EXHIBIT 10.1

Amended and Restated
Loan and Security Agreement

between

Martek Biosciences Corporation,
A Delaware Corporation,
as “Borrower”

and

Manufacturers And Traders Trust Company,
as “Administrative Agent” and as “Sole Book Runner”

and

Bank Of America, N.A.,
as “Syndication Agent”

and

SunTrust Bank,
as “Documentation Agent”

and

Manufacturers And Traders Trust Company
AND VARIOUS OTHER FINANCIAL INSTITUTIONS
NOW OR HEREAFTER PARTY HERETO

"As Lenders”

Dated: September 30, 2005

                                                      TABLE OF CONTENTS        
        Page                                                
ARTICLE 1 - DEFINITIONS1 Section 1.1.
  Account Debtor1
                                        Section 1.2.   Account, Chattel Paper,
Document, General Intangibles, Goods, Instrument,
                                    Letter-Of-Credit Right, Payment Intangible,
Promissory Notes, And Software
                    1          
Section 1.3.
  Adjusted Base Rate.
    1                                  
Section 1.4.
  Adjusted LIBOR Rate.
    2                                  
Section 1.5.
  Affiliate. 2
                                       
Section 1.6.
  Applicable Percentage.
    2                                  
Section 1.7.
  Assignee. 3
                                       
Section 1.8.
  Base Rate. 3
                                       
Section 1.9.
  Base Rate Borrowing.
    3                                  
Section 1.10.
  Basis Point. 3
                                       
Section 1.11.
  Borrowing Date.3
                                       
Section 1.12.
  Business Day. 3
                                       
Section 1.13.
  Calculation Date.
    3                                  
Section 1.14.
  Capital Adequacy Requirement.
            3                          
Section 1.15.
  Capital Expenditures.
    3                                  
Section 1.16.
  Capital Lease Obligations.
            3                          
Section 1.17.
  Casualty Event. 3
                                       
Section 1.18.
  Change Of Control.
    3                                  
Section 1.19.
  Closing. 4
                                       
Section 1.20.
  Code. 4
                                       
Section 1.21.
  Collateral. 4
                                       
Section 1.22.
  Commitment Amount.
    4                                  
Section 1.23.
  Commitment Fee.
    5                                  
Section 1.24.
  Commitment Percentage.
    5                                  
Section 1.25.
  Credit Documents.
    5                                  
Section 1.26.
  Default. 5
                                       
Section 1.27.
  Disposition. 5
                                       
Section 1.28.
  Domestic Subsidiary.
    5                                  
Section 1.29.
  EBIT. 5
                                       
Section 1.30.
  EBITDA. 5
                                       
Section 1.31.
  Eligible Assignee.
    5                                  
Section 1.32.
  Employee Benefit Plan.
    6                                  
Section 1.33.
  Environmental Laws.
    6                                  
Section 1.34.
  ERISA. 6
                                       
Section 1.35.
  ERISA Affiliate.
    6                                  
Section 1.36.
  ERISA Liabilities.
    6                                  
Section 1.37.
  Event Of Default.
    6                                  
Section 1.38.
  Facilities. 6
                                       
Section 1.39.
  Federal Funds Rate.
    6                                  
Section 1.40.
  Fiscal Quarter. 7
                                       
Section 1.41.
  Fiscal Year. 7
                                       
Section 1.42.
  Funded Debt Payments.
    7                                  
Section 1.43.
  Funded Indebtedness.
    7                                  
Section 1.44.
    G.A.A.P. 7                                          
Section 1.45.
  Governmental Authority.
    7                                  
Section 1.46.
  Guaranteed Pension Plan.
            7                          
Section 1.47.
  Guarantors. 7
                                       
Section 1.48.
  Guaranty Agreements.
    7                                  
Section 1.49.
  Guaranty Indebtedness.
    7                                  
Section 1.50.
  Indebtedness. 8
                                       
Section 1.51.
  Insolvency Proceedings.
    8                                  
Section 1.52.
  Intellectual Property.
    8                                  
Section 1.53.
  Interest Coverage Ratio.
    8                                  
Section 1.54.
  Interest Expense.
    9                                  
Section 1.55.
  Interest Period. 9
                                       
Section 1.56.
  Interest Rate Hedge.
    9                                  
Section 1.57.
  Inventory. 9
                                       
Section 1.58.
  Laws. 9
                                       
Section 1.59.
  L/C Obligations.     9                                  
Section 1.60.
  Lender Assignment.
    9                                  
Section 1.61.
  Lenders. 9
                                       
Section 1.62.
  Letter Agreement.
    9                                  
Section 1.63.
  Letters Of Credit.
    9                                  
Section 1.64.
  Leverage Ratio. 10
                                       
Section 1.65.
  LIBOR Borrowing.
    10                                  
Section 1.66.
  LIBOR Rate. 10
                                       
Section 1.67.
  Liens. 10
                                       
Section 1.68.
  Loans. 10
                                       
Section 1.69.
    M&T. 10                                          
Section 1.70.
  Material Adverse Event.
    10                                  
Section 1.71.
  Maturity Date. 10
                                       
Section 1.72.
  Maximum Aggregate Loan Amount. 10
                                       
Section 1.73.
  Minimum Borrowing Amount.
            11                          
Section 1.74.
  Multiemployer Plan.
    11                                  
Section 1.75.
  Net Available Proceeds.
    11                                  
Section 1.76.
  Net Income. 11
                                       
Section 1.77.
  Notes. 11
                                       
Section 1.78.
  Obligations. 11
                                       
Section 1.79.
  Other Taxes12
                                       
Section 1.80.
  Permitted Investments.
    12                                  
Section 1.81.
  Permitted Liens.
    12                                  
Section 1.82.
  Person. 12
                                       
Section 1.83.
  Prepayment Disposition.
    12                                  
Section 1.84.
  Prime Rate. 13
                                       
Section 1.85.
  Receivables. 13
                                       
Section 1.86.
  Records. 13
                                       
Section 1.87.
  Regulated Substance.
    13                                  
Section 1.88.
  Regulatory Change
    13                                  
Section 1.89.
  Release. 13
                                       
Section 1.90.
  Required Lenders.
    13                                  
Section 1.91.
  Reserve Requirement.
    13                                  
Section 1.92.
  Restricted Payment.
    14                                  
Section 1.93.
  Secured Parties. 14
                                       
Section 1.94.
  Secured Party Expenses.
    14                                  
Section 1.95.
  Solvent. 14
                                       
Section 1.96.
  Subsidiary. 14
                                       
Section 1.97.
  Taxes15
                                       
Section 1.98.
  Termination Event.
    15                                  
Section 1.99.
  Transferee. 15
                                        ARTICLE 2 - TERMS OF THE LOANS AND
LETTERS OF CREDIT15
                                       
Section 2.1.
  Commitment To Extend Loans
            15                           Section 2.1.1.Revolving Loan Promissory
Notes
                    15                   Section 2.1.2.Procedure For Loan
Borrowings
                    16                   Section 2.1.3.Conditions Precedent To
Effectiveness Of This Agreement.
                            16           Section 2.1.4.Conditions Precedent To
Each Advance.16
                                        Section 2.1.5.Repayment Of Loans17
                                        Section 2.1.6.Permitted Purposes Of
Loans17
                                        Section 2.1.7.Commitment Fees
            17                           Section 2.1.8.Permanent Reduction Of
Maximum Aggregate Loan Amount
                            17           Section 2.1.9.Increase In Maximum
Aggregate Loan Amount18
                                       
Section 2.2.
  Interest Terms Applicable To The Loans18
                                        Section 2.2.1.Adjusted Base Rate
            18                           Section 2.2.2.Adjusted LIBOR Rate
Option
                    18                   Section 2.2.3.Calculation Of Interest19
                                        Section 2.2.4.Default Interest
            19                           Section 2.2.5.Maximum Rate Of
Interest19
                                        Section 2.2.6.Late Payment Charges.20
                                       
Section 2.3.
  Voluntary Prepayments
    20                                  
Section 2.4.
  Mandatory Prepayments.
    20                                  
Section 2.5.
  Letters Of Credit.
    20                                   Section 2.5.1Procedures For Issuance Of
Letters Of Credit21
                                        Section 2.5.2.Commissions And Charges21
                                        Section 2.5.3.Agreement Of Lenders To
Purchase Proportionate Share Of Letters
                               
 
  Of Credit
    21                                   Section 2.5.4.Reimbursement Obligations
Of The Borrower21
                                        Section 2.5.5.Borrower’s Reimbursement
Obligations Are Absolute22
                                       
Section 2.6.
  Pro Rata Treatment And Payments
            22                           Section 2.6.1.Distribution Of Payments
To Lenders
                    22                   Section 2.6.2.Funding Of Loans
            22                           Section 2.6.3.Ratable Sharing
            22                          
Section 2.7.
  Application Of Payments
    22                                  
Section 2.8.
  Increased Costs And Reduced Return23
                                        Section 2.8.1.Yield Protection.
            23                           Section 2.8.2.Changes In Capital
Adequacy Requirements.23
                                        Section 2.8.3.Compensation To Lenders.23
                                       
Section 2.9.
  Taxes23
                                        Section 2.9.1.No Deductions For Taxes.23
                                        Section 2.9.2.Adjustments For Taxes;
Obligation To Pay Taxes.23
                                        Section 2.9.3.Indemnification.
            24                          
Section 2.9.4.Receipts.
            24                                   Section 2.9.5.Foreign Lenders.
            24                           Section 2.9.6.Delivery Of Forms And
Certificates.
                    24                   Section 2.9.7.Survival After
Repayment24
                                       
Section 2.10.
  Payments To Administrative Agent24
                                       
Section 2.11.
  Up-Front Fee24
                                       
Section 2.12.
  Payments. 25
                                       
Section 2.13.
  Advancements. 25
                                        ARTICLE 3 - SECURITY FOR THE
OBLIGATIONS25
                                       
Section 3.1.
  Grant Of Security Interests.
            25                          
Section 3.2.
  Proceeds And Products.
    25                                  
Section 3.3.
  Priority Of Security Interests.
            25                          
Section 3.4.
  Future Advances.
    25                                  
Section 3.5.
  Lock Box. 26
                                        Section 3.6.   Collection Of Receivables
By Administrative Agent. 26
                               
Section 3.7.
  Maintenance Of Principal Accounts.26
                                       
Section 3.8.
  Guaranty Agreements.
    26                                  
Section 3.9.
  Stock Pledge Agreement.
            27                          
Section 3.10.
  Further Assurances.
    27                                   ARTICLE 4 - REPRESENTATIONS AND
WARRANTIES27
                                       
Section 4.1.
  Accuracy Of Information.
            27                          
Section 4.2.
  No Litigation. 27
                                       
Section 4.3.
  Liens. 27
                                       
Section 4.4.
  Authority; Approvals And Consents.27
                                       
Section 4.4.1.Authority.
            27                                  
Section 4.4.2.Approvals.
                    27                          
Section 4.4.3.Consents.
            28                                  
Section 4.5.
  Binding Effect Of Documents, Etc. 28
                                       
Section 4.6.
  No Events Of Default.
    28                                  
Section 4.7.
  Guaranty Agreements.
    28                                  
Section 4.8.
  Taxes. 28
                                       
Section 4.9.
  Compliance With Laws.
    28                                  
Section 4.10.
  Chief Places Of Business, Etc.
            28                          
Section 4.11.
  Location Of Inventory.
    28                                  
Section 4.12.
  Subsidiaries. 28
                                       
Section 4.13.
  No Labor Agreements.
    28                                  
Section 4.14.
  Approvals. 29
                                       
Section 4.15.
  Financial Statements.
    29                                  
Section 4.16.
  Solvency. 29
                                       
Section 4.17.
  Fair Labor Standards Act.
            29                          
Section 4.18.
  Employee Benefit Plans.
    29                                  
Section 4.18.1.Compliance.
                    29                           Section 4.18.2.Absence Of
Termination Event.
                    29                   Section 4.18.3.Actuarial Value.
            29                           Section 4.18.4.No Withdrawal
Liability.29
                                       
Section 4.19.
  Environmental Conditions.
            29                           Section 4.19.1.Existence Of Permits. 29
                                        Section 4.19.2.Compliance With Permits.
29
                                        Section 4.19.3.No Litigation.
            30                           Section 4.19.4.No Releases.
            30                           Section 4.19.5.Transportation.
            30                           Section 4.19.6.No Violation Notices. 30
                                        Section 4.19.7.No Notice Of Violations.
30
                                       
Section 4.20.
  Investment Company Act.
            30                          
Section 4.21.
  Public Utility Holding Company Act.30
                                        ARTICLE 5 - AFFIRMATIVE COVENANTS
            30                          
Section 5.1.
  Payment And Performance.
            30                          
Section 5.2.
  Insurance. 30
                                       
Section 5.3.
  Books And Records.
    31                                  
Section 5.4.
  Collection Of Accounts; Sale Of Inventory.
                    31                  
Section 5.5.
  Notice Of Litigation And Proceedings. 31
                                       
Section 5.6.
  Payment Of Liabilities To Third Persons. 31
                                       
Section 5.7.
  Notice Of Change Of Business Location. 31
                                       
Section 5.8.
  Payment Of Taxes.
    31                                  
Section 5.9.
  Inspections Of Records.
    32                                  
Section 5.10.
  Documentation Of Collateral.
            32                          
Section 5.11.
  Reporting Requirements.
    32                                   Section 5.11.1.Inventory Reports.
            32                           Section 5.11.2.Receivables And Accounts
Payable Reports. 32
                                        Section 5.11.3.Quarterly Financial
Statements.
                    32                   Section 5.11.4.Annual Financial
Statements.
                    32                   Section 5.11.5.SEC And Other Filings.33
                                        Section 5.11.6.Management Letters. 33
                                        Section 5.11.7.Quarterly Officer’s
Certificates.
                    33                   Section 5.11.8.Reports To Other
Creditors. 33
                                       
Section 5.11.9.Defaults.
            33                                   Section 5.11.10.Management
Changes. 33
                                        Section 5.11.11.General Information.33
                                        Section 5.12.   Employee Benefit Plans
And Guaranteed Pension Plans. 34
                               
Section 5.13.
  Compliance With Laws.
    34                                   ARTICLE 6 - NEGATIVE COVENANTS
    35                                  
Section 6.1.
  No Change Of Name, Merger, Etc. 35
                                       
Section 6.2.
  Dispositions. 35
                                       
Section 6.3.
  No Encumbrance Of Assets.
            35                          
Section 6.4.
  No Indebtedness.
    35                                  
Section 6.5.
  Restricted Payments.
    35                                  
Section 6.6.
  Transactions With Affiliates.
            35                          
Section 6.7.
  Loans, Investments And Sale-Leasebacks. 35
                                       
Section 6.8.
  No Assignment.
    35                                  
Section 6.9.
  No Alteration Of Line Of Business. 35
                                       
Section 6.10.
  Unpermitted Uses Of Loan Proceeds. 36
                                       
Section 6.11.
  Changes In Fiscal Year.
    36                                  
Section 6.12.
  Subsidiaries. 36
                                       
Section 6.13.
  Leverage Ratio. 36
                                       
Section 6.14.
  Interest Coverage Ratio.
            36                           ARTICLE 7 - EVENTS OF DEFAULT
    36                                  
Section 7.1.
  Failure To Pay. 36
                                       
Section 7.2.
  Violation Of Covenants.
    36                                  
Section 7.3.
  Representation Or Warranty.
            36                          
Section 7.4.
  Default Under Credit Documents. 36
                                       
Section 7.5.
  Cross-Default. 36
                                       
Section 7.6.
  Judgments. 36
                                       
Section 7.7.
  Levy By Judgment Or Lien Creditor. 37
                                       
Section 7.8.
  Failure To Pay Liabilities.
            37                          
Section 7.9.
  Involuntary Insolvency Proceedings. 37
                                       
Section 7.10.
  Voluntary Insolvency Proceedings. 37
                                        Section 7.11.   Insolvency Proceedings
Pertaining To Subsidiaries. 37
                               
Section 7.12.
  Material Adverse Event.
    37                                  
Section 7.13.
  Default By Guarantors.
    37                                  
Section 7.14.
  Attempt To Terminate Guaranties. 37
                                       
Section 7.15.
  ERISA. 37
                                       
Section 7.16.
  Indictment Of Borrower Or Guarantors. 37
                                       
Section 7.17.
  Injunction. 37
                                       
Section 7.18.
  Change Of Control.
    38                                   ARTICLE 8 - RIGHTS AND REMEDIES ON THE
OCCURRENCE OF AN EVENT OF DEFAULT
                                    38  
Section 8.1.
  Secured Parties' Specific Rights And Remedies.
                    38                  
Section 8.2.
  Automatic Acceleration.
    38                                  
Section 8.3.
  Sale Of Collateral.
    38                                  
Section 8.4.
  Letters Of Credit.
    38                                  
Section 8.5.
  Remedies Cumulative.
    39                                   ARTICLE 9 - THE ADMINISTRATIVE AGENT
            39                          
Section 9.1.
  Appointment39
                                        Section 9.2.   Administrative Agent May
Hold Collateral For Lenders And Others39
                               
Section 9.3.
  Delegation Of Duties
    39                                  
Section 9.4.
  Liability39
                                       
Section 9.5.
  Reliance By The Administrative Agent40
                                       
Section 9.6.
  Notice Of Default
    40                                   Section 9.7.   Non-Reliance On The
Administrative Agent And Other Lenders40
                               
Section 9.8.
  Indemnification41
                                        Section 9.9.   No Independent Actions By
Lenders With Respect To Collateral Or Remedies
                    41           Section 9.10.   The Administrative Agent In Its
Individual Capacity41
                                Section 9.11.   Removal Or Resignation Of The
Administrative Agent; Successor
                               
 
  Administrative Agent.
    41                                  
Section 9.12.
  Benefits Of Article 9
    42                                  
Section 9.13.
  Syndication And Documentation Agent42
                                        ARTICLE 10 - GENERAL CONDITIONS AND
TERMS42
                                       
Section 10.1.
  Successors And Assigns; Participations42
                                        Section 10.1.1.Benefit Of Agreement42
                                        Section 10.1.2.Assignment Of Loans By
Lenders
                    42                   Section 10.1.3.Rights And Duties Upon
Assignment
                    42                  
Section 10.1.4.Register42
                                                Section 10.1.5.Issuance Of New
Notes43
                                        Section 10.1.6.Participations
            43                           Section 10.1.7.Disclosure Of
Information; Confidentiality43
                                        Section 10.1.8.Certain Pledges Or
Assignments
                    44                  
Section 10.2.
  Sharing Of Collections
    44                                  
Section 10.3.
  Reversal Of Payments; Revival Of Obligations
                    44                  
Section 10.4.
  Amendments, Waivers And Consents44
                                       
Section 10.5.
  Set Off45
                                       
Section 10.6.
  Secured Party Expenses
    45                                  
Section 10.7.
  Obligations Are Unconditional.
            45                          
Section 10.8.
  Indemnity. 45
                                       
Section 10.9.
  Incorporation. 45
                                       
Section 10.10.
  Waivers. 45
                                       
Section 10.11.
  Continuing Obligation Of Borrower. 46
                                       
Section 10.12.
  Choice Of Law. 46
                                        Section 10.13.   Submission To
Jurisdiction; Venue; Actions Against Secured Parties.
                    46           Section 10.13.1.Jurisdiction.
            46                          
Section 10.13.2.Venue. 46
                                                Section 10.13.3.Waiver Of
Objections To Venue.
                    46                  
Section 10.14.
  Notices. 46
                                       
Section 10.15.
  Miscellaneous Provisions.
            47                          
Section 10.16.
  USA Patriot Act Notice.
    48                                  
Section 10.17.
  Waiver Of Trial By Jury.
    48                                  

     
Exhibits
 

 
 

Exhibit 2.1.1
Exhibit 3.8(a)
Exhibit 3.8(b)
Exhibit 3.8(c)
Exhibit 3.9
Exhibit 10.1.2.(c)
  Form of Revolving Loan Promissory Note
Form of Guaranty Agreement
Form of Security Agreement from Guarantors
Form of Financing Statement from Guarantors
Form of Stock Pledge Agreement
Form of Lender Assignment And Acceptance
 
   
Schedules
 

 
 

Schedule 1.81
Schedule 4.2
Schedule 4.10
Schedule 4.11
Schedule 4.12
Schedule 4.15
Schedule 4.18.4
Schedule 4.19
Schedule 6.4
  Permitted Liens
Litigation
Chief Place Of Business
Location Of Inventory
Subsidiaries
Liabilities And Obligations Not Disclosed In Financial Statements
ERISA Withdrawal Liabilities
Environmental Conditions
Permitted Indebtedness

1

AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (“AGREEMENT”) is dated as
of September 30, 2005, by and between MARTEK BIOSCIENCES CORPORATION, a Delaware
corporation (“BORROWER”); each of the “LENDERS” (as defined below);
MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent for the LENDERS
(in such capacity, together with its successors in such capacity, the
“ADMINISTRATIVE AGENT”), and as Sole Book Runner; BANK OF AMERICA, N.A., as
Syndication Agent (in such capacity, together with its successors in such
capacity, the “SYNDICATION AGENT”); and SUNTRUST BANK, as Documentation Agent
(in such capacity, together with its successors in such capacity, the
“DOCUMENTATION AGENT”).

RECITALS

The BORROWER has requested that the LENDERS agree to amend and modify the terms
of a Loan And Security Agreement dated January 26, 2004, as previously amended
by a First Modification Agreement dated April 30, 2004 (“LOAN AGREEMENT”). The
BORROWER and the LENDERS have entered into a Second Modification Agreement
(“MODIFICATION AGREEMENT”) of even date herewith pursuant to which they have
agreed to amend, modify and restate the LOAN AGREEMENT in its entirety. In
addition, lending institutions that are not parties to the LOAN AGREEMENT have
entered into this AGREEMENT as additional LENDERS. No novation is intended to
the LOAN AGREEMENT.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

As used in this AGREEMENT, the terms set forth in this Article 1 have the
meanings set forth below, unless the specific context of this AGREEMENT clearly
requires a different meaning. Terms defined in this Article 1 or elsewhere in
this AGREEMENT are in all capital letters throughout this AGREEMENT. The
singular use of any defined term includes the plural and the plural use includes
the singular.

Section 1.1. Account Debtor. The term “ACCOUNT DEBTOR” means collectively each
PERSON: (a) to or for whom the BORROWER has provided or has agreed to provide
any goods or services; or (b) which owes the BORROWER any sum of money as a
result of assets sold, leased or licensed or services provided by the BORROWER;
or (c) which is the maker or endorser on any INSTRUMENT payable to the BORROWER
or otherwise owes the BORROWER any sum of money on account of any loan or other
payment obligation. With respect to each RECEIVABLE which is payable by any
governmental authority, “ACCOUNT DEBTOR” includes, without limitation, the
agency, instrumentality or official which has the duty of remitting or causing
the remittance of the amounts owing on such ACCOUNT or other RECEIVABLE.

Section 1.2. Account, Chattel Paper, Document, General Intangibles, Goods,
Instrument, Letter-Of-Credit Right, Payment Intangible, Promissory Notes, And
Software. The terms “ACCOUNT,” “CHATTEL PAPER,” “DOCUMENT,” “GENERAL
INTANGIBLES,” “GOODS,” “INSTRUMENT,” “LETTER-OF-CREDIT RIGHT,” “PAYMENT
INTANGIBLE,” “PROMISSORY NOTES,” and “SOFTWARE” shall have the same respective
meanings as are given to those terms in the Uniform Commercial Code, as adopted
and in effect in the State of Maryland.

Section 1.3. Adjusted Base Rate. The term “ADJUSTED BASE RATE” means for any
BASE RATE BORROWING that rate of interest equal to the BASE RATE plus the
APPLICABLE PERCENTAGE.

Section 1.4. Adjusted LIBOR Rate. The term “ADJUSTED LIBOR RATE” means, for any
LIBOR BORROWING for any selected INTEREST PERIOD, that rate per annum, rounded
upwards, if necessary, to the nearest one hundredth of one percent (.01%),
determined by the ADMINISTRATIVE AGENT to be equal to the sum of: (a) the
quotient obtained by dividing (i) the LIBOR RATE for such LIBOR BORROWING for
such INTEREST PERIOD by (ii) 1.00 minus the RESERVE REQUIREMENT for such LIBOR
BORROWING for such INTEREST PERIOD; plus (b) the APPLICABLE PERCENTAGE.

Section 1.5. Affiliate. The term “AFFILIATE” means collectively any PERSON: (a)
that directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with the BORROWER, including, without
limitation, the officers, managers and directors of the BORROWER; (b) that
directly or beneficially owns or holds ten percent (10%) or more of any equity
interests in the BORROWER; or (c) ten percent (10%) or more of whose equity
interests are owned directly or controlled by the BORROWER. As used herein, the
term “control” (including, with correlative meanings, the terms “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of the power to direct the management or policies of a PERSON, whether through
ownership of equity interests, by contract or otherwise.

Section 1.6. Applicable Percentage. The term “APPLICABLE PERCENTAGE” means with
respect to the LOANS, the COMMITMENT FEES, and the LETTERS OF CREDIT the
following percentages corresponding to the LEVERAGE RATIO in effect as of the
most recent CALCULATION DATE:

                                     
TIER
LEVEL
  LEVERAGE RATIO   APPLICABLE
PERCENTAGE
FOR BASE RATE
BORROWINGS  
APPLICABLE
PERCENTAGE FOR
LIBOR BORROWINGS  
APPLICABLE
PERCENTAGE FOR
LETTERS OF CREDIT  
APPLICABLE
PERCENTAGE FOR
COMMITMENT FEES
 
                                   
 
                                   
1
  < 1.000     0.000 %     1.000 %     1.000 %     0.125 %
 
                                   
 
                                   
2
  1.000 but
<
1.500  

0.000%  

1.125%  

1.125%  

0.125%
 
                                   
 
                                   
3
  1.500 but
<
2.000  

0.000%  

1.250%  

1.250%  

0.175%
 
                                   
 
                                   
4
  2.000 but
£
2.500  

0.000%  

1.500%  

1.500%  

0.250%
 
                                   
 
                                   
5
  > 2.500     0.250 %     1.750 %     1.750 %     0.250 %
 
                                   

As of the date of this AGREEMENT, APPLICABLE PERCENTAGES shall be based on Tier
Level 3. Commencing for the FISCAL QUARTER ending on July 31, 2005 and
continuing thereafter, the APPLICABLE PERCENTAGES shall be determined and
adjusted on each CALCULATION DATE to correspond with the then current LEVERAGE
RATIO as determined in accordance with the quarterly officer’s certificate to be
provided by the BORROWER in accordance with Section 5.11.7 of this AGREEMENT. If
the BORROWER fails to provide such quarterly officer’s certificate for any
FISCAL QUARTER as required by and within the time limitations set forth in
Section 5.11.7, the APPLICABLE PERCENTAGES from the applicable date of such
failure shall be based on Tier Level 5 until five (5) BUSINESS DAYS after an
appropriate officer’s certificate is provided, whereupon the appropriate Tier
Level and corresponding APPLICABLE PERCENTAGES shall be determined by the
LEVERAGE RATIO evidenced by such certificate. Except as set forth above, each
APPLICABLE PERCENTAGE shall be effective from a CALCULATION DATE until the next
CALCULATION DATE.

Section 1.7. Assignee. The term “ASSIGNEE” means an ELIGIBLE ASSIGNEE who has
acquired an assignment of a LENDER’S interests in a LOAN in accordance with the
provisions of Section 10.1 of this AGREEMENT.

Section 1.8. Base Rate. The term “BASE RATE” means, for any day, the rate per
annum equal to the higher of: (a) the FEDERAL FUNDS RATE for such day plus fifty
(50) BASIS POINTS; or (b) the PRIME RATE for such day. Any change in the BASE
RATE due to a change in the PRIME RATE or the FEDERAL FUNDS RATE shall be
effective on the effective date of such change in the PRIME RATE or the FEDERAL
FUNDS RATE.

Section 1.9. Base Rate Borrowing. The term “BASE RATE BORROWING” means each
amount of the unpaid principal balance of a LOAN which in accordance with the
terms of the AGREEMENT accrues interest at the BASE RATE.

Section 1.10. Basis Point. The term “BASIS POINT” means one one-hundredth (.01)
of one percent.

Section 1.11. Borrowing Date. The term “BORROWING DATE” means any BUSINESS DAY
specified in a notice issued by the BORROWER in accordance with Section 2.1.2 of
this AGREEMENT as a date on which the BORROWER has requested that the LENDERS
advance the proceeds of the LOANS to or for the account of the BORROWER.

Section 1.12. Business Day. The term “BUSINESS DAY” means any day other than a
Saturday, Sunday, or other day on which commercial banking institutions in the
States of Maryland and New York are required to be closed.

Section 1.13. Calculation Date. The term “CALCULATION DATE” means each of the
dates upon which the APPLICABLE PERCENTAGES are to be determined and adjusted,
which adjustment shall be made at the end of each FISCAL QUARTER on the date
occurring five (5) BUSINESS DAYS after the date on which the ADMINISTRATIVE
AGENT receives the quarterly officer’s certificate in accordance with the
provisions of Section 5.11.7 of this AGREEMENT, or otherwise as required by the
terms of this AGREEMENT.

Section Capital Adequacy Requirement. The term “CAPITAL ADEQUACY REQUIREMENT”
means any LAW imposing any capital adequacy requirement or any other similar
requirement (including but not limited to the capital adequacy regulations
contained in Parts 3, 208 and 225 of Title 12 of the Code of Federal
Regulations, as amended), any change in such LAWS or in the interpretation or
application thereof, and any request or directive regarding capital adequacy
(whether or not having the force of law) from any central bank or government
authority.

Section 1.15. Capital Expenditures. The term “CAPITAL EXPENDITURES” means, for
any period, the aggregate of all expenditures (whether paid in cash or accrued
as liabilities and including expenditures for CAPITAL LEASE OBLIGATIONS) by the
BORROWER during such period that are required by G.A.A.P. to be included in or
reflected by the property, plant, equipment or similar capital asset accounts on
the consolidated balance sheet of the BORROWER and its SUBSIDIARIES.

Section 1.16. Capital Lease Obligations. The term “CAPITAL LEASE OBLIGATIONS”
means collectively the obligations of any referenced PERSON to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such PERSON under G.A.A.P., and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with G.A.A.P.

Section 1.17. Casualty Event. The term “CASUALTY EVENT” means any loss of or
damage to, or any condemnation or other taking of, any of the COLLATERAL for
which the BORROWER or its SUBSIDIARIES receive insurance proceeds, or proceeds
of a condemnation award or other compensation.

Section 1.18. Change Of Control. The term “CHANGE OF CONTROL” means an event or
series of events by which: (a) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “ACT”),
but excluding any employee benefit plan of such person or its SUBSIDIARIES, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Act, except that a person or group shall be
deemed to have “beneficial ownership” of all capital stock that such person or
group has the right to acquire (such right, an “OPTION RIGHT”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of twenty-five percent (25%) more of the voting stock of the
BORROWER on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option right)
that any such person or group beneficially owns as of the date of CLOSING; (b)
during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
BORROWER ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or the nominating
committee thereof or equivalent governing body, or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or (c) during
any period of twelve (12) consecutive months any two of the three
(3) individuals holding the positions of Chief Executive Officer, Chief
Operating Officer, and Chief Financial Officer cease holding such positions with
the BORROWER, and the BORROWER does not replace within one hundred eighty
(180) days either of the preceding individuals that cease holding such positions
with the BORROWER with an individual reasonably acceptable to the REQUIRED
LENDERS.

Section 1.19. Closing. The term “CLOSING” means the execution and delivery of
this AGREEMENT, the NOTES, and various other CREDIT DOCUMENTS. The date of
CLOSING is the date written above as the date of this AGREEMENT.

Section 1.20. Code. The term “CODE” means the Internal Revenue Code of 1986, as
amended, and all Treasury regulations, revenue rulings, revenue procedures or
announcements issued thereunder.

Section 1.21. Collateral. The term “COLLATERAL” means all of the following types
of assets and personal property of the BORROWER, wherever located, whether now
owned or hereafter acquired by the BORROWER, together with all substitutions
therefor, and all replacements and renewals thereof, and all accessions,
additions, and packaging relating thereto: (a) ACCOUNTS; (b) INVENTORY,
including returned, rejected, or repossessed INVENTORY and rights of reclamation
and stoppage in transit with respect to INVENTORY; (c) RECEIVABLES; (d) all
SOFTWARE evidencing or used in the tracking, monitoring, maintenance or
collection of any of the foregoing; (e) all GENERAL INTANGIBLES necessary for
the collection, monitoring or maintenance of RECEIVABLES, or for the sale of the
INVENTORY; (f) all capital stock or other equity or ownership interests of the
BORROWER in the SUBSIDIARIES of the BORROWER; (g) all RECORDS relating to or
pertaining to any of the above listed COLLATERAL; and (h) all proceeds of the
foregoing. The definition of COLLATERAL shall not include any INTELLECTUAL
PROPERTY except to the limited extent that the use or licensing of any
INTELLECTUAL PROPERTY is necessary for the liquidation, sale or collection of
any of the COLLATERAL during any continuing EVENT OF DEFAULT. The definition of
COLLATERAL shall include royalties, payments, and payment rights which arise
from or with respect to the licensing, sale or other alienation of INTELLECTUAL
PROPERTY.

Section 1.22. Commitment Amount. The term “COMMITMENT AMOUNT” means as to any
LENDER, the maximum aggregate principal amount which such LENDER has agreed to
advance and have at any time outstanding as proceeds of the LOANS, which amount
is set forth opposite such LENDER’S name on the signature pages hereof under the
caption “Commitment Amount,” or as set forth on the most recently executed
LENDER ASSIGNMENT executed after the date of CLOSING by such LENDER whether as
assignor or assignee of such LENDER ASSIGNMENT with respect to any LENDER which
acquires an assignment of the LOANS or any portion thereof after the date of
CLOSING, as such COMMITMENT AMOUNT may change in order to reflect any subsequent
assignments thereafter of the LOANS or any portion thereof in accordance with
the provisions of Section 10.1 of this AGREEMENT or any increases in the
COMMITMENT AMOUNT of any LENDER pursuant to Section 2.1.9 hereof.

Section 1.23. Commitment Fee. The term “COMMITMENT FEE” has the meaning given
that term in Section 2.1.7 of this AGREEMENT.

Section 1.24. Commitment Percentage. The term “COMMITMENT PERCENTAGE” means, as
to any LENDER, the percentage which is set forth opposite such LENDER’S name on
the signature pages of this AGREEMENT as the “Commitment Percentage”, or as set
forth in the most recently executed LENDER ASSIGNMENT executed after the date of
CLOSING by such LENDER whether as assignor or assignee of such LENDER ASSIGNMENT
with respect to any LENDER which acquires an assignment of the LOANS or any
portion thereof after the date of CLOSING, as such percentage may change in
order to reflect any subsequent assignments thereafter of the LOANS or any
portion thereof in accordance with the provisions of Section 10.1 of this
AGREEMENT or any increases in the MAXIMUM AGGREGATE LOAN AMOUNT pursuant to
Section 2.1.9. hereof.

Section 1.25. Credit Documents. The term “CREDIT DOCUMENTS” means all
agreements, instruments and documents, including without limitation each
document listed as a “Credit Document” on a Closing Index of even date herewith,
together with all other loan agreements (including without limitation this
AGREEMENT), notes (including without limitation the NOTES), guarantees,
subordination agreements, intercreditor agreements, the LETTER AGREEMENT,
pledges, affidavits, powers of attorney, consents, assignments, landlord and
mortgage waivers, collateral assignments, reimbursement agreements, contracts,
notices, leases, financing statements, mortgages, deeds of trust, assignments of
rents or contract proceeds, intellectual property security agreements, pledges,
letter of credit applications, reimbursement agreements, INTEREST RATE HEDGES,
and all other written matter, whether heretofore, now or hereafter executed by
or on behalf of the BORROWER or any of the GUARANTORS, in connection with any of
the OBLIGATIONS.

Section 1.26. Default. The term “DEFAULT” means any event, occurrence or
omission which, with the giving of notice, the passage of time, or both, would
constitute an EVENT OF DEFAULT.

Section 1.27. Disposition. The term “DISPOSITION” means any sale, assignment,
transfer or other disposition of any property (whether now owned or hereafter
acquired) by the BORROWER or any of its SUBSIDIARIES.

Section 1.28. Domestic Subsidiary. The term “DOMESTIC SUBSIDIARY” means any
SUBSIDIARY of the BORROWER that is organized under the laws of any state or
territory of the United States of America or under the laws of the District of
Columbia.

Section 1.29. EBIT. The term “EBIT” means, for any period of computation, the
sum, for the BORROWER and its SUBSIDIARIES (determined on a consolidated basis
without duplication), of the following: (a) NET INCOME for such period; plus (b)
the aggregate INTEREST EXPENSE for such period; plus (c) the aggregate amount of
all income taxes for such period; plus (d) any non-cash expenses associated with
stock compensation and/or stock awards, to the extent such non-cash expenses
have been previously deducted in arriving at EBIT. EBIT shall be measured for
the purposes of this AGREEMENT for the four (4) FISCAL QUARTERS immediately
preceding the date of determination.

Section 1.30. EBITDA. The term “EBITDA” means, for any period of computation,
the sum, for the BORROWER and its SUBSIDIARIES (determined on a consolidated
basis without duplication), of the following: (a) NET INCOME for such period;
plus (b) the aggregate amount of depreciation and amortization and other
non-cash charges or non-cash expenses (to the extent deducted in determining NET
INCOME for such period); plus (c) aggregate INTEREST EXPENSE for such period;
plus (d) the aggregate amount of all income taxes for such period; plus (e) any
non-cash expenses associated with stock compensation and/or stock awards, to the
extent such non-cash expenses have been previously deducted in arriving at
EBITDA. EBITDA shall be measured for the purposes of this AGREEMENT for the four
(4) FISCAL QUARTERS immediately preceding the date of determination.

Section 1.31. Eligible Assignee. The term “ELIGIBLE ASSIGNEE” means, with
respect to any assignment of the rights, interest and obligations of any LENDER
in accordance with the provisions of Section 10.1 of this AGREEMENT: (a) a
commercial bank organized under the LAWS of the United States or any state
thereof which is a member bank of the Federal Reserve System; or (b) a finance
company, insurance company or other financial institution which in the ordinary
course of business extends credit of the type extended hereunder by the LENDERS
to the BORROWER and that has total assets in excess of One Billion Dollars
($1,000,000,000.00); or (c) a PERSON which is already a LENDER hereunder
(whether as an original party to this AGREEMENT or as the assignee of another
LENDER); or (d) the successor (whether by transfer of assets, merger or
otherwise) to all or substantially all of the commercial lending business of the
assigning LENDER; or (e) any other PERSON that has been approved in writing as
an ELIGIBLE ASSIGNEE by the BORROWER and all of the SECURED PARTIES.

Section Employee Benefit Plan. The term “EMPLOYEE BENEFIT PLAN” means an
“employee benefit plan” as defined in Section 3(3) of ERISA.

Section 1.33. Environmental Laws. The term “ENVIRONMENTAL LAWS” means
individually or collectively any applicable local, state or federal LAW,
statute, rule, regulation, order, ordinance, common law, permit or license term
or condition, or state superlien or environmental clean-up or disclosure
statutes pertaining to the environment or to environmental contamination,
regulation, management, control, treatment, storage, disposal, containment,
removal, clean-up, reporting, or disclosure, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
now or hereafter amended (including, but not limited to, the Superfund
Amendments and Reauthorization Act); the Resource Conservation and Recovery Act,
as now or hereafter amended (including, but not limited to, the Hazardous and
Solid Waste Amendments of 1984); the Toxic Substances Control Act, as now or
hereafter amended; the Clean Water Act, as now or hereafter amended; the Safe
Drinking Water Act, as now or hereafter amended; or the Clean Air Act, as now or
hereafter amended.

Section 1.34. ERISA. The term “ERISA” means the Employee Retirement Income
Security Act of 1974 and regulations issued thereunder, as amended from time to
time and any successor statute.

Section 1.35. ERISA Affiliate. The term “ERISA AFFILIATE” means, in relation to
any PERSON, any trade or business (whether or not incorporated) which is a
member of a group of which that PERSON is a member and which is under common
control within the meaning of the regulations promulgated under Section 414 of
the CODE.

Section 1.36. ERISA Liabilities. The term “ERISA LIABILITIES” means the
aggregate of all unfunded vested benefits under any employee pension benefit
plan, within the meaning of Section 3(2) of ERISA, of the BORROWER or any ERISA
AFFILIATE of the BORROWER under any plan covered by ERISA that is not a
MULTIEMPLOYER PLAN and all potential withdrawal liabilities of the BORROWER or
any ERISA AFFILIATE under all MULTIEMPLOYER PLANS.

Section 1.37. Event Of Default. The term “EVENT OF DEFAULT” means any of the
events set forth in Article 7 of this AGREEMENT, provided that any requirement
for the giving of notice, the lapse of time, or both, or any other expressly
stated condition, has been satisfied.

Section 1.38. Facilities. The term “FACILITIES” means all real property and the
improvements thereon used or occupied or leased by the BORROWER or otherwise
used at any time by the BORROWER in the operation of its business or for the
manufacture, storage, or location of any of the COLLATERAL.

Section 1.39. Federal Funds Rate. The term “FEDERAL FUNDS RATE” means, for any
day, the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) determined (which determination shall be conclusive and binding, absent
manifest error) by the ADMINISTRATIVE AGENT to be equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the BUSINESS DAY next
succeeding such day; provided that: (a) if such day is not a BUSINESS DAY, the
FEDERAL FUNDS RATE for such day shall be such rate on such transactions on the
next preceding BUSINESS DAY as so published on the next succeeding BUSINESS DAY;
and (b) if no such rate is so published on such next succeeding BUSINESS DAY,
the FEDERAL FUNDS RATE for such day shall be the average rate charged to the
ADMINISTRATIVE AGENT (in its individual capacity) on such day on such
transactions as determined by the ADMINISTRATIVE AGENT (which determination
shall be conclusive and binding, absent manifest error).

Section 1.40. Fiscal Quarter. The term “FISCAL QUARTER” means each period of
three (3) consecutive months commencing on the first days of each consecutive
November, February, May and August.

Section 1.41. Fiscal Year. The term “FISCAL YEAR” means the fiscal year of the
BORROWER which is the twelve (12) month accounting period commencing November 1
and ending October 31 of each calendar year, or such other accounting period
selected by the BORROWER after notice to the ADMINISTRATIVE AGENT as required by
Section 6.11 of this AGREEMENT.

Section 1.42. Funded Debt Payments. The term “FUNDED DEBT PAYMENTS” means, as of
the end of each FISCAL QUARTER, the sum of all scheduled payments of principal
on FUNDED INDEBTEDNESS of the BORROWER and its SUBSIDIARIES (determined on a
consolidated basis without duplication in accordance with G.A.A.P.) for the
applicable FISCAL QUARTER ending on such date (including the principal component
of payments due on CAPITAL LEASES during the applicable period ending on such
date); it being understood that FUNDED DEBT PAYMENTS shall not include voluntary
prepayments of the LOANS or mandatory prepayments of the LOANS required by the
terms of this AGREEMENT.

Section 1.43. Funded Indebtedness. The term “FUNDED INDEBTEDNESS” means, with
respect to any PERSON, without duplication: (a) all INDEBTEDNESS of such PERSON
other than INDEBTEDNESS of the types referred to in clauses (e), (f), (g), (i),
(k), (l) and (m) of the definition of “INDEBTEDNESS” set forth in this
AGREEMENT; (b) all INDEBTEDNESS of another PERSON of the type referred to in
clause (a) above secured by (or for which the holder of such FUNDED INDEBTEDNESS
has an existing right, contingent or otherwise, to be secured by) any LIEN on,
or payable out of the proceeds of production from, property owned or acquired by
such PERSON, whether or not the obligations secured thereby have been assumed;
(c) all guaranties of such PERSON with respect to INDEBTEDNESS of the type
referred to in clause (a) above of another PERSON; and (d) INDEBTEDNESS of the
type referred to in clause (a) above of any partnership or unincorporated joint
venture in which such PERSON is legally obligated or has a reasonable
expectation of being liable with respect thereto.

Section 1.44. G.A.A.P. The term “G.A.A.P.” means, with respect to any date of
determination, generally accepted accounting principles as used by the Financial
Accounting Standards Board and/or the American Institute of Certified Public
Accountants consistently applied and maintained throughout the periods
indicated.

Section 1.45. Governmental Authority. The term “GOVERNMENTAL AUTHORITY” means
any nation or government, any union of nations or governments (including without
limitation the European Union), any state, region, province, or other political
subdivision of any nation, government or union of nations or governments, and
any municipality, court or other entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

Section 1.46. Guaranteed Pension Plan. The term “GUARANTEED PENSION PLAN” means
any pension plan maintained by the BORROWER or an ERISA AFFILIATE of the
BORROWER, or to which the BORROWER or an ERISA AFFILIATE contributes, some or
all of the benefits under which are guaranteed by the United States Pension
Benefit Guaranty Corporation.

Section 1.47. Guarantors. The term “GUARANTORS” means collectively all DOMESTIC
SUBSIDIARIES of the BORROWER which have executed and delivered a GUARANTY
AGREEMENT as required by Section 3.8 of this AGREEMENT.

Section 1.48. Guaranty Agreements. The term “GUARANTY AGREEMENTS” means the
Guaranty Agreements executed from time to time by the GUARANTORS for the benefit
of the SECURED PARTIES.

Section 1.49. Guaranty Indebtedness. The term “GUARANTY INDEBTEDNESS” means any
obligation, contingent or otherwise, of any referenced PERSON directly or
indirectly guaranteeing any debt or obligation of any other PERSON and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of such PERSON: (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) such debt or obligation (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise, other than agreements to purchase
goods at an arm’s length price in the ordinary course of business); or (b)
entered into for the purpose of assuring in any other manner the holder of such
debt or obligation of the payment thereof or to protect such holder against loss
in respect thereof (in whole or in part). The term GUARANTY INDEBTEDNESS shall
not include endorsements for collection or deposit in the ordinary course of
business.

Section 1.50. Indebtedness. The term “INDEBTEDNESS” means, with respect to any
referenced PERSON, without duplication: (a) all obligations of such PERSON for
borrowed money; (b) all obligations of such PERSON evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made; (c) all obligations of such PERSON under conditional sale or
other title retention agreements relating to property purchased by such PERSON
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (d) all obligations
of such PERSON issued or assumed as the deferred purchase price of property or
services purchased by such PERSON (other than trade debt incurred in the
ordinary course of business and due within six months of the incurrence thereof)
which would appear as liabilities on a balance sheet of such PERSON; (e) all
obligations of such PERSON under take-or-pay or similar arrangements or under
commodities agreements; (f) all indebtedness of others secured by (or for which
the holder of such indebtedness has an existing right, contingent or otherwise,
to be secured by) any LIEN on, or payable out of the proceeds of production
from, property owned or acquired by such PERSON, whether or not the obligations
secured thereby have been assumed; (g) all GUARANTY INDEBTEDNESS of such PERSON;
(h) the principal portion of all obligations of such PERSON under capital
leases; (i) all obligations of such PERSON under INTEREST RATE HEDGES; (j) the
maximum amount of all standby letters of credit issued or bankers’ acceptances
facilities created for the account of such PERSON and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed); (k) all preferred capital
stock issued by such PERSON and required by the terms thereof to be redeemed, or
for which mandatory sinking fund payments are due by a fixed date; (l) with
respect to the BORROWER, the principal portion of all obligations of such PERSON
under off-balance sheet financing arrangements in the nature of “synthetic
leases,” asset securitizations and other similar financings; (m) the
indebtedness of any partnership or unincorporated joint venture in which such
PERSON is a general partner or a joint venturer and with respect to which such
PERSON under applicable LAW has the liability for the repayment thereof.

Section 1.51. Insolvency Proceedings. The term “INSOLVENCY PROCEEDINGS” means,
with respect to any referenced PERSON, any case or proceeding commenced by or
against such PERSON, under any provision of the United States Bankruptcy Code,
as amended, or under any other federal or state bankruptcy or insolvency law, or
any assignments for the benefit of creditors, formal or informal moratoriums,
receiverships, compositions or extensions with some or all creditors with
respect to any indebtedness of such PERSON.

Section 1.52. Intellectual Property. The term “INTELLECTUAL PROPERTY” means all
of the BORROWER’S right, title and interest, whether now owned or existing or
hereafter acquired or arising, in all of the following property: (a) all
domestic and foreign copyrights, copyright registrations and copyright
applications, whether or not registered or filed with any governmental
authority; (b) all domestic and foreign trademarks, trademark registrations,
trademark applications, trade names, service marks, certification marks, logos
and other source business identifiers, whether or not registered or filed with
any governmental authority; (c) all United States and foreign patents, and
pending and abandoned United States and foreign patent applications, including,
without limitation, the inventions and improvements described or claimed
therein, together with (i) all renewals, reissues, divisions, continuations,
certificates of reexamination, extensions and continuations-in-part of all of
the foregoing, (ii) all present and future rights of the BORROWER under all
present and future license agreements relating to all of the foregoing, whether
the BORROWER is licensee or licensor thereunder, and (iii) all of the BORROWER’S
present and future claims, causes of action and rights to sue for past, present
or future infringements of all of the foregoing; (d) all rights corresponding
thereto throughout the world; and (e) all goodwill of the BORROWER in connection
with the use of, and symbolized by, any of the foregoing.

Section 1.53. Interest Coverage Ratio. The term “INTEREST COVERAGE RATIO” means
the ratio as of the end of each FISCAL QUARTER for the period of computation of:
(a) the EBIT of the BORROWER and its SUBSIDIARIES during such period; to (b) the
INTEREST EXPENSE of the BORROWER and its SUBSIDIARIES for such period. The
INTEREST COVERAGE RATIO shall be measured for the four (4) FISCAL QUARTERS
immediately preceding the date of determination.

Section 1.54. Interest Expense. The term “INTEREST EXPENSE” means, for any
period of computation, for the BORROWER and its SUBSIDIARIES (determined on a
consolidated basis without duplication in accordance with G.A.A.P.) the sum of
the following: (a) interest expense on FUNDED INDEBTEDNESS of the BORROWER for
such period (whether paid or accrued) and including the interest component of
any payments in respect of CAPITAL LEASE OBLIGATIONS, as determined in
accordance with G.A.A.P.; and (b) the net amount payable under any INTEREST RATE
HEDGES during such period.

Section 1.55. Interest Period. The term “INTEREST PERIOD” means with respect to
any LIBOR BORROWING, each period commencing on the date upon which a LIBOR
BORROWING has been selected to commence in accordance with the provisions of
Section 2.2.2.b of this AGREEMENT, or the date upon which a BASE RATE BORROWING
is converted to a LIBOR BORROWING, and ending one, (1), two (2), three (3) or
six (6) months thereafter; provided that: (a) any INTEREST PERIOD which would
otherwise end on a day which is not a BUSINESS DAY shall be extended to the next
succeeding BUSINESS DAY unless such BUSINESS DAY falls in another calendar
month, in which case such INTEREST PERIOD shall end on the immediately preceding
BUSINESS DAY; (b) any INTEREST PERIOD which begins on the last BUSINESS DAY of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such INTEREST PERIOD) shall end on the last
BUSINESS DAY of a calendar month; and (c) the BORROWER shall not select any
INTEREST PERIOD which would end after any applicable MATURITY DATE.

Section 1.56. Interest Rate Hedge. The term “INTEREST RATE HEDGE” means, with
respect to any referenced PERSON, an interest rate swap, hedge, cap or collar
agreement or similar arrangement between such PERSON and one or more financial
institutions providing for the transfer or mitigation of interest risks either
generally or under specific contingencies.

Section 1.57. Inventory. The term “INVENTORY” has the same meaning as provided
to such term in the Uniform Commercial Code — Secured Transactions, Title 9,
Commercial Law Article, Annotated Code of Maryland, as amended, together with
all of the BORROWER’S GOODS, merchandise, materials, raw materials, goods in
process, finished goods, work in progress, bindings or component materials,
packaging and shipping materials and other tangible or intangible personal
property, now owned or hereafter acquired and held for sale or lease or
furnished or to be furnished under contracts of service or which contribute to
the finished products or the sale, promotion, storage and shipment thereof,
whether located at facilities owned or leased by the BORROWER, in the course of
transport to or from ACCOUNT DEBTORS, used for demonstration, placed on
consignment, or held at storage locations.

Section 1.58. Laws. The term “LAWS” means all ordinances, statutes, rules,
regulations, orders, injunctions, writs or decrees of any government or
political subdivision or agency thereof, or any court or similar entity
established by any thereof.

Section 1.59. L/C Obligations. The term “L/C OBLIGATIONS” means collectively at
any time of determination an amount equal to the sum of: (a) the aggregate
undrawn and unexpired amount of the then outstanding LETTERS OF CREDIT; and
(b) the aggregate amount in U.S. dollars of drawings under LETTERS OF CREDIT
which have not then been reimbursed.

Section 1.60. Lender Assignment. The term “LENDER ASSIGNMENT” shall have the
same meaning as set forth in Section 10.1.2 of this AGREEMENT.

Section 1.61. Lenders. The term “LENDERS” means collectively each of the
signatories hereto designated as a “LENDER”, and each ASSIGNEE.

Section 1.62. Letter Agreement. The term “LETTER AGREEMENT” means the Letter
Agreement dated June 21, 2005 by and between the BORROWER and the ADMINISTRATIVE
AGENT, and the attachments thereto.

Section 1.63. Letters Of Credit. The term “LETTERS OF CREDIT” means collectively
any letters of credit issued by the ADMINISTRATIVE AGENT for the account or
benefit of the BORROWER in accordance with the terms of this AGREEMENT.

Section 1.64. Leverage Ratio. The term “LEVERAGE RATIO” means as of the last day
of each FISCAL QUARTER of the BORROWER: (a) for purposes of measuring compliance
with Section 6.13, the ratio of (i) FUNDED INDEBTEDNESS of the BORROWER and its
SUBSIDIARIES on a consolidated basis (as existing on the last day of such FISCAL
QUARTER) net of the amount of PERMITTED INVESTMENTS of the BORROWER and its
SUBSIDIARIES, to (ii) EBITDA; and (b) for purposes of determining the APPLICABLE
PERCENTAGE in accordance with Section 1.6, the ratio of (i) FUNDED INDEBTEDNESS
of the BORROWER and its SUBSIDIARIES on a consolidated basis (as existing on the
last day of such FISCAL QUARTER), to (ii) EBITDA.

Section 1.65. LIBOR Borrowing. The term “LIBOR BORROWING” means each amount of
the unpaid principal balance of a LOAN which is designated by the BORROWER in
accordance with the terms of this AGREEMENT to accrue interest at the ADJUSTED
LIBOR RATE for a separately designated INTEREST PERIOD.

Section 1.66. LIBOR Rate. The term “LIBOR RATE” means, with respect to any LIBOR
BORROWING for any INTEREST PERIOD therefor, the rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) appearing on Dow Jones Markets Page
3750 (or any successor page) as the London interbank offered rate for deposits
in dollars at approximately 11:00 a.m. (London time) two (2) BUSINESS DAYS prior
to the first day of such INTEREST PERIOD for a term comparable to such INTEREST
PERIOD. If for any reason such rate is not available, the term “LIBOR RATE”
shall mean, for any LIBOR BORROWING for any INTEREST PERIOD therefor, the rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing
on Reuters Screen LIBO Page as the London interbank offered rate for deposits in
dollars at approximately 11:00 a.m. (London time) two (2) BUSINESS DAYS prior to
the first day of such INTEREST PERIOD for a term comparable to such INTEREST
PERIOD; provided, however, if more than one rate is specified on Reuters Screen
LIBO Page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards, if necessary, to the nearest 1/100 of 1%).

Section 1.67. Liens. The term “LIENS” means with respect to any asset owned by a
referenced PERSON: (a) any lien, claim, charge, pledge, security interest, deed
of trust, mortgage, or other encumbrance in, on or of such asset; (b) the
interest of a vendor or a lessor under any conditional sale agreement capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset; and
(c) in the case of securities owned by any such PERSON, any purchase option,
call or similar right of a third party with respect to such securities.

Section 1.68. Loans. The term “LOANS” means collectively the revolving credit
loans extended to the BORROWER as described in Section 2.1 of this AGREEMENT.

Section 1.69. M&T. The term “M&T” means Manufacturers And Traders Trust Company.

Section 1.70. Material Adverse Event. The term “MATERIAL ADVERSE EVENT” means
the occurrence of any event, condition, or omission which could be reasonably
expected to have a material adverse effect upon: (a) the financial condition,
results of operations, properties, assets, liabilities (including, without
limitation, tax liabilities, liabilities under ENVIRONMENTAL LAWS, and ERISA
LIABILITIES), businesses, operations, capitalization, equity, licenses, or
franchises of the BORROWER and its SUBSIDIARIES taken as a whole; (b) the
ability of the BORROWER or of any of the GUARANTORS to perform any of the
OBLIGATIONS when and as required by the terms of the CREDIT DOCUMENTS; (c) the
rights and remedies of the SECURED PARTIES as provided by the CREDIT DOCUMENTS;
or (d) the value, condition, use, or availability of any material portion of the
COLLATERAL or upon the enforceability, continued perfection, or priority of any
of the LIENS and security interests securing the OBLIGATIONS.

Section 1.71. Maturity Date. The term “MATURITY DATE” means September 1, 2010.

Section 1.72. Maximum Aggregate Loan Amount. The term “MAXIMUM AGGREGATE LOAN
AMOUNT” means One Hundred Thirty-Five Million Dollars ($135,000,000.00), as such
amount may be decreased in accordance with the provisions of Section 2.1.8 of
this AGREEMENT or increased in accordance with the provisions of Section 2.1.9
of this AGREEMENT.

Section 1.73. Minimum Borrowing Amount. The term “MINIMUM BORROWING AMOUNT”
means: (a) for BASE RATE BORROWINGS, Two Hundred Fifty Thousand Dollars
($250,000.00); and (b) for LIBOR BORROWINGS, Five Million Dollars
($5,000,000.00).

Section 1.74. Multiemployer Plan. The term “MULTIEMPLOYER PLAN” means a
“multiemployer plan” as defined in Section 4001(a)(3) of ERISA which is
maintained for employees of the BORROWER, or any ERISA AFFILIATE of the
BORROWER.

Section 1.75. Net Available Proceeds. The term “NET AVAILABLE PROCEEDS” means:
(a) in the case of any PREPAYMENT DISPOSITION, the aggregate amount of all cash
payments, and the fair market value of any non-cash consideration, received by
the BORROWER or its SUBSIDIARIES directly or indirectly in connection with such
PREPAYMENT DISPOSITION, provided that (i) NET AVAILABLE PROCEEDS shall be net of
(x) the amount of any legal, title, accounting, investment banking and recording
tax expenses, commissions and other fees and expenses payable by the BORROWER or
its SUBSIDIARIES in connection with such PREPAYMENT DISPOSITION, (y) any foreign
or U.S. federal, state and local income or other taxes estimated to be payable
by the BORROWER or its SUBSIDIARIES as a result of such PREPAYMENT DISPOSITION,
and (z) reserves established in accordance with G.A.A.P. for obligations related
to such PREPAYMENT DISPOSITION, and (ii) NET AVAILABLE PROCEEDS shall be net of
any repayments (including reasonable expenses in connection therewith) by the
BORROWER or any of its SUBSIDIARIES of INDEBTEDNESS to the extent that (x) such
INDEBTEDNESS is secured by a LIEN on the property that is the subject of such
PREPAYMENT DISPOSITION, and (y) the transferee of (or holder of a LIEN on) such
property requires that such INDEBTEDNESS be repaid as a condition to the
DISPOSITION of such property; (b) in the case of any CASUALTY EVENT, the
aggregate amount of proceeds of insurance, condemnation awards and other
compensation received by the BORROWER or its SUBSIDIARIES in respect of such
CASUALTY EVENT net of (i) reasonable expenses incurred by the BORROWER or its
SUBSIDIARIES in connection therewith, (ii) contractually required repayments of
INDEBTEDNESS to the extent secured by a LIEN on such property, and (iii) any
income and transfer taxes payable by the BORROWER or any of its SUBSIDIARIES in
respect of such CASUALTY EVENT; and (c) in the case of the issuance of debt
obligations by the BORROWER or any of its SUBSIDIARIES, the aggregate amount of
the proceeds of such debt issuance received by the BORROWER or its SUBSIDIARIES
therefrom less any reasonable and necessary expenses incurred by the BORROWER or
its SUBSIDIARIES in connection therewith.

Section 1.76. Net Income. The term “NET INCOME” means, for any period of
computation, the net income (or net deficit) of the BORROWER and its
SUBSIDIARIES (determined on a consolidated basis without duplication) for such
period, after deduction of all expenses, taxes and other proper charges, all as
determined in accordance with G.A.A.P.

Section 1.77. Notes. The term “NOTES” means collectively the Revolving Loan
Promissory Notes of even date herewith issued by the BORROWER, as the maker
thereof, to each of the LENDERS in accordance with the provisions of
Section 2.1.1 of this AGREEMENT, and any Revolving Loan Promissory Notes
subsequently issued in accordance with the provisions of Section 10.1.5 of this
AGREEMENT, and all amendments and modifications thereto.

Section 1.78. Obligations. The term “OBLIGATIONS” means collectively the
obligations of the BORROWER to pay to the SECURED PARTIES or to perform for the
benefit of the SECURED PARTIES: (a) sums due any of the SECURED PARTIES arising
out of or in connection with the LOANS, the LETTERS OF CREDIT, the L/C
OBLIGATIONS, or otherwise pursuant to the terms of the CREDIT DOCUMENTS,
including without limitation all principal, accrued interest, fees and charges;
(b) indemnification duties and obligations owed by the BORROWER to the SECURED
PARTIES in accordance with the terms of the CREDIT DOCUMENTS, including without
limitation the L/C OBLIGATIONS; (c) SECURED PARTY EXPENSES; (d) overdrafts of
the BORROWER upon its accounts with the ADMINISTRATIVE AGENT or any of the
LENDERS; (e) all other indebtedness, liabilities, duties, and covenants of the
BORROWER to the SECURED PARTIES arising out of or related to the LOANS or the
CREDIT DOCUMENTS, whether direct or indirect, joint or several, absolute or
contingent, contemplated or not presently contemplated, now existing or
hereafter arising; (f) any indebtedness owed to any LENDER or its affiliates
with respect to INTEREST RATE HEDGES issued to mitigate or hedge interest rate
risks relating to the LOANS; and (g) any indebtedness or liability which may
exist or arise as a result of any payment made by or for the benefit of the
SECURED PARTIES being avoided or set aside for any reason including, without
limitation, any payment being avoided as a preference under Sections 547 and 550
of the United States Bankruptcy Code, as amended, or under any state law
governing insolvency or creditors’ rights.

Section 1.79. Other Taxes. The term “OTHER TAXES” means any stamp, court or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made at any time upon any of the OBLIGATIONS
or from the execution, delivery, performance, enforcement, filing or
registration of, or otherwise with respect to, this AGREEMENT or any other
CREDIT DOCUMENT.

Section Permitted Investments. The term “PERMITTED INVESTMENTS” means: (a)
currency of the United States of America; (b) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America), in each case maturing within one year from the date of
acquisition thereof; (c) investments in commercial paper maturing within one
year from the date of acquisition thereof and having, at such date of
acquisition, with a rating of at least “A-1” and “P-1” from Standard & Poor’s
and Moody’s, respectively; (d) investments in certificates of deposit, banker’s
acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $250,000,000; (e) repurchase agreements with a term of not more than
30 days for securities described in clause (b) of this definition and entered
into with a financial institution satisfying the criteria described in clause
(d) of this definition; readily marketable obligations issued by any State of
the United States of America or any political subdivision thereof or any
authorized agency thereof having a rating of at least “A-1,” “P-1,” or “AAA” (as
applicable), from either Standard & Poor’s or Moody’s; and (g) money market
mutual funds having assets in excess of $250,000,000, substantially all of the
assets of which are comprised of assets specified in clauses (a) through
(f) above.

Section 1.81. Permitted Liens. The term “PERMITTED LIENS” means: (a) LIENS for
taxes, assessments, or similar charges incurred in the ordinary course of
business that are not yet due and payable or which are being contested in
compliance with the procedures set forth in Section 5.8 hereof; (b) LIENS in
favor of the SECURED PARTIES; (c) any existing LIENS specifically described on
Schedule 1.81 hereof; (d) any LIEN on specifically allocated money or securities
to secure payments under workmen’s compensation, unemployment insurance, social
security and other similar LAWS, or to secure the performance of bids, tenders
or contracts (other than for the repayment of borrowed money) or to secure
statutory obligations or appeal bonds, or to secure indemnity, performance or
other similar bonds in the ordinary course of business; (e) purchase money
security interests in equipment (and security interests in equipment securing
the refinancing of INDEBTEDNESS previously secured by a purchase money security
interest therein) not to exceed, together with all purchase money security
interests of the SUBSIDIARIES of the BORROWER, in aggregate amount outstanding
at any one time the sum of Two Million Dollars ($2,000,000.00), provided that
such purchase money security interests do not attach to any assets other than
the specific item(s) of equipment acquired with the proceeds of the loan secured
by such purchase money security interests and the proceeds thereof; (f)
interests of lessors under capital leases; (g) LIENS of carriers, warehousemen,
mechanics, materialmen and landlords arising in the ordinary course of business
for sums not overdue or sums being diligently contested in good faith by
appropriate procedures and for which adequate reserves have been set aside; (h)
easements, rights-of-way, restrictions, encroachments and other similar charges
or encumbrances, and minor title deficiencies relating to real property owned or
occupied by the BORROWER or its SUBSIDIARIES, in each case not securing
INDEBTEDNESS and not materially interfering with the conduct of the business of
the BORROWER or any of its SUBSIDIARIES; and (i) subsequently arising LIENS
which are expressly approved in advance of the creation of any such LIENS by the
REQUIRED LENDERS in writing.

Section 1.82. Person. The term “PERSON” means any individual, corporation,
partnership, limited liability company, association, joint-stock company, trust,
estate, unincorporated organization, joint venture, court, government or
political subdivision or agency thereof, or other legal entity.

Section 1.83. Prepayment Disposition. The term “PREPAYMENT DISPOSITION” means
any DISPOSITION by the BORROWER or any of the BORROWER’S SUBSIDIARIES other than
DISPOSITIONS: (a) of INVENTORY or other assets of the BORROWER or its
SUBSIDIARIES or the licensing of INTELLECTUAL PROPERTY by the BORROWER or its
SUBSIDIARIES, in each case in the ordinary course of business; (b) of obsolete
or worn-out property, tools or equipment, or property, tools or equipment no
longer used or useful in the business of the BORROWER or any of its
SUBSIDIARIES; or (c) to a SUBSIDIARY of the BORROWER or to the BORROWER.

Section 1.84. Prime Rate. The term “PRIME RATE” means the rate of interest
announced from time to time by the ADMINISTRATIVE AGENT, in its sole discretion,
as its prime lending rate of interest, it being understood that such announced
rate bears no inference, implication, representation, or warranty that such
announced rate is charged to any particular customer or customers of the
ADMINISTRATIVE AGENT. The ADMINISTRATIVE AGENT’S prime lending rate of interest
is but one of several interest rate bases used by the ADMINISTRATIVE AGENT.
Changes in the applicable interest rate shall be made as of, and immediately
upon, the occurrence of changes in the ADMINISTRATIVE AGENT’S prime rate.

Section 1.85. Receivables. The term “RECEIVABLES” means: (a) all ACCOUNTS; (b)
all INSTRUMENTS, DOCUMENTS, GENERAL INTANGIBLES, CHATTEL PAPER, PAYMENT
INTANGIBLES, PROMISSORY NOTES, drafts, acceptances, and choses in action, of the
BORROWER, now existing or hereafter created or acquired, and all proceeds and
products thereof, and all rights thereto, in each case arising from or relating
to the sale, lease or license of or the providing of INVENTORY, GOODS, or other
assets or services by the BORROWER to ACCOUNT DEBTORS; (c) all SOFTWARE relating
to any of the foregoing; (d) all rights to royalties or payments of any kind
arising out of the licensing or sale of any INTELLECTUAL PROPERTY; and (e) all
other rights, contingent or non-contingent, of any kind of the BORROWER to
receive payment, benefit, or credit from any PERSON, other than casualty
insurance proceeds or condemnation proceeds from the loss or taking of assets of
the BORROWER which are not COLLATERAL.

Section 1.86. Records. The term “RECORDS” means correspondence, memoranda,
tapes, discs, papers, books and other documents, or transcribed information of
any type, whether expressed in ordinary, computer or machine language.

Section 1.87. Regulated Substance. The term “REGULATED SUBSTANCE” means any
substance which, pursuant to any ENVIRONMENTAL LAW, is identified as a hazardous
substance (or other term having similar import) or is otherwise subject to
special requirements under ENVIRONMENTAL LAWS in connection with the use,
storage, transportation, disposition or other handling thereof.

Section Regulatory Change. The term “REGULATORY CHANGE” means any change after
the date of CLOSING in the LAWS of the United States, any state thereof, or any
other GOVERNMENTAL AUTHORITY, or the adoption or making after such date, of any
interpretations, changes in convention, directives or requests applying to a
class of depository institutions, including any LENDER, of or under any LAWS of
the United States, any state thereof, or any other GOVERNMENTAL AUTHORITY
(whether or not any such interpretation, directive or request has the force of
LAW).

Section 1.89. Release. The term “RELEASE” means a “release” as defined in
Section 101(22) of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as now or hereafter amended.

Section 1.90. Required Lenders. The term “REQUIRED LENDERS” means, at any time
of determination, any combination of LENDERS holding at least sixty-six and
two-thirds percent (66-2/3%) of: (a) the aggregate outstanding principal
balances of the LOANS; and (b) unused COMMITMENT AMOUNTS.

Section 1.91. Reserve Requirement. The term “RESERVE REQUIREMENT” means for any
day during the referenced period the maximum rate at which reserves (including
without limitation any marginal, special, supplemental or emergency reserves)
are required to be maintained during such period under Regulation D of the Board
of Governors of the Federal Reserve System, from time to time in effect (or any
successor or other regulation or legal requirement relating to reserve
requirements applicable to member banks of the Federal Reserve System) by member
banks of the Federal Reserve System against “Eurocurrency Liabilities” as
currently defined in Regulation D (or against any other category of liabilities
which includes deposits by reference to which the interest rate on LIBOR
BORROWINGS or loans is determined or any category of extensions of credit or
other assets which include loans by a non-United States office of a bank to
United States residents), whether or not a LENDER has any “Eurocurrency
Liabilities” subject to such reserve requirements during the referenced period.
LIBOR BORROWINGS shall be deemed to constitute “Eurocurrency Liabilities,” and
as such shall be deemed subject to reserve requirements without benefits or
credits for proration, exceptions or offsets that may be available from time to
time to a LENDER. The ADJUSTED LIBOR RATE shall be adjusted automatically on and
as of the effective date of any change in the RESERVE REQUIREMENT.

Section 1.92. Restricted Payment. The term “RESTRICTED PAYMENT” means
collectively: (a) any dividend or other payment or distribution, direct or
indirect, on account of any equity interest in the BORROWER now or hereafter
outstanding, except a dividend or distribution payable solely in the same class
or type of equity interest to the holders of that class or type; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, by the BORROWER of
any equity interest in the BORROWER now or hereafter outstanding (other than
repurchases of shares held by employees or directors pursuant to the terms of
any restricted share plan of the BORROWER, which in aggregate amount in any
FISCAL YEAR do not exceed One Million Dollars ($1,000,000.00)); (c) any payment
made by the BORROWER to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire equity interests in the BORROWER
now or hereafter outstanding; or (d) any payment by the BORROWER of any
management, consulting or similar fees which are not payments in amounts
comparable to sums paid in the marketplace by entities comparable to the payor
for similar services to unrelated employees or providers of management,
consulting, or other services actually performed.

Section 1.93. Secured Parties. The term “SECURED PARTIES” means collectively the
ADMINISTRATIVE AGENT and the LENDERS.

Section 1.94. Secured Party Expenses. The term “SECURED PARTY EXPENSES” means
the out-of-pocket expenses or costs incurred by the ADMINISTRATIVE AGENT arising
out of, pertaining to, or in any way connected with this AGREEMENT, any of the
other CREDIT DOCUMENTS or the OBLIGATIONS. The term “SECURED PARTY EXPENSES”
shall include, without limitation: (a) the costs required to be paid by the
BORROWER by the terms of the CREDIT DOCUMENTS; (b) taxes and insurance premiums
advanced or otherwise paid by the SECURED PARTIES in connection with the
COLLATERAL or on behalf of the BORROWER; (c) filing and recording costs, title
insurance premiums, environmental and consulting fees, audit fees, search fees
and other expenses paid or incurred by the ADMINISTRATIVE AGENT; (d) costs and
expenses incurred by the ADMINISTRATIVE AGENT in the collection of the ACCOUNTS
(with or without the institution of legal action), or to enforce any provision
of this AGREEMENT, or in gaining possession of, maintaining, handling,
evaluating, preserving, storing, shipping, selling, preparing for sale and/or
advertising to sell the COLLATERAL or any other property of the BORROWER whether
or not a sale is consummated; (e) costs and expenses of litigation incurred by
any SECURED PARTY or any participant of a SECURED PARTY in any of the
OBLIGATIONS, in enforcing or defending this AGREEMENT or any portion hereof or
in collecting any of the OBLIGATIONS; (f) reasonable attorneys’ fees and
expenses incurred by the ADMINISTRATIVE AGENT in obtaining advice or the
services of its attorneys with respect to the structuring, drafting,
negotiating, reviewing, amending, terminating, enforcing or defending of this
AGREEMENT, or any portion hereof or any agreement or matter related hereto,
whether or not litigation is instituted; and (g) travel expenses of the
ADMINISTRATIVE AGENT or its agents related to any of the foregoing.

Section 1.95. Solvent. The term “SOLVENT” means, as to any referenced PERSON,
that as of the date of determination both: (a) (i) the then fair saleable value
of the property of such PERSON is greater than the total amount of liabilities
(including contingent liabilities) of such PERSON and is not less than the
amount that will be required to pay the probable liabilities on such PERSON’S
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to such
PERSON; (ii) such PERSON’S capital is not unreasonably small in relation to its
business or any contemplated or undertaken transaction; and (iii) such PERSON
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due; and
(b) such PERSON is “solvent” within the meaning given that term and similar
terms under applicable LAWS relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

Section 1.96. Subsidiary. The term “SUBSIDIARY” means, with respect to any
PERSON (the “PARENT”) at any date, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the PARENT in the PARENT’S consolidated financial
statements if such financial statements were prepared in accordance with
G.A.A.P. as of such date, as well as any other corporation, limited liability
company, partnership, association or other entity (a) of which securities or
other ownership interests representing more than fifty percent (50%) of the
equity or more than fifty percent (50%) of the ordinary voting power or, in the
case of a partnership, more than fifty percent (50%) of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise controlled, by the PARENT or one or more subsidiaries of
the PARENT or by the PARENT and one or more subsidiaries of the PARENT. Unless
otherwise specified, “SUBSIDIARY” means a SUBSIDIARY of the BORROWER.

Section 1.97. Taxes. The term “TAXES” means any and all taxes, levies,
assessments, imposts, duties, deductions, fees, withholdings or similar charges,
and all liabilities with respect thereto, imposed upon any SECURED PARTY,
excluding, in the case of each SECURED PARTY (and/or its participants), taxes
imposed on or measured by its net income (or taxes imposed in lieu of taxes on
net income) by the jurisdiction (or any political subdivision thereof) under the
laws of which it is organized or maintains a lending office.

Section 1.98. Termination Event. The term “TERMINATION EVENT” means: (a) a
“Reportable Event” described in Section 4043 of ERISA and the regulations issued
thereunder, but not including any such event for which the 30-day notice
requirement has been waived by applicable regulation; (b) the withdrawal of the
BORROWER or an ERISA AFFILIATE of the BORROWER from a GUARANTEED PENSION PLAN
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; (c) the filing of a notice of intent to terminate a
GUARANTEED PENSION PLAN or the treatment of a GUARANTEED PENSION PLAN amendment
as a termination under Section 4041 of ERISA; (d) the institution of proceedings
to terminate a GUARANTEED PENSION PLAN by the Pension Benefit Guaranty
Corporation; (e) the withdrawal or partial withdrawal of the BORROWER or an
ERISA AFFILIATE of the BORROWER from a MULTIEMPLOYER PLAN; or (f) any other
event or condition which might reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any GUARANTEED PENSION PLAN.

Section Transferee. The term “TRANSFEREE” means either an ASSIGNEE or a
PARTICIPANT.

ARTICLE 2
TERMS OF THE LOANS AND LETTERS OF CREDIT

Section 2.1. Commitment To Extend Loans. Subject to the terms and conditions of
this AGREEMENT and the other CREDIT DOCUMENTS, each of the LENDERS severally
agrees to extend a loan or loans to the BORROWER as an obligor (each a “LOAN”
and collectively, the “LOANS”) from time to time until the MATURITY DATE, in
aggregate principal amounts outstanding at any one time which do not exceed the
amount of such LENDER’S COMMITMENT AMOUNT; provided, however, that the aggregate
principal unpaid balances of all outstanding and unpaid LOANS (after giving
effect to any amount requested) plus the aggregate amount of L/C OBLIGATIONS
shall not exceed the MAXIMUM AGGREGATE LOAN AMOUNT (as increased or decreased
from time to time in accordance with the terms of this AGREEMENT). The BORROWER
shall not request any advances of proceeds of the LOANS which would cause the
aggregate unpaid principal balances of the LOANS to exceed either of the
above-stated limitations. In the event that the aggregate unpaid principal
balances of the LOANS exceed the limitations provided for herein, the BORROWER
shall immediately make such payments to the ADMINISTRATIVE AGENT as will be
sufficient to reduce the aggregate unpaid principal balances of the LOANS to an
aggregate amount which will not be in excess of such limitations. Each LOAN
extended by a LENDER shall be in a principal amount equal to the LENDER’S
COMMITMENT PERCENTAGE of the aggregate principal balance of the LOANS requested
on such occasion. Subject to the terms and conditions of this AGREEMENT and the
other CREDIT DOCUMENTS, the BORROWER may borrow, prepay, and reborrow the LOANS
in whole or in part until the MATURITY DATE.

Section 2.1.1. Revolving Loan Promissory Notes. The obligations of the BORROWER
to repay the LOANS to each of the LENDERS shall be evidenced by the NOTES in the
form of the specimen Revolving Loan Promissory Note attached as Exhibit 2.1.1
hereto. The BORROWER shall deliver a NOTE on the date of CLOSING to each of the
LENDERS, with the face amount of each NOTE to be in the amount of the COMMITMENT
AMOUNT of the respective LENDER.

Section 2.1.2. Procedure For Loan Borrowings. The BORROWER may borrow proceeds
of the LOANS until (but not including) the MATURITY DATE, provided, that the
BORROWER delivers to the ADMINISTRATIVE AGENT an irrevocable notice (which
notice must be received by the ADMINISTRATIVE AGENT prior to 10:00 a.m. Buffalo,
New York time: (a) two (2) BUSINESS DAYS prior to the requested BORROWING DATE,
if all or any part of the requested advances of proceeds of the LOANS are to be
initially LIBOR BORROWINGS; or (b) on the requested BORROWING DATE, if all of
the requested advances of the proceeds of the LOANS are to be initially BASE
RATE BORROWINGS, specifying: (i) the amount to be borrowed, (ii) the requested
BORROWING DATE, (iii) whether the borrowing is to be a LIBOR BORROWING, a BASE
RATE BORROWING, or a combination thereof, and (iv) if the borrowing is to be
entirely or partly a LIBOR BORROWING, the information required to be specified
in the election described in Section 2.2.2(b) of this AGREEMENT. The
above-described notice may be delivered to the ADMINISTRATIVE AGENT via
facsimile with telephone confirmation. The ADMINISTRATIVE AGENT shall promptly
notify each LENDER of the ADMINISTRATIVE AGENT’S receipt of each notice. Each
LENDER will make the amount of its pro rata share (calculated in accordance with
its respective COMMITMENT PERCENTAGE) of each requested borrowing available to
the ADMINISTRATIVE AGENT for the account of the BORROWER at the offices of the
ADMINISTRATIVE AGENT specified in this AGREEMENT prior to 12:00 Noon Buffalo,
New York time on the BORROWING DATE requested by the BORROWER in U.S. Dollars
and in funds immediately available to the ADMINISTRATIVE AGENT; provided,
however, that each LENDER is provided with written notification thereof prior to
11:00 a.m. Buffalo, New York time on such date. Such borrowing will be made
available to the BORROWER on or prior to 1:00 p.m. Buffalo, New York time by the
ADMINISTRATIVE AGENT crediting the BORROWER’S account with the ADMINISTRATIVE
AGENT with the aggregate of the amounts of proceeds of the LOANS made available
to the ADMINISTRATIVE AGENT by the LENDERS and in like funds as received by the
ADMINISTRATIVE AGENT. Each borrowing under the LOANS shall be in a principal
amount of not less than the MINIMUM BORROWING AMOUNT.

Section 2.1.3. Conditions Precedent To Effectiveness Of This Agreement. The
agreements of the LENDERS to the terms of this AGREEMENT are conditioned upon
the ADMINISTRATIVE AGENT having received each of the following documents, each
of which shall be reasonably satisfactory to the ADMINISTRATIVE AGENT:

a. Executed Counterparts. From each party to the LOAN AGREEMENT a counterpart of
the MODIFICATION AGREEMENT signed on behalf of such party, and from each
indicated party to this AGREEMENT a counterpart of this AGREEMENT signed on
behalf of such party.

b. Opinion of Counsel. The opinion, dated the date of CLOSING (addressed to the
ADMINISTRATIVE AGENT and to the LENDERS) of Hogan & Hartson L.L.P., counsel for
the BORROWER, in form and substance reasonably acceptable to the ADMINISTRATIVE
AGENT.

c. Organizational Documents. Such documents and certificates as the
ADMINISTRATIVE AGENT or its counsel may reasonably request relating to the
organization, existence and good standing of the BORROWER, the authorization of
the LOANS, and any other legal matters relating to the BORROWER or this
AGREEMENT by the BORROWER.

d. Insurance. Certificates of insurance evidencing the existence of all
insurance required to be maintained by the BORROWER in accordance with the
CREDIT DOCUMENTS.

e. Closing Certificate. A closing certificate, dated as of the date of CLOSING
and signed by the chief financial officer of the BORROWER, in form and substance
reasonably acceptable to the ADMINISTRATIVE AGENT.

f. Other Documents. Such other documents as the ADMINISTRATIVE AGENT may
reasonably request.

Section 2.1.4. Conditions Precedent To Each Advance. The right of the BORROWER
to receive each advance of proceeds of the LOANS, including the initial advance,
shall be subject to each of the following conditions precedent:

No Defaults Or Events Of Default. No event shall have occurred on or prior to
such date and be continuing on such date which constitutes a DEFAULT or EVENT OF
DEFAULT.

b. Continuing Accuracy Of Representations And Warranties. Each representation
and warranty of the BORROWER set forth in this AGREEMENT shall be materially
true and correct, except to the extent that the BORROWER has previously advised
the ADMINISTRATIVE AGENT in writing of the occurrence or existence of any
condition or event which makes any representation or warranty no longer
materially accurate or correct. The BORROWER acknowledges that each request by
the BORROWER for an advance of proceeds of the LOANS constitutes a reaffirmation
by the BORROWER of the continuing accuracy of such representations and
warranties, except to the extent to the contrary disclosed to the ADMINISTRATIVE
AGENT by written notice from the BORROWER.

c. Receipt Of Reports. The ADMINISTRATIVE AGENT shall be in receipt of all
reports, financial statements, financial information and financial disclosures
required by the CREDIT DOCUMENTS, except to the extent that the ADMINISTRATIVE
AGENT has waived in writing the receipt thereof.

d. No Illegalities. It shall not be unlawful for the LENDERS to perform any of
the agreements or obligations imposed upon the LENDERS by any of the CREDIT
DOCUMENTS or for the BORROWER or any of the GUARANTORS to perform any of their
respective agreements or obligations as provided by the CREDIT DOCUMENTS.

e. No Material Adverse Event. No MATERIAL ADVERSE EVENT shall have occurred and
then be continuing.

Section 2.1.5. Repayment Of Loans. The BORROWER unconditionally promises to pay
to the ADMINISTRATIVE AGENT for the accounts of the LENDERS, the then unpaid
principal amount of each LOAN on or before the MATURITY DATE (or on any earlier
date on which the LOANS become due and payable as required by the stated
provisions of this AGREEMENT). The BORROWER unconditionally promises to pay to
the ADMINISTRATIVE AGENT for the accounts of the LENDERS all interest which has
accrued upon the unpaid principal amounts of the LOANS from time to time
outstanding from the date of CLOSING until the date of payment in full of the
LOANS at the rates per annum, and on the dates set forth in Section 2.2 of this
AGREEMENT. All sums due to the LENDERS in connection with the LOANS shall be
paid in full on or before the MATURITY DATE.

Section 2.1.6. Permitted Purposes Of Loans. The proceeds of the LOANS shall be
used by the BORROWER solely for the general corporate purposes of the BORROWER.

Section 2.1.7. Commitment Fees. For each FISCAL QUARTER during the term of the
LOANS, the BORROWER agrees to pay to the ADMINISTRATIVE AGENT for the ratable
accounts of the LENDERS an unused commitment fee (“COMMITMENT FEE”) calculated
by subtracting the average daily disbursed aggregate principal balances of the
LOANS and the average aggregate face amount of issued and outstanding LETTERS OF
CREDIT during such FISCAL QUARTER (calculated on the basis of the actual number
of days elapsed in a year of 360 days) from the MAXIMUM AGGREGATE LOAN AMOUNT
(as such MAXIMUM AGGREGATE LOAN AMOUNT may be increased or reduced from time to
time in accordance with the provisions of this AGREEMENT), and multiplying any
positive difference thereof by the APPLICABLE PERCENTAGE then in effect for
COMMITMENT FEES. The COMMITMENT FEES shall be payable in arrears on the first
BUSINESS DAY of each succeeding FISCAL QUARTER with the next of such COMMITMENT
FEES to be paid on November 1, 2005 for the period of time beginning on
August 1, 2005 and ending on October 31, 2005.

Section 2.1.8. Permanent Reduction Of Maximum Aggregate Loan Amount. The
BORROWER shall have the right at any time and from time to time, upon not less
than five (5) BUSINESS DAYS prior written notice to the ADMINISTRATIVE AGENT, to
permanently reduce, in whole at any time or in part from time to time, without
premium or penalty, the MAXIMUM AGGREGATE LOAN AMOUNT, provided that: (a) each
reduction shall be in an amount of not less than Five Million Dollars
($5,000,000.00) or, if greater, an integral multiple of One Million Dollars
($1,000,000.00); and (b) no reduction shall be permitted if, after giving effect
thereto, and to any repayments of the LOANS made on the effective date thereof,
the aggregate principal balances of the LOANS then unpaid and outstanding would
exceed the MAXIMUM AGGREGATE LOAN AMOUNT then in effect.

Section 2.1.9. Increase In Maximum Aggregate Loan Amount. In the absence of the
occurrence and continuation of a MATERIAL ADVERSE EVENT or any other continuing
DEFAULTS or EVENTS OF DEFAULT, and upon not less than thirty (30) BUSINESS DAYS
prior written notice to the ADMINISTRATIVE AGENT, the BORROWER shall have the
right until September 1, 2007 to elect to increase the MAXIMUM AGGREGATE LOAN
AMOUNT to an amount up to but not in excess of One Hundred Eighty-Five Million
Dollars ($185,000,000); provided, however, that no LENDER shall be obligated to
increase either its COMMITMENT AMOUNT or COMMITMENT PERCENTAGE unless any such
LENDER elects in writing in its sole and absolute discretion to provide any such
increases. In the event that one or more LENDERS shall elect to increase its (or
their) COMMITMENT AMOUNT(S) to fund a requested increase in the MAXIMUM
AGGREGATE LOAN AMOUNT: (a) appropriate adjustments to the COMMITMENT AMOUNT(S)
of such LENDER(S) and to the COMMITMENT PERCENTAGES of all LENDERS shall be
made; (b) the outstanding amount of the LOANS funded by each LENDER shall be
adjusted in accordance with the revised COMMITMENT PERCENTAGES (and appropriate
payments shall be made among the LENDERS to reflect such COMMITMENT
PERCENTAGES); (c) the amount set forth in the definition of MAXIMUM AGGREGATE
LOAN AMOUNT shall be increased to reflect the aggregate amount of increases in
COMMITMENT AMOUNTS; and (d) the BORROWER shall execute and deliver such new
NOTES and/or amendments to existing NOTES as such LENDERS and the ADMINISTRATIVE
AGENT may reasonably require. In the event that the existing LENDERS do not
elect to fully fund a requested increase in the MAXIMUM AGGREGATE LOAN AMOUNT
within thirty (30) days after the BORROWER’S request therefor, then (x) the
BORROWER shall have the right, with the prior written consent of the
ADMINISTRATIVE AGENT (which consent shall not unreasonably be withheld,
conditioned or delayed), to select another financial institution or institutions
to join in the execution hereof as LENDER(S) hereunder, and (y) those actions
described in clauses (a) through (d) above shall be undertaken to reflect the
COMMITMENT AMOUNT(S) of such new LENDER(S), the adjusted COMMITMENT PERCENTAGES
of all LENDERS, and the repayment obligations of the BORROWER.

Section 2.2. Interest Terms Applicable To The Loans. Interest shall accrue upon
the unpaid principal balances of the LOANS until the LOANS have been repaid in
full at the rate or rates described below in this Section 2.2.

Section 2.2.1. Adjusted Base Rate. Except as otherwise provided by the terms of
this AGREEMENT, the LOANS shall bear interest on the unpaid principal balances
at the fluctuating ADJUSTED BASE RATE. Absent a timely election by the BORROWER
in accordance with Section 2.2.2.b of this AGREEMENT, the unpaid balances of the
LOANS, including any balances of any LIBOR BORROWINGS for which the applicable
INTEREST PERIOD has expired, shall be automatically deemed to bear interest at
the ADJUSTED BASE RATE. Changes in the interest rate shall be made when and as
changes in the BASE RATE occur. For each BASE RATE BORROWING, all accrued and
unpaid interest shall be payable monthly in arrears on the first BUSINESS DAY of
each succeeding calendar month. Each election by the BORROWER of a BASE RATE
BORROWING shall be in the MINIMUM BORROWING AMOUNT applicable to BASE RATE
BORROWINGS, or any multiple thereof.

Section 2.2.2. Adjusted LIBOR Rate Option. Subject to the terms of this Section,
interest may accrue at the election of the BORROWER for INTEREST PERIODS
selected by the BORROWER, at the ADJUSTED LIBOR RATE on portions of the unpaid
principal balances of the LOANS. Any LIBOR BORROWING or election for a LIBOR
BORROWING pursuant to the provisions of this Section shall be subject to the
following terms and conditions:

a. Payments. For each of the LIBOR BORROWINGS, accrued interest shall be paid to
the ADMINISTRATIVE AGENT for the accounts of the LENDERS in arrears on the first
BUSINESS DAY of each month during each INTEREST PERIOD and on the last day of
each applicable INTEREST PERIOD.

b. Notice Of Election. By 10:00 a.m. Buffalo, New York time on that BUSINESS DAY
which occurs two (2) BUSINESS DAYS prior to the BUSINESS DAY on which the
BORROWER desires that an INTEREST PERIOD commence, the BORROWER shall deliver a
written election to the ADMINISTRATIVE AGENT specifying: (1) the commencement
date of and length of the relevant INTEREST PERIOD, and (2) the dollar amount of
that portion of the total aggregate principal amount of the LOANS identified by
the BORROWER, which are to bear interest at the ADJUSTED LIBOR RATE, which
amount shall not be less than the MINIMUM BORROWING AMOUNT applicable to LIBOR
BORROWINGS and with any increments to the MINIMUM BORROWING AMOUNT to be in
minimum multiples of Two Hundred Fifty Thousand Dollars ($250,000.00).

c. Effect Of Election. Interest shall accrue from and including the first day of
each INTEREST PERIOD selected by the BORROWER to (but not including) the last
day of such INTEREST PERIOD at the ADJUSTED LIBOR RATE determined as applicable
to such INTEREST PERIOD upon the amount of the unpaid principal balances of the
LOANS identified by the BORROWER in the BORROWER’S written election. The
BORROWER acknowledges that interest shall continue to accrue upon the unpaid
balances of the LOANS currently bearing interest at the ADJUSTED LIBOR RATE at
the rates required by the terms of the LOAN AGREEMENT until any applicable
existing INTEREST PERIODS have expired.

d. Interest Periods. There shall be no more than eight (8) INTEREST PERIODS
outstanding at any one time. No INTEREST PERIOD may expire after the MATURITY
DATE.

e. Availability. If the REQUIRED LENDERS determine at any time that a REGULATORY
CHANGE or a change in market conditions has made it impractical for the LENDERS
to offer pricing based on the ADJUSTED LIBOR RATE, the ADMINISTRATIVE AGENT may
give notice of such determination to the BORROWER, and all advances which are
then accruing interest at an ADJUSTED LIBOR RATE shall, on the last day(s) of
the then applicable current INTEREST PERIOD(S) automatically and without further
notice, begin to accrue interest at the ADJUSTED BASE RATE. Until such time as
the REQUIRED LENDERS determine that a REGULATORY CHANGE or a change in market
conditions has again made it practical for the LENDERS to offer pricing at the
ADJUSTED LIBOR RATE, the LENDERS will not be obligated to further offer pricing
based upon the ADJUSTED LIBOR RATE, and any notice from the BORROWER requesting
such a rate option will be ineffective.

f. Breakage Costs. The BORROWER agrees to compensate the LENDERS from time to
time, upon demand from any LENDER through the ADMINISTRATIVE AGENT, for all
losses, expenses, lost earnings, costs and liabilities (including, without
limitation, all interest paid to lenders of funds borrowed by the LENDERS to
carry LIBOR BORROWINGS) which any of the LENDERS sustains if: any repayment or
prepayment of any LIBOR BORROWINGS (including, without limitation, any payment
resulting from the acceleration of the LOANS in accordance with the terms of
this AGREEMENT or as a result of any mandatory prepayments required by the terms
of this AGREEMENT) or any conversion of a LIBOR BORROWING for any reason occurs
on a date which is not the last day of the applicable INTEREST PERIOD; or any
failure by the BORROWER to borrow a LIBOR BORROWING or convert a BASE RATE
BORROWING to a LIBOR BORROWING on the date for such borrowing or conversion
specified in the relevant notice of election given by the BORROWER to the
LENDERS in accordance with the terms of this AGREEMENT.

g. Termination Of Right To Elect LIBOR Borrowings. Notwithstanding anything to
the contrary set forth in this AGREEMENT, and without limiting any other rights
and remedies of the LENDERS, the REQUIRED LENDERS during any continuing DEFAULT
or EVENT OF DEFAULT may suspend the right of the BORROWER to convert any BASE
RATE BORROWING into a LIBOR BORROWING or to permit any LIBOR BORROWING to be
renewed as a LIBOR BORROWING, in which case all LOANS shall be converted (on the
last days of the respective INTEREST PERIODS therefor) or continued, as the case
may be, as BASE RATE BORROWINGS.

Section 2.2.3. Calculation Of Interest. Interest shall be calculated upon LIBOR
BORROWINGS on the basis of a 360 day per year factor applied to the actual days
on which there exists an unpaid balance of the LIBOR BORROWINGS. Interest shall
be calculated upon BASE RATE BORROWINGS on the basis of a 365 or 366 days per
year factor applied to the actual days on which there exists an unpaid balance
of the BASE RATE BORROWINGS.

Section 2.2.4. Default Interest. The interest rates payable upon the LOANS may
be increased during any continuing EVENT OF DEFAULT upon the authorization of
the REQUIRED LENDERS to that rate equal to the ADJUSTED BASE RATE plus two
hundred (200) BASIS POINTS until the EVENT OF DEFAULT has been cured to the
satisfaction of the REQUIRED LENDERS or waived by the ADMINISTRATIVE AGENT upon
the authorization of the REQUIRED LENDERS.

Section 2.2.5. Maximum Rate Of Interest. Any provision contained in the CREDIT
DOCUMENTS to the contrary notwithstanding, the holders of the NOTES shall not be
entitled to receive or collect, nor shall the BORROWER be obligated to pay,
interest, fees, or charges thereunder in excess of the maximum rate of interest
permitted by any applicable LAW, and if any provision of this AGREEMENT, the
NOTES or any of the other CREDIT DOCUMENTS is construed or held by any court of
law or GOVERNMENTAL BODY having jurisdiction to permit or require the charging,
collection or payment of any amount of interest in excess of that permitted by
such LAWS, the provisions of this Section shall control and shall override any
contrary or inconsistent provision. The intention of the parties is to at all
times conform strictly with all applicable usury requirements and other LAWS
limiting the maximum rates of interest which may be lawfully charged upon the
LOANS. The interest to be paid pursuant to the NOTES shall be held subject to
reduction to the amount allowed under said usury or other laws as now or
hereafter construed by the courts having jurisdiction, and any sums of money
paid in excess of the interest rate allowed by applicable law shall be applied
in reduction of the principal amount owing pursuant to the NOTES. The BORROWER
acknowledges and irrevocably stipulates for all purposes that it has been
contemplated at all times by the parties that the LAWS of the State of Maryland
will govern the maximum rate of interest that it is permissible for the LENDERS
to charge the BORROWER.

Section 2.2.6. Late Payment Charges. Any payment of principal, interest or fees
due upon any of the LOANS which is received by the ADMINISTRATIVE AGENT more
than fifteen (15) calendar days after its due date shall incur a late payment
charge equal to five percent (5%) of the amount of the payment due. All late
payment charges shall be payable upon the demand of the ADMINISTRATIVE AGENT.
The existence of the right by the LENDERS to receive a late payment charge shall
not be deemed to constitute a grace period or provide any right to the BORROWER
to make a payment other than on such payment’s scheduled due date.

Section 2.3. Voluntary Prepayments. Any principal balances of the LOANS accruing
interest at the ADJUSTED LIBOR RATE may be prepaid in whole or in part at any
time without penalty or premium, provided that the LENDERS are compensated for
any breakage costs incurred by the LENDERS as a result of any such repayment in
accordance with the provisions of Section 2.2.2.f of this AGREEMENT. Any
principal balance of the LOANS bearing interest at the BASE RATE may be prepaid
in whole or in part at any time without penalty or premium.

Section 2.4. Mandatory Prepayments. The BORROWER shall have the obligation to
apply to the unpaid principal balances of the LOANS and all accrued interest and
fees all of the NET AVAILABLE PROCEEDS received by the BORROWER from any
PREPAYMENT DISPOSITIONS, CASUALTY EVENTS, or issuances of INDEBTEDNESS for
borrowed money other than proceeds from purchase money INDEBTEDNESS which is
otherwise permitted by the terms of this AGREEMENT. The MAXIMUM AGGREGATE LOAN
AMOUNT and the COMMITMENT AMOUNTS shall be permanently reduced by the amount of
each payment of the NET AVAILABLE PROCEEDS that is applied to the unpaid
principal balances of the LOANS. Notwithstanding the foregoing, (A) an amount
equal to such NET AVAILABLE PROCEEDS shall not be required to be so applied to
any of the OBLIGATIONS and to the reduction of the MAXIMUM AGGREGATE LOAN AMOUNT
and the COMMITMENT AMOUNTS so long as no DEFAULT or EVENT OF DEFAULT is then
continuing and such NET AVAILABLE PROCEEDS (i) do not exceed Five Million
Dollars ($5,000,000.00) when aggregated with all other NET AVAILABLE PROCEEDS
not applied to the OBLIGATIONS and the permanent reduction of the MAXIMUM
AGGREGATE LOAN AMOUNT and the COMMITMENT AMOUNTS, and (ii) are used to purchase
replacement assets, in each case within 180 days following the date of receipt
of such NET AVAILABLE PROCEEDS, and (B) if all or any portion of such NET
AVAILABLE PROCEEDS not required to be so applied as provided above in this
Section 2.4 are not so reinvested to purchase replacement assets within such
180-day period (or such earlier date, if any, if the BORROWER determines not to
reinvest the NET AVAILABLE PROCEEDS as set forth above), an amount equal to such
remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this Section 2.4 without
regard to this proviso.

Section 2.5. Letters Of Credit. Subject to the terms and conditions of this
AGREEMENT, the ADMINISTRATIVE AGENT, in reliance upon the agreements of the
LENDERS set forth in Section 2.5.3 of this AGREEMENT, agrees to issue LETTERS OF
CREDIT for the account of the BORROWER on any BUSINESS DAY from the CLOSING DATE
through but not including the MATURITY DATE in such form as may be approved from
time to time by the ADMINISTRATIVE AGENT provided: (a) no DEFAULT or EVENT OF
DEFAULT has occurred and is then continuing; (b) the aggregate amount of L/C
OBLIGATIONS (after giving effect to any requested issuance) shall not exceed
Five Million Dollars ($5,000,000.00); (c) the sum of the L/C OBLIGATIONS (after
giving effect to the requested issuance) plus the aggregate unpaid principal
balances of the LOANS shall not exceed the MAXIMUM AGGREGATE LOAN AMOUNT (as
decreased from time to time in accordance with the terms of this AGREEMENT); (d)
no LETTER OF CREDIT shall have a term greater than one (1) year nor an
expiration date later than the MATURITY DATE; and (e) the issuance of any
requested LETTER OF CREDIT shall not conflict with or cause the ADMINISTRATIVE
AGENT or any LENDER to exceed any limits imposed by any LAWS applicable to the
ADMINISTRATIVE AGENT or the LENDER.

Section 2.5.1 Procedures For Issuance Of Letters Of Credit. The BORROWER may
from time to time request that the ADMINISTRATIVE AGENT issue a LETTER OF CREDIT
by delivering to the ADMINISTRATIVE AGENT a completed letter of credit
application in the standard form then being used by the ADMINISTRATIVE AGENT. To
the extent that any provisions of the ADMINISTRATIVE AGENT’S standard form
letter of credit application conflict with the provisions of this AGREEMENT, the
provisions of this AGREEMENT shall control. Upon receipt of the BORROWER’S
application, the ADMINISTRATIVE AGENT shall process such application and issue
the LETTER OF CREDIT requested thereby provided, however, that the
ADMINISTRATIVE AGENT shall not be required to issue any LETTER OF CREDIT earlier
than three (3) BUSINESS DAYS after the receipt by the ADMINISTRATIVE AGENT of
the application and of all certificates, documents, and other papers and
information required by the ADMINISTRATIVE AGENT which relates thereto. The
ADMINISTRATIVE AGENT shall promptly furnish a copy of each LETTER OF CREDIT to
the BORROWER and to each of the LENDERS.

Section 2.5.1. Commissions And Charges. The BORROWER shall pay to the
ADMINISTRATIVE AGENT for the account of the LENDERS a per annum fee with respect
to each LETTER OF CREDIT in an amount equal to that sum obtained by multiplying
the face amount of each LETTER OF CREDIT by the APPLICABLE PERCENTAGE for
LETTERS OF CREDIT in effect on the date of the issuance of the LETTER OF CREDIT,
which fee shall be payable on the date of issuance of each LETTER OF CREDIT. The
BORROWER shall further pay or reimburse the ADMINISTRATIVE AGENT for such normal
and customary costs and expenses as are incurred or charged by the
ADMINISTRATIVE AGENT in issuing, effecting payment under, amending, extending,
renewing, or otherwise administering any LETTER OF CREDIT.

Section 2.5.2. Agreement Of Lenders To Purchase Proportionate Share Of Letters
Of Credit. In order to induce the ADMINISTRATIVE AGENT to issue LETTERS OF
CREDIT for the account of the BORROWER in accordance with the terms of this
AGREEMENT, each LENDER unconditionally and irrevocably agrees to accept and
purchase and hereby accepts and purchases from the ADMINISTRATIVE AGENT, on the
terms and conditions hereinafter stated, for such LENDER’S own account and risk
an undivided interest equal to such LENDER’S COMMITMENT PERCENTAGE in the
ADMINISTRATIVE AGENT’S obligations and rights under each LETTER OF CREDIT issued
hereunder and the amount of each draft paid by the ADMINISTRATIVE AGENT
thereunder. Each LENDER unconditionally and irrevocably agrees with the
ADMINISTRATIVE AGENT that, if a draft is paid under any LETTER OF CREDIT for
which the ADMINISTRATIVE AGENT is not immediately reimbursed in full by the
BORROWER in accordance with the terms of this AGREEMENT, such LENDER shall pay
to the ADMINISTRATIVE AGENT upon demand by the ADMINISTRATIVE AGENT of an amount
equal to such LENDER’S COMMITMENT PERCENTAGE of the amount of such draft, or any
part thereof, which is not so reimbursed.

Section 2.5.3. Reimbursement Obligations Of The Borrower. The BORROWER
unconditionally and irrevocably agrees to reimburse the ADMINISTRATIVE AGENT on
each date on which the ADMINISTRATIVE AGENT notifies the BORROWER of the date
and amount of a draft paid under any LETTER OF CREDIT for the amount of such
draft so paid and any taxes, charges, or other costs or expenses incurred by the
ADMINISTRATIVE AGENT in connection with such payment. If any draft under a
LETTER OF CREDIT is payable in a currency other than U.S. dollars, the BORROWER
shall reimburse the ADMINISTRATIVE AGENT for such draft by paying to the
ADMINISTRATIVE AGENT the equivalent in U.S. dollars of the amount required to
purchase the currency from the ADMINISTRATIVE AGENT at the ADMINISTRATIVE
AGENT’S current selling rate of exchange in Buffalo, New York for cable
transfers to the place of payment in the currency and amount in which such draft
was drawn (or if there is no current selling rate of exchange generally offered
by the ADMINISTRATIVE AGENT for effecting such cable transfers, the amount of
U.S. dollars required to be paid shall be based on such rate as the
ADMINISTRATIVE AGENT shall determine in good faith for such purpose). Interest
shall be payable on any and all amounts remaining unpaid by the BORROWER under
this Section from the date such amounts become payable (whether at stated
maturity, by acceleration, or otherwise) until payment in full at the BASE RATE.
Each drawing under any LETTER OF CREDIT shall be deemed to automatically
constitute a request by the BORROWER to the ADMINISTRATIVE AGENT for a BASE RATE
BORROWING under the LOANS in the amount of such drawing to be made on the date
on which the ADMINISTRATIVE AGENT notifies the BORROWER of the drawing, and the
proceeds of such BASE RATE BORROWING shall be applied automatically by the
LENDER to satisfy the BORROWER’S reimbursement obligations set forth in this
Section.

Section 2.5.4. Borrower’s Reimbursement Obligations Are Absolute. The BORROWER’S
reimbursement obligations hereunder shall be absolute and unconditional under
any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment which the BORROWER may have or has had against the
ADMINISTRATIVE AGENT, the LENDERS, or any beneficiary of a LETTER OF CREDIT. The
BORROWER agrees that neither the ADMINISTRATIVE AGENT nor any of the LENDERS
shall be responsible for, nor shall the BORROWER’S duties and obligations
hereunder under the LOAN DOCUMENTS be affected by, among other things, the form,
validity, sufficiency, accuracy, genuineness or legal effect of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the BORROWER and
any beneficiary of any LETTER OF CREDIT or any other party to which such LETTER
OF CREDIT may be transferred or any claims whatsoever of the BORROWER against
any beneficiary of such LETTER OF CREDIT or any such transferee. Neither the
ADMINISTRATIVE AGENT nor the LENDERS shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any LETTER OF CREDIT. The
BORROWER agrees that any action taken or omitted by the ADMINISTRATIVE AGENT or
the LENDERS under or in connection with any LETTER OF CREDIT or the related
drafts or documents shall be binding on the BORROWER and shall not result in any
liability of the ADMINISTRATIVE AGENT or the LENDERS to the BORROWER, absent the
gross negligence or wilful misconduct of the ADMINISTRATIVE AGENT or the
LENDERS.

Section 2.6. Pro Rata Treatment And Payments.

Section 2.6.1. Distribution Of Payments To Lenders. Except as otherwise
expressly provided to the contrary by the terms of this AGREEMENT, all payments
(including prepayments) to be made by the BORROWER hereunder, whether on account
of principal, interest, fees or otherwise shall be made without set-off or
counterclaim and shall be made prior to 12:00 Noon Buffalo, New York time on the
due date thereof to the ADMINISTRATIVE AGENT for the accounts of the LENDERS at
the ADMINISTRATIVE AGENT’S offices in Buffalo, New York, in immediately
available U.S. Dollars. The ADMINISTRATIVE AGENT shall distribute such payments
to the LENDERS entitled to receive the same promptly upon receipt in like funds
as received.

Section 2.6.2. Funding Of Loans. The LENDERS agree that the ADMINISTRATIVE AGENT
may assume that each LENDER will fund its pro rata portion of each borrowing
requested by the BORROWER in accordance with the terms of this AGREEMENT and
that the ADMINISTRATIVE AGENT may, in reliance upon such assumption, make
available to the BORROWER a corresponding amount. If such amount is not funded
and made available to the ADMINISTRATIVE AGENT by the time required hereunder,
any LENDER not making such timely funding shall pay to the ADMINISTRATIVE AGENT
on demand such amount with interest thereon at a rate equal to the interest rate
applicable to such borrowing. If such LENDER’S portion of such borrowing is not
made available to the ADMINISTRATIVE AGENT within three (3) BUSINESS DAYS of the
date required for funding, the ADMINISTRATIVE AGENT shall be entitled to recover
from any such LENDER the unfunded amount together with interest thereon
calculated at the fluctuating interest rate equal to the ADJUSTED BASE RATE plus
two hundred (200) BASIS POINTS. A certificate of the ADMINISTRATIVE AGENT
submitted to any LENDER with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.

Section 2.6.3. Ratable Sharing. Each borrowing by the BORROWER and each payment
of principal or interest (including prepayments) made by the BORROWER upon the
unpaid balances of the LOANS shall be shared ratably by the LENDERS in
accordance with their respective COMMITMENT PERCENTAGES. Any reduction in the
MAXIMUM AGGREGATE LOAN AMOUNT shall be made ratably among the LENDERS in
accordance with their respective COMMITMENT PERCENTAGES.

Section 2.7. Application Of Payments. Except as expressly required to the
contrary by the terms of this AGREEMENT, all payments received upon the LOANS
may be applied first to SECURED PARTY EXPENSES, next to late payment charges,
then to accrued interest and the unpaid principal balances of the LOANS, or in
such other order as elected by the REQUIRED LENDERS.

Section 2.8. Increased Costs And Reduced Return.

Section 2.8.1. Yield Protection. If the adoption or change of any LAW, rule, or
any change in the interpretation or administration thereof by any GOVERNMENTAL
AUTHORITY, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by any LENDER with any request or
directive (whether or not having the force of law) of any such GOVERNMENTAL
AUTHORITY, central bank, or comparable agency or any REGULATORY CHANGE after the
date of CLOSING: (a) subjects such LENDER to any tax, duty, or other charge with
respect to any LOAN or NOTE, or changes the basis of taxation of any amounts
payable to such LENDER under this AGREEMENT or any NOTE in respect of any LOAN
or otherwise with respect to any OBLIGATIONS (other than taxes imposed on the
overall net income of such LENDER by the jurisdiction in which such LENDER has
its principal office); (b) imposes, modifies, or deems applicable any reserve,
special deposit, assessment, compulsory loan, or similar requirement (other than
the RESERVE REQUIREMENT utilized in the determination of the ADJUSTED LIBOR
RATE) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities or commitments of, such LENDER, including the
applicable LOANS extended by such LENDER hereunder or any other OBLIGATIONS
owing to such LENDER; or (c) imposes on such LENDER or the applicable interbank
market any other condition affecting this AGREEMENT or any NOTE or any
OBLIGATION or any of such extensions of credit or liabilities or commitments or
the costs of deposits maintained by any LENDER in obtaining funds to carry any
of the LOANS or OBLIGATIONS; and the result of any of the foregoing is to
increase the cost to such LENDER of the making, converting into, continuing, or
maintaining or participating in any LOAN or to reduce any yield or sum received
or receivable by such LENDER under this AGREEMENT or any NOTE with respect to
any LOAN or other OBLIGATION, then the BORROWER shall pay to such LENDER on
demand such amount or amounts as will compensate such LENDER for such increased
cost or reduction.

Section 2.8.2. Changes In Capital Adequacy Requirements. If any LENDER
determines that the adoption or change of any CAPITAL ADEQUACY REQUIREMENT or
change in the interpretation or administration thereof by any GOVERNMENTAL
AUTHORITY, central bank, or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such GOVERNMENTAL AUTHORITY,
central bank, or comparable agency after the date hereof has or would have the
effect of reducing the rate of return on the capital of such LENDER or any
corporation controlling such LENDER as a consequence of such LENDER’S
obligations hereunder to a level below that which such LENDER or such
corporation could have achieved but for such adoption, change, request, or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time upon demand the BORROWER shall pay to such
LENDER such additional amount or amounts as will compensate such LENDER for such
reduction.

Section 2.8.3. Compensation To Lenders. Any LENDER claiming compensation under
this Section shall furnish to the BORROWER and to the ADMINISTRATIVE AGENT a
statement setting forth in reasonable detail the reason and the additional
amount or amounts to be paid to such LENDER hereunder and the calculation
thereof which shall be conclusive in the absence of manifest error. In
determining such amount, such LENDER may use any reasonable averaging and
attribution methods.

Section 2.9. Taxes.

Section 2.9.1. No Deductions For Taxes. All payments by the BORROWER to the
SECURED PARTIES in accordance with this AGREEMENT, any of the NOTES, or any
other CREDIT DOCUMENT shall be made without deduction or withholding for any
TAXES. In addition, the BORROWER shall pay all OTHER TAXES.

Section 2.9.2. Adjustments For Taxes; Obligation To Pay Taxes. If the BORROWER
is required by LAW to deduct or withhold any TAXES or OTHER TAXES from or in
respect of any sum payable to any secured party, then: (a) the sum payable shall
be increased as necessary so that, after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section), such LENDER or the ADMINISTRATIVE AGENT, as
the case may be, receives and retains an amount equal to the sum it would have
received and retained had not such deductions or withholdings been made; (b) the
BORROWER shall make such deductions and withholdings; and (c) the BORROWER shall
pay the full amount deducted or withheld to the relevant taxing authority or
other authority in accordance with applicable LAWS.

Section 2.9.3. Indemnification. The BORROWER agrees to indemnify and hold
harmless each of the SECURED PARTIES for the full amount of TAXES and OTHER
TAXES in the amount necessary to preserve the after-tax yield that each LENDER
would have received if such TAXES or OTHER TAXES, as the case may be, had not
been imposed, and any liability (including penalties, interest, additions to tax
and expenses) arising therefrom or with respect thereto, whether or not such
TAXES or OTHER TAXES, as the case may be, were correctly or legally asserted.
Payment under this indemnification shall be made by the BORROWER within thirty
(30) days after the date the applicable SECURED PARTY makes written demand
therefor.

Section 2.9.4. Receipts. Within thirty (30) days after the date of any payment
by the BORROWER of TAXES or OTHER TAXES, the BORROWER shall furnish to each
applicable SECURED PARTY the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of payment satisfactory to such
SECURED PARTY.

Section 2.9.5. Foreign Lenders. Each LENDER organized under the laws of a
jurisdiction outside the United States shall from time to time if requested in
writing by the BORROWER, provide the BORROWER and the ADMINISTRATIVE AGENT with:
(a) Internal Revenue Service Form 1001 or 4224, as appropriate (or if such
LENDER is not a “bank” or other PERSON described in Section 881(c)(3) of the
CODE and cannot deliver either Internal Revenue Service Form 1001 or 4224
pursuant to clause (a) above, a Certificate of Non-Bank Status), or any
successor form prescribed by the Internal Revenue Service, certifying that such
LENDER is entitled to benefits under an income tax treaty to which the United
States is a party which establishes such LENDER is not subject to withholding
tax on payments of interest or certifying that the income receivable pursuant to
this AGREEMENT is effectively connected with the conduct of a trade or business
in the United States; Internal Revenue Service Form W-8 or W-9, as appropriate,
or any successor form prescribed by the Internal Revenue Service; and (c) any
other form or certificate required by any taxing authority (including any
certificate required by Sections 871(h) and 881(c) of the CODE), certifying that
such LENDER is entitled to an exemption from a tax on payments made upon any of
the OBLIGATIONS.

Section 2.9.6. Delivery Of Forms And Certificates. Each LENDER required to
deliver any forms, certificates or other evidence with respect to United States
federal income tax withholding matters pursuant to this Section hereby agrees,
from time to time after the initial delivery by such LENDER of such forms,
certificates or other evidence, that whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, such LENDER shall promptly deliver to the
ADMINISTRATIVE AGENT and to the BORROWER two (2) new original copies of Internal
Revenue Service Form 1001 or 4224, as appropriate, a Certificate of Non-Bank
Status, or Internal Revenue Service Form W-8 or W-9, as appropriate, as the case
may be, properly completed and duly executed by such LENDER, together with any
other certificate or statement of exemption required in order to confirm or
establish that such LENDER is not subject to deduction or withholding of United
States federal income tax with respect to payments to such LENDER under the
CREDIT DOCUMENTS, or such LENDER shall notify the ADMINISTRATIVE AGENT and the
BORROWER of its inability to deliver any such forms, certificates or other
evidence.

Section 2.9.7. Survival After Repayment. The payment and indemnification
obligations of the BORROWER under this entire Section 2.9 shall survive the
termination of this AGREEMENT and the repayment of the OBLIGATIONS.

Section 2.10. Payments To Administrative Agent. The BORROWER shall pay to the
ADMINISTRATIVE AGENT for the ADMINISTRATIVE AGENT’S own account the fees and
expenses required by the LETTER AGREEMENT.

Section 2.11. Up-Front Fee. The BORROWER shall pay to the ADMINISTRATIVE AGENT
for the pro rata accounts of the LENDERS on or before CLOSING a non-refundable
and unconditional up-front fee of Two Hundred Two Thousand Five Hundred Dollars
($202,500.00), which shall be the absolute property of the LENDERS upon payment.
The up-front fee shall not be considered to be a payment of any of the SECURED
PARTY EXPENSES incurred in connection with the LOANS and shall be paid
independent of the amount of proceeds of the LOANS ultimately advanced to the
BORROWER.

Section 2.12. Payments. All payments received by the SECURED PARTIES which are
to be applied to reduce the OBLIGATIONS shall be provisional and shall not be
considered final unless and until such payment is not subject to avoidance under
any provision of the United States Bankruptcy Code, as amended, including
Sections 547 and 550, or any state law governing insolvency or creditors’
rights. If any payment is avoided or set aside under any provision of the United
States Bankruptcy Code, including Sections 547 and 550, or any state law
governing insolvency or creditors’ rights, the payment shall be considered not
to have been made for all purposes of this AGREEMENT and the SECURED PARTIES
shall adjust their respective records to reflect the fact that the avoided
payment was not made and has not been credited against the OBLIGATIONS.

Section 2.13. Advancements. If the BORROWER fails to perform any of its
agreements or covenants contained in this AGREEMENT or if the BORROWER fails to
protect or preserve the COLLATERAL or the status and priority of the security
interests of the SECURED PARTIES in the COLLATERAL, and such failure shall
remain uncured for three (3) BUSINESS DAYS after the ADMINISTRATIVE AGENT shall
have notified the BORROWER thereof, the ADMINISTRATIVE AGENT for the account of
the LENDERS may make advances to perform the same on behalf of the BORROWER to
protect or preserve the COLLATERAL or the status and priority of the security
interests of the SECURED PARTIES in the COLLATERAL, and all sums so advanced
shall immediately upon advance become secured by the security interests granted
in this AGREEMENT, and shall become part of the principal amount owed to the
LENDERS with interest to be assessed at the ADJUSTED BASE RATE plus two hundred
(200) BASIS POINTS. The BORROWER shall repay on demand all sums so advanced on
the BORROWER’S behalf, plus all expenses or costs incurred by the ADMINISTRATIVE
AGENT, on account of the LENDERS, including reasonable legal fees, with interest
thereon. The provisions of this Section shall not be construed to prevent the
institution of the rights and remedies of the ADMINISTRATIVE AGENT upon the
occurrence of an EVENT OF DEFAULT. The authorization contained in this Section
is not intended to impose any duty or obligation on the ADMINISTRATIVE AGENT to
perform any action or make any advancement on behalf of the BORROWER and is
intended to be for the sole benefit and protection of the LENDERS.

ARTICLE 3
SECURITY FOR THE OBLIGATIONS

The payment, performance and satisfaction of the OBLIGATIONS shall be secured by
the following assurances of payment and security.

Section 3.1. Grant Of Security Interests. In order to secure the repayment and
performance of all OBLIGATIONS, both currently existing and arising in the
future, the BORROWER grants to the ADMINISTRATIVE AGENT for the benefit of the
SECURED PARTIES, and assigns as collateral to the ADMINISTRATIVE AGENT for the
benefit of the SECURED PARTIES, an immediate and continuing security interest in
and to the COLLATERAL. The BORROWER further pledges, hypothecates and grants to
the SECURED PARTIES a continuing security interest in and to, all amounts that
may be owing at any time and from time to time by any of the SECURED PARTIES to
the BORROWER in any capacity, including but not limited to any balance or share
belonging to the BORROWER of any deposit or other account with any of the
SECURED PARTIES, which security interest shall be independent of and in addition
to any right of set-off to which the SECURED PARTIES may be entitled.

Section 3.2. Proceeds And Products. The security interests provided for herein
shall apply to the proceeds, including but not limited to insurance proceeds,
and the products of the COLLATERAL.

Section 3.3. Priority Of Security Interests. Each of the LIENS granted by the
BORROWER to the SECURED PARTIES pursuant to any of the CREDIT DOCUMENTS shall be
perfected first priority LIENS, except for PERMITTED LIENS which by operation of
law or the written consent of the ADMINISTRATIVE AGENT constitute prior
encumbrances.

Section 3.4. Future Advances. The LIENS granted by the BORROWER to the SECURED
PARTIES pursuant to the CREDIT DOCUMENTS shall secure all current and all future
advances made by the SECURED PARTIES to the BORROWER, or for the account or
benefit of the BORROWER. The SECURED PARTIES may advance or readvance upon
repayment by the BORROWER all or any portion of the sums loaned to the BORROWER
and any such advance or readvance shall be fully secured by the LIENS created by
the CREDIT DOCUMENTS.

Section 3.5. Lock Box. Upon the written request of the ADMINISTRATIVE AGENT, the
BORROWER shall instruct all of its ACCOUNT DEBTORS during any continuing EVENT
OF DEFAULT to make all payments on the BORROWER’S RECEIVABLES to a post office
box to which the ADMINISTRATIVE AGENT alone shall have sole access. All proceeds
made to such post office box shall periodically be withdrawn by the
ADMINISTRATIVE AGENT and applied toward payment of all or any part of the
OBLIGATIONS, whether or not then due, in such order of application as the
ADMINISTRATIVE AGENT may determine. The ADMINISTRATIVE AGENT shall have no
obligation to provide any provisional or other credit for any deposited funds
which are not collected funds free of any rights of return.

Section 3.6. Collection Of Receivables By Administrative Agent. The
ADMINISTRATIVE AGENT shall have the right during any continuing EVENT OF DEFAULT
to send notices of assignment or notices of the SECURED PARTIES’ security
interests to the ACCOUNT DEBTORS or any third party holding or otherwise
concerned with any of the COLLATERAL, and thereafter the ADMINISTRATIVE AGENT
shall have the sole right to collect the RECEIVABLES and to take possession of
the COLLATERAL and RECORDS relating thereto for the benefit of the SECURED
PARTIES. All of the SECURED PARTIES’ collection expenses shall be charged to the
BORROWER’S accounts and added to the OBLIGATIONS. During any continuing EVENT OF
DEFAULT, the ADMINISTRATIVE AGENT shall have the right to receive, indorse,
assign and deliver in the ADMINISTRATIVE AGENT’S name or the BORROWER’S name all
checks, drafts and other instruments for the payment of money relating to the
RECEIVABLES, and the BORROWER hereby waives notice of presentment, protest and
non-payment of any instrument so endorsed. The BORROWER hereby constitutes the
ADMINISTRATIVE AGENT or the ADMINISTRATIVE AGENT’S designee as its
attorney-in-fact with power during any continuing EVENT OF DEFAULT with respect
to the RECEIVABLES: (a) to indorse its name upon all notes, acceptances, checks,
drafts, money orders or other evidences of payment of COLLATERAL that may come
into the ADMINISTRATIVE AGENT’S possession; to sign its name on any invoices
relating to any of the RECEIVABLES, drafts against ACCOUNT DEBTORS, assignments
and verifications of RECEIVABLES and notices to ACCOUNT DEBTORS; (c) to send
verifications of RECEIVABLES to any ACCOUNT DEBTOR; (d) to notify the Post
Office to change the address for delivery of mail addressed to it to such
address as the ADMINISTRATIVE AGENT may designate; (e) to receive and open all
mail addressed to it and to remove therefrom all cash, checks, drafts and other
payments of money; and (f) to do all other acts and things necessary, proper, or
convenient to carry out the terms and conditions and purposes and intent of this
AGREEMENT. All acts of such attorney or designee are hereby ratified and
approved, and such attorney or designee shall not be liable for any acts of
omission or commission, nor for any error of judgment or mistake of fact or law
in accordance with this AGREEMENT, with the exception of acts arising from
wilful misconduct or gross negligence. The power of attorney hereby granted,
being coupled with an interest, is irrevocable while any of the OBLIGATIONS
remain unpaid. During any continuing EVENT OF DEFAULT, the ADMINISTRATIVE AGENT,
without notice to or consent from the BORROWER, may sue upon or otherwise
collect, extend the time of payment of or compromise or settle for cash, credit
or otherwise upon any terms, any of the RECEIVABLES or any securities,
instruments or insurances applicable thereto or release the obligor thereon. The
ADMINISTRATIVE AGENT is authorized and empowered to accept the return of the
goods represented by any of the RECEIVABLES, without notice to or consent by the
BORROWER, all without discharging or in any way affecting the liability of the
BORROWER under the CREDIT DOCUMENTS. The ADMINISTRATIVE AGENT does not, by
anything herein or in any assignment or otherwise, assume any of the obligations
of the BORROWER under any contract or agreement assigned to the LENDER, and the
ADMINISTRATIVE AGENT shall not be responsible in any way for the performance by
the BORROWER of any of the terms and conditions thereof.

Section 3.7. Maintenance Of Principal Accounts. As further security for the
OBLIGATIONS, the BORROWER agrees to maintain its principal operating accounts
with M&T so long as M&T is the ADMINISTRATIVE AGENT.

Section 3.8. Guaranty Agreements. Each DOMESTIC SUBSIDIARY shall execute and
deliver a GUARANTY AGREEMENT in form and substance as Exhibit 3.8(a) attached
hereto, and shall execute and deliver a Security Agreement in form and substance
as Exhibit 3.8(b) attached hereto, pursuant to which such DOMESTIC SUBSIDIARY
shall: (a) secure its obligations arising from its GUARANTY AGREEMENT; and
(b) authorize the filing by the ADMINISTRATIVE AGENT of financing statements in
form and substance as Exhibit 3.8(c) attached hereto.

Section 3.9. Stock Pledge Agreement. The BORROWER shall execute and deliver to
the ADMINISTRATIVE AGENT for the benefit of the SECURED PARTIES Stock Pledge
Agreements in form and substance as Exhibit 3.9 attached hereto, pursuant to
which the BORROWER shall further secure the repayment and performance of the
OBLIGATIONS by pledging: (a) all of the capital stock and ownership interests of
the BORROWER in each DOMESTIC SUBSIDIARY; and (b) the maximum amount of capital
stock and ownership interests of the BORROWER in each of its SUBSIDIARIES which
are not DOMESTIC SUBSIDIARIES that may be pledged without causing the
accumulated earnings and profits of such non-DOMESTIC SUBSIDIARIES to be
included in the income of the BORROWER for United States income tax purposes.

Section 3.10. Further Assurances. The BORROWER agrees promptly to execute and
deliver all further instruments and documents and take all further action that
may be necessary or desirable or that the ADMINISTRATIVE AGENT may reasonably
request from time to time in order: (a) to perfect and protect the security
interests to be created hereby; (b) to enable the ADMINISTRATIVE AGENT to
exercise and enforce the rights and remedies of the SECURED PARTIES hereunder in
respect of the COLLATERAL; or (c) otherwise to effect the purposes of this
AGREEMENT.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

To induce the SECURED PARTIES to enter into this AGREEMENT, the BORROWER makes
the representations and warranties set forth in this Article 4. The BORROWER
acknowledges the justifiable right of the SECURED PARTIES to rely upon these
representations and warranties. The BORROWER agrees to promptly notify the
ADMINISTRATIVE AGENT of the occurrence after the date of CLOSING of any
condition or event which would make any of the following representations and
warranties no longer materially accurate.

Section 4.1. Accuracy Of Information. All information submitted by or on behalf
of the BORROWER or any of the GUARANTORS in connection with any of the
OBLIGATIONS was true, accurate and complete in all material respects as of the
date made and contains no knowingly false, incomplete or misleading statements.

Section 4.2. No Litigation. Except as set forth on Schedule 4.2 attached hereto,
there are no actions, suits, citations, violations, directions, notices or
proceedings before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, affecting the BORROWER,
or the assets or properties thereof, which, if determined adversely to the
BORROWER: (a) could require the BORROWER to pay over more than One Million
Dollars ($1,000,000.00) or deliver assets the value of which exceeds that sum
(whether or not the claim is considered to be covered by insurance); or (b)
could reasonably be expected to be or cause a MATERIAL ADVERSE EVENT.

Section 4.3. Liens. The LIENS granted by the BORROWER and its SUBSIDIARIES to
the SECURED PARTIES in accordance with the terms of the CREDIT DOCUMENTS will
have the priorities required by the CREDIT DOCUMENTS. No LIENS exist on any of
the assets of the BORROWER or its SUBSIDIARIES except for PERMITTED LIENS
against the COLLATERAL and any LIENS against the assets of the SUBSIDIARIES
which are expressly authorized by the terms of the CREDIT DOCUMENTS.

Section 4.4. Authority; Approvals And Consents.

Section 4.4.1. Authority. The BORROWER has the legal authority to enter into
each of the CREDIT DOCUMENTS and to perform, observe and comply with all of its
agreements and obligations thereunder, including, without limitation the
borrowings contemplated hereby.

Section Approvals. The execution and delivery by the BORROWER of each of the
CREDIT DOCUMENTS, the performance by the BORROWER of all of its agreements and
obligations under the CREDIT DOCUMENTS, and the borrowings contemplated by this
AGREEMENT, have been duly authorized by all necessary action and will not: (a)
contravene any provision of its organizational documents; (b) conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in the creation of any LIEN upon any of its property
under any agreement, trust deed, indenture, mortgage or other instrument to
which it is a party or by which it or any of its property is bound or affected
(except for LIENS created for the benefit of the SECURED PARTY); (c) violate or
contravene any provision of any LAWS (including, without limitation, Regulations
T, U or X of the Board of Governors of the Federal Reserve System) or any order,
ruling or interpretation thereunder or any decree, order of judgment of any
court or GOVERNMENTAL AUTHORITY (all as from time to time in effect and
applicable to the BORROWER); or (d) require any waivers, consents or approvals
by any of its creditors which have not been obtained.

Section 4.4.3. Consents. Other than the filings and recordings required to
perfect the LIENS granted in accordance with the CREDIT DOCUMENTS, no approval,
consent, order, authorization or license by, or giving notice to, or taking any
other action with respect to, any governmental or regulatory authority or agency
is required for the execution and delivery by the BORROWER of the CREDIT
DOCUMENTS or for the performance by the BORROWER of any of the agreements and
obligations thereunder.

Section 4.5. Binding Effect Of Documents, Etc. Each of the CREDIT DOCUMENTS
which the BORROWER has executed and delivered as contemplated and required to be
executed and delivered as of the date of CLOSING by this AGREEMENT, has been
duly executed and delivered by the BORROWER and is the legal, valid and binding
obligation of the BORROWER and is enforceable against the BORROWER in accordance
with all stated terms.

Section 4.6. No Events Of Default. There is not currently existing any action,
event, or condition which presently constitutes a DEFAULT or an EVENT OF
DEFAULT.

Section 4.7. Guaranty Agreements. The GUARANTY AGREEMENTS and the accompanying
Security Agreements are the valid and binding obligations of the GUARANTORS and
are fully enforceable against the GUARANTORS in accordance with all outstanding
terms.

Section 4.8. Taxes. The BORROWER and its SUBSIDIARIES have each: (a) filed all
federal, state and local tax returns and other reports which it is required by
applicable LAWS to file prior to the date hereof and which are material to the
conduct of its business; (b) paid or caused to be paid all taxes, assessments
and other governmental charges that are due and payable prior to the date hereof
unless being contested in accordance with the procedures of Section 5.8 hereof;
and (c) made adequate provisions for the payment of such taxes, assessments or
other charges accruing but not yet payable. The BORROWER has no knowledge of any
deficiency or additional assessment in connection with any taxes, assessments or
charges not provided for on the books of account of the BORROWER and its
SUBSIDIARIES or reflected in the financial statements of the BORROWER and its
SUBSIDIARIES.

Section 4.9. Compliance With Laws. The BORROWER has complied in all material
respects with all applicable LAWS, including, but not limited to, all LAWS with
respect to: (a) all restrictions, specifications, or other requirements
pertaining to products that it sells or to the services it performs; (b) the
conduct of its business; and (c) the use, maintenance, and operation of the real
and personal properties owned or leased by it in the conduct of its business,
except where noncompliance could not reasonably be expected to be or result in a
MATERIAL ADVERSE EVENT.

Section 4.10. Chief Places Of Business, Etc. The chief executive office, chief
place of business, and the places where the BORROWER keeps its RECORDS
concerning the COLLATERAL are set forth on Schedule 4.10 attached hereto.

Section 4.11. Location Of Inventory. The INVENTORY is located solely at the
BORROWER’S locations set forth on Schedule 4.11 attached hereto. None of the
INVENTORY is stored with or in the possession of any bailee, warehouseman, or
other similar PERSON, except as specifically disclosed on Schedule 4.11 attached
hereto.

Section Subsidiaries. All of the SUBSIDIARIES of the BORROWER are identified on
Schedule 4.12 attached hereto.

Section 4.13. No Labor Agreements. The BORROWER is not subject to any collective
bargaining agreement or any agreement, contract, decree or order requiring it to
recognize, deal with or employ any PERSONS organized as a collective bargaining
unit or other form of organized labor.

Section 4.14. Approvals. The BORROWER possesses all franchises, approvals,
licenses, contracts, merchandising agreements, merchandising contracts and
governmental approvals, registrations and exemptions necessary for it lawfully
to conduct its business and operation as presently conducted and as anticipated
to be conducted after the date of CLOSING, except where any such failure could
not reasonably be expected to be or result in a MATERIAL ADVERSE EVENT.

Section 4.15. Financial Statements. The financial statements of the BORROWER and
its SUBSIDIARIES which have been delivered to the ADMINISTRATIVE AGENT prior to
the date of this AGREEMENT, fairly present the financial condition of the
BORROWER and its SUBSIDIARIES as of the respective dates thereof and the results
and operations of the BORROWER and its SUBSIDIARIES for the fiscal periods ended
on such respective dates, all in accordance with G.A.A.P. The BORROWER has no
direct or contingent liability or obligation known to the BORROWER that would be
required to be disclosed in the BORROWER’S financial statements under G.A.A.P.
that are not disclosed on the financial statements delivered to the
ADMINISTRATIVE AGENT or disclosed on Schedule 4.15 hereto. There has been no
material adverse change in the financial condition of the BORROWER and its
SUBSIDIARIES since July 31, 2005.

Section 4.16. Solvency. The BORROWER will be SOLVENT both before and after
CLOSING, after giving effect to the OBLIGATIONS and all of the BORROWER’S
liabilities.

Section 4.17. Fair Labor Standards Act. The BORROWER has complied in all
material respects with the Fair Labor Standards Act of 1938, as amended, except
to the extent that any noncompliance would not represent a MATERIAL ADVERSE
EVENT.

Section 4.18. Employee Benefit Plans.

Section 4.18.1. Compliance. The BORROWER and its ERISA AFFILIATES are in
compliance in all material respects with all applicable provisions of ERISA and
the regulations thereunder and of the CODE with respect to all EMPLOYEE BENEFIT
PLANS, except to the extent that any noncompliance would not represent a
MATERIAL ADVERSE EVENT.

Section 4.18.2. Absence Of Termination Event. No TERMINATION EVENT has occurred
or is reasonably expected to occur with respect to any GUARANTEED PENSION PLAN.

Section 4.18.3. Actuarial Value. The actuarial present value (as defined in
Section 4001 of ERISA) of all benefit commitments (as defined in Section 4001 of
ERISA) under each GUARANTEED PENSION PLAN does not exceed the assets of that
plan.

Section 4.18.4. No Withdrawal Liability. Except as set forth on Schedule 4.18.4
attached hereto, neither the BORROWER nor any of its ERISA AFFILIATES has
incurred or reasonably expects to incur any withdrawal liability under ERISA in
connection with any MULTIEMPLOYER PLANS.

Section 4.19. Environmental Conditions. Except as disclosed in Schedule 4.19
attached hereto:

Section 4.19.1. Existence Of Permits. The BORROWER maintains all material
legally required governmental permits, licenses, variances, clearances and all
other necessary approvals required under the ENVIRONMENTAL LAWS for use of the
FACILITIES and the operation and conduct of its business as currently conducted
(including, but not limited to, the handling, transporting, treating, storage,
disposal, discharge, or RELEASE of REGULATED SUBSTANCES, if any, into, on or
from the environment (including, but not limited to, any air, water, or soil))
from all applicable federal, state, and local governmental authorities
including, but not limited to, any and all appropriate federal or state
environmental protection agencies and other county or city departments
(collectively, the “EPA PERMITS”).

Section 4.19.2. Compliance With Permits. Each issued EPA PERMIT is in full force
and effect, has not expired or been suspended, denied or revoked, and is not
under challenge by any PERSON. The BORROWER is in compliance in all material
aspects with each issued EPA PERMIT.

Section 4.19.3. No Litigation. Neither the BORROWER nor any of the FACILITIES is
the subject of any private or governmental litigation, or to the knowledge of
the BORROWER, threatened litigation, LIEN or material judicial or administrative
notice, order or action under ENVIRONMENTAL LAWS involving the BORROWER or any
of the FACILITIES relating to REGULATED SUBSTANCES or material liabilities under
ENVIRONMENTAL LAWS.

Section 4.19.4. No Releases. To the best knowledge of the BORROWER, there has
been no RELEASE into, on or from any of the FACILITIES and no REGULATED
SUBSTANCES are located on or have been treated, stored, processed, disposed of,
handled or transported to or from, any of the FACILITIES in material violation
of any ENVIRONMENTAL LAWS. To the best knowledge of the BORROWER, no REGULATED
SUBSTANCES have been treated, stored, disposed, RELEASED, located, discharged,
possessed, managed, processed, or otherwise handled in the operation or conduct
of the BORROWER’S business in material violation of any ENVIRONMENTAL LAWS. The
BORROWER is in compliance in all material respects with all ENVIRONMENTAL LAWS
affecting the FACILITIES and the BORROWER’S business.

Section 4.19.5. Transportation. The BORROWER does not transport, in any manner,
any REGULATED SUBSTANCES except in the ordinary course of the BORROWER’S
business in material compliance with all ENVIRONMENTAL LAWS.

Section 4.19.6. No Violation Notices. The BORROWER has not received any notices
that any REGULATED SUBSTANCES transported from any FACILITY have been disposed
of in material violation of any ENVIRONMENTAL LAWS.

Section 4.19.7. No Notice Of Violations. The BORROWER has not received written
notice of any circumstances which would be likely to result in any material
obligation under any ENVIRONMENTAL LAW to investigate or remediate any REGULATED
SUBSTANCES in, on or under any of the FACILITIES.

For purposes of this Section 4.19, a matter is “material” if the BORROWER’S
liability in connection with a breach of the relevant representation would
reasonably be expected to exceed One Hundred Thousand Dollars ($100,000).

Section 4.20. Investment Company Act. The BORROWER is not subject to regulation
as an “investment company” under the Investment Company Act of 1940, as amended.

Section 4.21. Public Utility Holding Company Act. The BORROWER is not a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

ARTICLE 5
AFFIRMATIVE COVENANTS

The BORROWER agrees during the term of this AGREEMENT and while any OBLIGATIONS
are outstanding and unpaid to do and perform each of the acts and promises set
forth in this Article 5:

Section 5.1. Payment And Performance. All OBLIGATIONS shall be paid and
performed in full when and as due.

Section 5.2. Insurance. The BORROWER agrees to obtain and maintain such business
interruption, casualty, liability, products liability and other insurance
coverages as are reasonable, customary and prudent for businesses engaged in
activities similar to the business activities of the BORROWER. Without
limitation to the foregoing, the BORROWER agrees to maintain for all of its
assets and properties, whether real, personal, or mixed and including but not
limited to the COLLATERAL, fire and extended coverage casualty insurance in
amounts satisfactory to the ADMINISTRATIVE AGENT in the exercise of its
reasonable discretion and sufficient to prevent any co-insurance liability
(which amount shall be the full insurable value of the assets and properties
insured unless the ADMINISTRATIVE AGENT in writing agrees to a lesser amount),
naming the ADMINISTRATIVE AGENT as sole loss payee with respect to the
COLLATERAL, with insurance companies and upon policy forms containing standard
mortgagee clauses which are acceptable to and approved by the ADMINISTRATIVE
AGENT. The BORROWER shall submit to the ADMINISTRATIVE AGENT reasonable evidence
of such casualty insurance policies and of the payment of the premiums due on
the same. The casualty insurance policies shall be endorsed so as to make them
noncancellable unless thirty (30) days prior written notice of cancellation is
provided to the ADMINISTRATIVE AGENT.

Section 5.3. Books And Records. The BORROWER shall notify the ADMINISTRATIVE
AGENT in writing if the BORROWER modifies or changes its method of accounting in
any material respect or enters into, modifies, or terminates any agreement
presently existing, or at any time hereafter entered into with any third party
accounting firm for the preparation and/or storage of the BORROWER’S accounting
records.

Section 5.4. Collection Of Accounts; Sale Of Inventory. The BORROWER shall only
collect its RECEIVABLES and sell its INVENTORY in the ordinary course of the
BORROWER’S business.

Section 5.5. Notice Of Litigation And Proceedings. The BORROWER shall give
prompt notice to the ADMINISTRATIVE AGENT of any action, suit, citation,
violation, direction, notice or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the BORROWER, or the assets or properties thereof, which, if
determined adversely to the BORROWER: (a) could require the BORROWER to pay over
more than One Million Dollars ($1,000,000.00) or deliver assets the value of
which exceeds that sum (whether or not the claim is considered to be covered by
insurance); or (b) could reasonably be expected to be or cause a MATERIAL
ADVERSE EVENT.

Section 5.6. Payment Of Liabilities To Third Persons. The BORROWER shall pay
when and as due, or within applicable grace periods, all liabilities due to
third persons which either individually or in the aggregate unpaid amount exceed
Two Million Dollars ($2,000,000.00), except when the amount thereof is being
contested in good faith by appropriate proceedings and with adequate reserves
therefor being set aside.

Section 5.7. Notice Of Change Of Business Location. The BORROWER shall notify
the ADMINISTRATIVE AGENT thirty (30) days in advance of: (a) any change in the
location of its existing offices or place of business; (b) the establishment of
any new, or the discontinuation of any existing, place of business; and (c) any
change in or addition to the locations at which the COLLATERAL is kept. Prior to
moving any COLLATERAL to any location not owned by the BORROWER (other than
deliveries to ACCOUNT DEBTORS of sold or leased items), the BORROWER shall
obtain and deliver to the ADMINISTRATIVE AGENT an agreement, in form and
substance acceptable to the ADMINISTRATIVE AGENT, pursuant to which the owner of
such location shall: (i) subordinate any rights which it may have, or thereafter
may obtain, in any of the COLLATERAL to the rights and security interests of the
SECURED PARTIES in the COLLATERAL; (ii) acknowledge the security interests of
the SECURED PARTIES in the COLLATERAL; and (iii) allow the ADMINISTRATIVE AGENT
access to the COLLATERAL in order to remove the COLLATERAL from such location.
In the event any COLLATERAL is stored with a warehousemen or other bailee, and
the COLLATERAL is evidenced by a negotiable document of title, the BORROWER
shall immediately deliver the document of title to the ADMINISTRATIVE AGENT.

Section 5.8. Payment Of Taxes. The BORROWER shall pay or cause to be paid when
and as due all taxes, assessments and charges or levies imposed upon it or on
any of its property or which it is required to withhold and pay over to the
taxing authority or which it must pay on its income, except where contested in
good faith, by appropriate proceedings and at its own cost and expense;
provided, however, that the BORROWER shall not be deemed to be contesting in
good faith by appropriate proceedings unless: (a) such proceedings operate to
prevent the taxing authority from attempting to collect the taxes, assessments
or charges; (b) the COLLATERAL is not subject to sale, forfeiture or loss during
such proceedings; (c) the BORROWER’S contest does not subject the SECURED
PARTIES to any claim by the taxing authority or any other person; (d) the
BORROWER establishes appropriate reserves in accordance with G.A.A.P. for the
payment of all taxes, assessments, charges, levies, legal fees, court costs and
other expenses for which the BORROWER would be liable if unsuccessful in the
contest; (e) the BORROWER prosecutes the contest continuously to its final
conclusion; and (f) at the conclusion of the proceedings, the BORROWER promptly
pays all amounts determined to be payable, including but not limited to all
taxes, assessments, charges, levies, legal fees and court costs.

Section 5.9. Inspections Of Records. The BORROWER shall permit representatives
of the ADMINISTRATIVE AGENT access to the BORROWER’S places of business, at
intervals and at such times as determined by the ADMINISTRATIVE AGENT, to
inspect the COLLATERAL and to review and make extracts from or photocopies of
the books and records of the BORROWER; provided, however, that in the absence of
any continuing DEFAULT or EVENT OF DEFAULT, such inspections and reviews shall
be conditioned upon reasonable advance notice to the BORROWER and at times
reasonably convenient to the BORROWER. The BORROWER agrees to reimburse the
ADMINISTRATIVE AGENT for the reasonable audit fees and other expenses incurred
by the ADMINISTRATIVE AGENT in connection with such inspections; provided,
however, that unless a DEFAULT or an EVENT OF DEFAULT shall have occurred and be
continuing, the BORROWER shall have no obligation to pay for more than one audit
or inspection in any single twelve-month period.

Section 5.10. Documentation Of Collateral. The BORROWER agrees that upon the
request of the ADMINISTRATIVE AGENT, the BORROWER will provide the
ADMINISTRATIVE AGENT with: (a) written statements or schedules identifying and
describing the COLLATERAL, and all additions, substitutions, and replacements
thereof, in such detail as the ADMINISTRATIVE AGENT may reasonably require; (b)
copies of ACCOUNT DEBTORS’ invoices or billing statements; (c) evidence of
shipment or delivery of GOODS or merchandise to or performance of services for
ACCOUNT DEBTORS; and (d) such other schedules and information as the
ADMINISTRATIVE AGENT reasonably may require. The items to be provided under this
Section shall be in form satisfactory to the ADMINISTRATIVE AGENT in its
reasonable discretion and are to be executed and delivered to the ADMINISTRATIVE
AGENT from time to time solely for the ADMINISTRATIVE AGENT’S convenience in
maintaining RECORDS of the COLLATERAL.

Section 5.11. Reporting Requirements. The BORROWER shall submit the following
items to the ADMINISTRATIVE AGENT:

Section 5.11.1. Inventory Reports. On or before the date of CLOSING and
thereafter as periodically requested by the ADMINISTRATIVE AGENT, reports of
INVENTORY on such reporting forms as are required by the ADMINISTRATIVE AGENT
from time to time, certified to be accurate and correct by the chief financial
officer of the BORROWER, which reports shall be compiled in a manner acceptable
to the ADMINISTRATIVE AGENT in its reasonable discretion.

Section 5.11.2. Receivables And Accounts Payable Reports. On or before the date
of CLOSING and thereafter as periodically requested by the ADMINISTRATIVE AGENT
: (a) a report and aging of the BORROWER’S ACCOUNTS; and (b) an accounts payable
report and aging, both in form reasonably acceptable to the ADMINISTRATIVE AGENT
and containing such information as the ADMINISTRATIVE AGENT may specify from
time to time. Such reports shall be accompanied by such reports, copies of sales
journals, remittance reports, and other documentation as the ADMINISTRATIVE
AGENT may reasonably request from time to time.

Section 5.11.3. Quarterly Financial Statements. As soon as available and in any
event within forty-five (45) calendar days after the end of each of the first
three FISCAL QUARTERS of each FISCAL YEAR, the BORROWER shall submit to the
ADMINISTRATIVE AGENT a consolidated balance sheet of the BORROWER and its
SUBSIDIARIES as of the end of such quarter, a consolidated statement of income
and retained earnings of the BORROWER and its SUBSIDIARIES for the period
commencing at the end of the previous FISCAL YEAR and ending with the end of
such FISCAL QUARTER, and a consolidated statement of cash flow of the BORROWER
and its SUBSIDIARIES for the portion of the FISCAL YEAR ended with the last day
of such quarter, all in reasonable detail and stating in comparative form the
respective consolidated figures for the corresponding date and period in the
previous FISCAL YEAR and all prepared in accordance with G.A.A.P. and certified
by the chief financial officer of the BORROWER (subject to year-end
adjustments).

Section 5.11.4. Annual Financial Statements. As soon as available and in any
event within ninety (90) calendar days after the end of each FISCAL YEAR of the
BORROWER, the BORROWER shall submit to the ADMINISTRATIVE AGENT a consolidated
balance sheet of the BORROWER and its SUBSIDIARIES as of the end of such FISCAL
YEAR and a consolidated statement of income and retained earnings of the
BORROWER and its SUBSIDIARIES for such FISCAL YEAR, and a consolidated statement
of cash flow of the BORROWER and its SUBSIDIARIES for such FISCAL YEAR, all in
reasonable detail and stating in comparative form the respective consolidated
figures for the corresponding date and period in the prior FISCAL YEAR and all
prepared in accordance with G.A.A.P. and accompanied by an audited opinion
thereon acceptable to the ADMINISTRATIVE AGENT by independent accountants
selected by the BORROWER and acceptable to the ADMINISTRATIVE AGENT.

Section 5.11.5. SEC And Other Filings. Within five (5) days after the sending,
filing, or receipt thereof, and to the extent not readily available to the
public through the internet, copies of: (a) all financial statements, reports,
notices and proxy statements that the BORROWER sends to its shareholders; and
(b) all regular, periodic and special reports, registration statements and
prospectuses that the BORROWER renders to or files with the Securities And
Exchange Commission or any national securities exchange, including without
limitation each of the Forms 10-K and 10-Q filed by the BORROWER with the
Securities And Exchange Commission.

Section 5.11.6. Management Letters. Promptly upon receipt thereof, the BORROWER
shall submit to the ADMINISTRATIVE AGENT copies of any management letter or
similar report submitted to the BORROWER or any SUBSIDIARY by independent
certified public accountants in connection with the examination of the financial
statements of the BORROWER or any SUBSIDIARY made by such accountants.

Section 5.11.7. Quarterly Officer’s Certificates. Within forty-five (45)
calendar days after the end of each FISCAL QUARTER, the BORROWER shall submit to
the ADMINISTRATIVE AGENT certificates of the chief financial officer of the
BORROWER certifying that: (a) there exists no DEFAULT or EVENT OF DEFAULT, or if
a DEFAULT or an EVENT OF DEFAULT exists, specifying the nature thereof, the
period of existence thereof and what action the BORROWER proposes to take with
respect thereto; (b) no material adverse change in the condition, financial or
otherwise, business, property or results of operations of the BORROWER has
occurred since the previous certificate was sent to the ADMINISTRATIVE AGENT by
the BORROWER or, if any such change has occurred, specifying the nature thereof
and what action the BORROWER has taken or proposes to take with respect thereto;
(c) all insurance premiums then due have been paid; (d) all taxes then due have
been paid or, for those taxes which have not been paid, a statement of the taxes
not paid and a description of the BORROWER’S rationale therefor; (e) no material
litigation, investigation or proceedings, or injunction, writ or restraining
order not previously disclosed in writing to the ADMINISTRATIVE AGENT is pending
or threatened or, if any such litigation, investigation, proceeding, injunction,
writ or order is pending, describing the nature thereof; (f) stating whether or
not the GUARANTORS and the BORROWER are in compliance with the covenants in this
AGREEMENT, including a calculation of the financial covenants in the schedule
attached to such officers’ certificates in form satisfactory to the
ADMINISTRATIVE AGENT; and (g) the BORROWER and its SUBSIDIARIES are in
compliance with the LEVERAGE RATIO and the INTEREST COVERAGE RATIO covenants set
forth in Sections 6.13 and 6.14 for the most recently ended FISCAL QUARTER (with
attached calculations demonstrating such compliance). Each of such quarterly
certificates shall state whether the BORROWER has made any acquisitions, the
terms of such acquisitions, and whether or not the BORROWER is in compliance
with Section 6.7 of this AGREEMENT.

Section 5.11.8. Reports To Other Creditors. Promptly after the furnishing
thereof, the BORROWER shall submit to the ADMINISTRATIVE AGENT copies of any
statement or report furnished to any other PERSON pursuant to the terms of any
indenture, loan, or credit or similar agreement and not otherwise required to be
furnished to the ADMINISTRATIVE AGENT pursuant to any other provisions of this
AGREEMENT.

Section 5.11.9. Defaults. The BORROWER shall notify the ADMINISTRATIVE AGENT
immediately of the occurrence of any DEFAULT or EVENT OF DEFAULT, setting forth
in such notice the details thereof, and the action which the BORROWER is taking
or proposes to take with respect thereto.

Section 5.11.10. Management Changes. The BORROWER shall notify the
ADMINISTRATIVE AGENT promptly of any changes in the personnel holding the
positions of Chief Executive Officer, Chief Financial Officer, or Chief
Operating Officer of the BORROWER.

Section 5.11.11. General Information. In addition to the items set forth in
subparagraphs 5.11.1 through 5.11.10 above, the BORROWER agrees to submit to the
ADMINISTRATIVE AGENT such other information respecting the condition or
operations, financial or otherwise, of the BORROWER and its SUBSIDIARIES as the
ADMINISTRATIVE AGENT may reasonably request from time to time.

Section 5.12. Employee Benefit Plans And Guaranteed Pension Plans. The BORROWER
will, and will cause each of its ERISA AFFILIATES to: (a) comply with all
material requirements imposed by ERISA and the CODE, applicable from time to
time to any of its GUARANTEED PENSION PLANS or EMPLOYEE BENEFIT PLANS; (b) make
full payment when due of all amounts which, under the provisions of EMPLOYEE
BENEFIT PLANS or under applicable LAW, are required to be paid as contributions
thereto; (c) not permit to exist any material accumulated funding deficiency,
whether or not waived; (d) file on a timely basis all reports, notices and other
filings required by any governmental agency with respect to any of its EMPLOYEE
BENEFITS PLANS; (e) make any payments to MULTIEMPLOYER PLANS required to be made
under any agreement relating to such MULTIEMPLOYER PLANS, or under any LAW
pertaining thereto; (f) not amend or otherwise alter any GUARANTEED PENSION PLAN
if the effect would be to cause the actuarial present value of all benefit
commitments under any GUARANTEED PENSION PLAN to be less than the current value
of the assets of such GUARANTEED PENSION PLAN allocable to such benefit
commitments; (g) furnish to all participants, beneficiaries and employees under
any of the EMPLOYEE BENEFIT PLANS, within the periods prescribed by LAW, all
reports, notices and other information to which they are entitled under
applicable LAW; and (h) take no action which would cause any of the EMPLOYEE
BENEFIT PLANS to fail to meet any qualification requirement imposed by the CODE,
except to the extent that any such failure to act or comply would not be or
result in a MATERIAL ADVERSE EVENT. As used in this Section, the term
“accumulated funding deficiency” has the meaning specified in Section 302 of
ERISA and Section 412 of the CODE, and the terms “actuarial present value,”
“benefit commitments” and “current value” have the meaning specified in
Section 4001 of ERISA.

Section 5.13. Compliance With Laws. Except to the extent described in
Schedule 4.19 attached hereto, the BORROWER shall comply in all material
respects with all applicable LAWS, the non-compliance with which would or could
reasonably be expected to cause a MATERIAL ADVERSE EVENT, including, but not
limited to, all LAWS with respect to: (a) all restrictions, specifications, or
other requirements pertaining to products that it sells or to the services it
performs; (b) the conduct of its business; (c) the use, maintenance, and
operation of the real and personal properties owned or leased by it in the
conduct of its business; and (d) the obtaining and maintenance of all necessary
licenses, franchises, permits and governmental approvals, registrations and
exemptions necessary to engage in its business. Without limiting the generality
of the preceding sentence, the BORROWER shall: (i) comply in all material
respects with, and ensure such compliance by all tenants and subtenants, if any,
with, all applicable ENVIRONMENTAL LAWS and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable ENVIRONMENTAL LAWS; (ii) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under ENVIRONMENTAL LAWS, and
promptly comply with all lawful orders and directives of any governmental
authority regarding ENVIRONMENTAL LAWS; and (iii) defend, indemnify and hold
harmless the SECURED PARTIES and their employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under any ENVIRONMENTAL LAWS
applicable to the operations of the BORROWER, or any lawful orders, requirements
or demands of governmental authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing directly result from the gross negligence
or willful misconduct of any SECURED PARTY or the employees, agents, officers
and directors of any SECURED PARTY. The BORROWER agrees to promptly notify the
ADMINISTRATIVE AGENT of any RELEASE of a REGULATED SUBSTANCE on, to or from any
FACILITY in material violation of any ENVIRONMENTAL LAWS or of any notice
received by the BORROWER that the BORROWER or any FACILITY is not in material
compliance with any ENVIRONMENTAL LAWS. For purposes of the two immediately
preceding sentences, a matter is “material” if the BORROWER’S liability in
connection with a breach of the relevant covenant would reasonably be expected
to exceed One Hundred Thousand Dollars ($100,000).

ARTICLE 6

NEGATIVE COVENANTS

The BORROWER covenants while any OBLIGATIONS are outstanding and unpaid not to
do or to permit to be done or to occur any of the acts or occurrences set forth
in this Article 6 without the prior written authorization of the ADMINISTRATIVE
AGENT.

Section 6.1. No Change Of Name, Merger, Etc. The BORROWER shall not change its
name or enter into any merger, consolidation, or reorganization, other than the
following mergers, provided that the BORROWER is the sole surviving entity
thereof: (a) mergers between the BORROWER and its SUBSIDIARIES; and (b) mergers
in connection with acquisitions by the BORROWER which are otherwise permitted by
Section 6.7 of this AGREEMENT.

Section 6.2. Dispositions. Neither the BORROWER nor its SUBSIDIARIES may make
any DISPOSITIONS other than: (a) DISPOSITIONS which do not constitute PREPAYMENT
DISPOSITIONS; or (b) PREPAYMENT DISPOSITIONS with respect to which the NET
AVAILABLE PROCEEDS arising therefrom are applied as required by the terms of
Section 2.4 of this AGREEMENT.

Section 6.3. No Encumbrance Of Assets. Neither the BORROWER nor its SUBSIDIARIES
shall mortgage, pledge, grant or permit to exist any LIENS upon any of its
assets of any kind, now owned or hereafter acquired, except for PERMITTED LIENS.
The BORROWER agrees that it will not grant to any PERSON other than the SECURED
PARTIES any negative pledges applicable to any of the assets of the BORROWER.

Section 6.4. No Indebtedness. Except as disclosed in Schedule 6.4 attached
hereto, the BORROWER shall not incur, create, assume, or permit to exist any
INDEBTEDNESS except: (a) the OBLIGATIONS; (b) INDEBTEDNESS secured by PERMITTED
LIENS; (c) INDEBTEDNESS owed to SUBSIDIARIES; INDEBTEDNESS owed to Genencor
International, Inc. in the principal amount of Ten Million Dollars
($10,000,000.00); and (e) additional unsecured INDEBTEDNESS not to exceed Ten
Million Dollars ($10,000,000.00) in aggregate amount at any time.

Section 6.5. Restricted Payments. The BORROWER shall not make any RESTRICTED
PAYMENTS.

Section 6.6. Transactions With Affiliates. The BORROWER shall not make any
contract for the purchase of any items from any AFFILIATE or the performance of
any services (including employment services) by any AFFILIATE, unless such
contract is on terms which fairly represent generally available terms to be
obtained in transactions of a similar nature with independent third PERSONS.

Section 6.7. Loans, Investments And Sale-Leasebacks. The BORROWER and its
SUBSIDIARIES shall not make any advance, loan, investment, or acquisition of the
assets or equity interests of any other entity or enter into any sale-leaseback
transactions other than: (a) PERMITTED INVESTMENTS; (b) employee loans and
advances not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in
aggregate amount outstanding at any time; (c) capital contributions and loans
made by the BORROWER to its SUBSIDIARIES or made by the BORROWER’S SUBSIDIARIES
to the BORROWER; (d) acquisitions of the stock or assets of another entity to
the extent that: (i) such entity is engaged only in business ventures consistent
with the BORROWER’S line of business, (ii) the aggregate value of all
consideration (including cash and stock of the BORROWER) paid in any FISCAL YEAR
for such acquisitions does not exceed Twenty Million Dollars ($20,000,000.00),
and (iii) no DEFAULT or EVENT OF DEFAULT either exists at the time of the
subject acquisition or would be caused by the making of the acquisition; or (e)
INTEREST RATE HEDGES and currency hedges for non-speculative, ordinary course of
business purposes.

Section 6.8. No Assignment. The BORROWER shall not assign or attempt to assign
its rights under this AGREEMENT.

Section 6.9. No Alteration Of Line Of Business. The BORROWER shall not amend or
change materially its line of business, nor shall it engage in business ventures
other than business ventures which are consistent with its line of business.

Section 6.10. Unpermitted Uses Of Loan Proceeds. The BORROWER shall not use any
part of the proceeds of the LOANS hereunder for any purpose which constitutes a
violation of, or is inconsistent with, regulations of the Board of Governors of
the Federal Reserve System, including without limitation, the purchase or
carrying of (or refinancing of indebtedness originally incurred to purchase or
carry) margin securities.

Section 6.11. Changes In Fiscal Year. The BORROWER shall not change its FISCAL
YEAR without providing the ADMINISTRATIVE AGENT with ninety (90) days advance
written notice thereof.

Section 6.12. Subsidiaries. The BORROWER shall not form or acquire any
SUBSIDIARIES unless: (a) the BORROWER complies with the requirements of
Sections 3.8 and 3.9 of this AGREEMENT; and (b) the acquisition or the formation
of the SUBSIDIARY does not violate any of the restrictions of Section 6.7 of
this AGREEMENT.

Section 6.13. Leverage Ratio. The LEVERAGE RATIO shall not exceed: 2.75 to 1.0
from the date of CLOSING through July 30, 2006; and (b) 2.50 to 1.0 from
July 31, 2006 and thereafter.

Section 6.14. Interest Coverage Ratio. The INTEREST COVERAGE RATIO of BORROWER
and its SUBSIDIARIES shall be not less than 3.0 to 1.0, measured as of the last
day of each FISCAL QUARTER.

ARTICLE 7
EVENTS OF DEFAULT

The occurrence of any of the following events shall constitute an EVENT OF
DEFAULT.

Section 7.1. Failure To Pay. The failure or refusal of the BORROWER to pay: (a)
all or any amount or installment of principal due upon the LOANS (whether such
payment is scheduled or is a mandatory prepayment or is due as a result of the
acceleration of the LOANS or is otherwise required by the CREDIT DOCUMENTS); (b)
any payment of interest due upon the LOANS within three (3) BUSINESS DAYS after
the date due; or (c) any other monetary OBLIGATION within three (3) BUSINESS
DAYS after demand therefor by the ADMINISTRATIVE AGENT.

Section 7.2. Violation Of Covenants. The failure or refusal of the BORROWER to
timely perform, observe, and comply with: (a) any covenant, agreement, or
condition contained in Article 6 of this AGREEMENT; (b) the failure of the
BORROWER to provide any of the reports or items required by Section 5.11 of this
AGREEMENT within ten (10) BUSINESS DAYS after notice thereof by the
ADMINISTRATIVE AGENT to the BORROWER; and any other covenant, agreement, or
condition contained in this AGREEMENT (other than the failure to pay the
OBLIGATIONS as described above in Section 7.1), and such failure or refusal
continues for a period of thirty (30) consecutive BUSINESS DAYS after notice
thereof by the ADMINISTRATIVE AGENT to the BORROWER.

Section 7.3. Representation Or Warranty. The failure of any representation or
warranty made by the BORROWER or by any of the GUARANTORS to be true in any
material respect, as of the date made.

Section 7.4. Default Under Credit Documents. A breach of or default by the
BORROWER under the terms, covenants, and conditions set forth in any other
CREDIT DOCUMENT after the expiration of any applicable rights of cure.

Section 7.5. Cross-Default. A breach of or default under the terms, covenants,
or conditions of any agreement, loan, guaranty, or other credit transactions of
the BORROWER or any of the GUARANTORS with Genencor International, Inc., or with
any other holder of INDEBTEDNESS, involving either individually or in the
aggregate an unpaid balance in excess of Two Million Dollars ($2,000,000.00),
after the expiration of any applicable rights of cure.

Section 7.6. Judgments. The BORROWER or any of the GUARANTORS shall suffer final
judgments for the payment of money aggregating in excess of Two Million Dollars
($2,000,000.00) and shall not discharge the same within a period of thirty
(30) days unless, pending further proceedings, execution has not been commenced
or if commenced has been effectively stayed.

Section 7.7. Levy By Judgment Or Lien Creditor. A judgment or lien creditor of
the BORROWER shall obtain possession of any of the COLLATERAL by any means,
including but not limited to levy, distraint, replevin or self-help, and the
BORROWER shall not remedy same within thirty (30) days thereof; or a writ of
garnishment is served on the LENDER relating to any of the accounts of the
BORROWER maintained with the ADMINISTRATIVE AGENT or any other SECURED PARTY.

Section 7.8. Failure To Pay Liabilities. The BORROWER shall fail to pay any of
its debts, in an aggregate amount in excess of Two Million Dollars
($2,000,000.00), due to any third PERSON and such failure shall continue beyond
any applicable grace period, unless the BORROWER holds a good faith defense to
payment and has set aside reasonable reserves for the payment thereof.

Section 7.9. Involuntary Insolvency Proceedings. The institution of involuntary
INSOLVENCY PROCEEDINGS against the BORROWER and the failure of any such
INSOLVENCY PROCEEDINGS to be dismissed before the earliest to occur of: (a) the
date which is sixty (60) days after the institution of such INSOLVENCY
PROCEEDINGS; (b) the entry of any order for relief in the INSOLVENCY PROCEEDING
or any order adjudicating the BORROWER insolvent; or (c) the impairment (as to
validity, priority or otherwise) of any security interest or LIEN of the SECURED
PARTIES in any of the COLLATERAL.

Section 7.10. Voluntary Insolvency Proceedings. The commencement by the BORROWER
of INSOLVENCY PROCEEDINGS.

Section 7.11. Insolvency Proceedings Pertaining To Subsidiaries. The occurrence
of any of the events listed in Sections 7.9 and 7.10 above to any SUBSIDIARY of
the BORROWER.

Section 7.12. Material Adverse Event. The occurrence of a MATERIAL ADVERSE
EVENT.

Section 7.13. Default By Guarantors. The failure by any of the GUARANTORS to
satisfy any obligation imposed upon the GUARANTORS in the GUARANTY AGREEMENTS or
their respective Security Agreements, after the expiration of any cure rights.

Section 7.14. Attempt To Terminate Guaranties. The receipt by the LENDER of
notice from a GUARANTOR that such GUARANTOR is attempting to terminate or limit
any portion of its obligations under a GUARANTY AGREEMENT.

Section 7.15. ERISA. If any TERMINATION EVENT shall occur and as of the date
thereof or any subsequent date, the sum of the various liabilities of the
BORROWER and its ERISA AFFILIATES (such liabilities to include, without
limitation, any liability to the Pension Benefit Guaranty Corporation (or any
successor thereto) or to any other party under Sections 4062, 4063, or 4064 of
ERISA or any other provision of LAW and to be calculated after giving effect to
the tax consequences thereof) resulting from or otherwise associated with such
event exceeds Two Million Dollars ($2,000,000.00); or the BORROWER or any of its
ERISA AFFILIATES as an employer under any MULTIEMPLOYER PLAN shall have made a
complete or partial withdrawal from such MULTIEMPLOYER PLANS and the plan
sponsors of such MULTIEMPLOYER PLANS shall have notified such withdrawing
employer that such employer has incurred a withdrawal liability requiring a
payment in an amount exceeding Two Million Dollars ($2,000,000.00).

Section 7.16. Indictment Of Borrower Or Guarantors. The indictment of the
BORROWER or of any of the GUARANTORS for a felony under any federal, state or
other LAW.

Section 7.17. Injunction. The issuance of any injunction against the BORROWER
which enjoins or restrains the BORROWER from continuing to conduct any material
part of its business affairs.

Section 7.18. Change Of Control. The occurrence of a CHANGE OF CONTROL.

ARTICLE 8
RIGHTS AND REMEDIES ON THE OCCURRENCE
OF AN EVENT OF DEFAULT

Upon the occurrence of an EVENT OF DEFAULT, the ADMINISTRATIVE AGENT shall, at
the request of, or may with the consent of, the REQUIRED LENDERS, take any or
all of the following actions:

Section 8.1. Secured Parties’ Specific Rights And Remedies. In addition to all
other rights and remedies provided by LAWS and the CREDIT DOCUMENTS, upon the
occurrence of any EVENT OF DEFAULT, the ADMINISTRATIVE AGENT may with the
consent of the REQUIRED LENDERS and shall at the request of the REQUIRED
LENDERS: (a) accelerate and call immediately due and payable all or any part of
the OBLIGATIONS; (b) seek specific performance or injunctive relief to enforce
performance of the undertakings, duties, and agreements provided in the CREDIT
DOCUMENTS, whether or not a remedy at law exists or is adequate; and exercise
any rights of a secured creditor under the Uniform Commercial Code, as adopted
and amended in Maryland or as otherwise applicable, including the right to take
possession of the COLLATERAL without the use of judicial process or hearing of
any kind and the right to require the BORROWER to assemble the COLLATERAL at
such place as the ADMINISTRATIVE AGENT may specify.

Section 8.2. Automatic Acceleration. Upon the occurrence of an EVENT OF DEFAULT
as described in Sections 7.9 or 7.10 of this AGREEMENT, the OBLIGATIONS shall be
automatically accelerated and due and payable without any notice, demand or
action of any type on the part of the SECURED PARTIES.

Section 8.3. Sale Of Collateral. In addition to any other remedy provided
herein, upon the occurrence of an EVENT OF DEFAULT, the ADMINISTRATIVE AGENT, in
a commercially reasonable fashion, may sell at public or private sale or
otherwise realize upon, in Baltimore, Maryland, or elsewhere, the whole or, from
time to time, any part of all COLLATERAL which is personal property, or any
interest which the BORROWER may have therein. Pending any such action, the
ADMINISTRATIVE AGENT may collect and liquidate the COLLATERAL. After deducting
from the proceeds of sale or other disposition of such COLLATERAL all expenses,
including all expenses for legal services, the ADMINISTRATIVE AGENT shall apply
such proceeds toward the satisfaction of the OBLIGATIONS. Any remainder of the
proceeds after satisfaction in full of the OBLIGATIONS shall be distributed as
required by applicable LAW. Notice of any sale or other disposition (other than
sales or other dispositions of COLLATERAL which is perishable or threatens to
decline speedily in value or of a type customarily sold on a recognized market)
shall be given to the BORROWER not less than ten (10) calendar days before the
time of any intended public sale or of the time after which any intended private
sale or other disposition of the COLLATERAL is to be made, which the BORROWER
hereby agrees would be commercially reasonable notice of such sale or other
disposition. The BORROWER agrees to assemble, or to cause to be assembled, at
the BORROWER’S expense, the COLLATERAL at such place or places as the
ADMINISTRATIVE AGENT designates. At any such sale or other disposition, the
ADMINISTRATIVE AGENT may, to the extent permissible under applicable law,
purchase the whole or any part of the COLLATERAL, free from any right of
redemption on the part of the BORROWER, which right is hereby waived and
released to the extent lawfully permitted. Without limiting the generality of
any of the rights and remedies conferred upon the ADMINISTRATIVE AGENT under
this Section, the ADMINISTRATIVE AGENT may, to the full extent permitted by
applicable law: (a) enter upon the premises of the BORROWER, exclude therefrom
the BORROWER or any PERSON connected therewith, and take immediate possession of
the COLLATERAL, either personally or by means of a receiver appointed by a court
of competent jurisdiction, using all necessary force to do so; (b) at the
ADMINISTRATIVE AGENT’S option, use, operate, manage, and control the COLLATERAL
in any lawful manner; (c) collect and receive all income, revenue, earnings,
issues, and profits therefrom; and (d) maintain, alter or remove the COLLATERAL.

Section 8.4. Letters Of Credit. Upon the request of the ADMINISTRATIVE AGENT,
during any continuing EVENT OF DEFAULT, the BORROWER shall immediately deposit
in a cash collateral account to be maintained by the ADMINISTRATIVE AGENT for
the benefit of the LENDERS, over which the ADMINISTRATIVE AGENT has exclusive
dominion, an amount equal to the aggregate then undrawn and unexpired amount of
all LETTERS OF CREDIT. Amounts held in such cash collateral account shall be
applied by the ADMINISTRATIVE AGENT to the payment of drafts drawn under LETTERS
OF CREDIT, and the unused portion thereof after all LETTERS OF CREDIT shall have
expired or been fully drawn upon shall be applied to repay any remaining unpaid
OBLIGATIONS. After all LETTERS OF CREDIT have expired or have been fully drawn
upon and all other OBLIGATIONS have been paid in full, the balance, if any, in
such cash collateral account shall be returned to the BORROWER. In the event the
BORROWER fails to deposit into the cash collateral account an amount equal to
the then undrawn and unexpired amount of all LETTERS OF CREDIT, the
ADMINISTRATIVE AGENT shall be authorized to deposit into such cash collateral
account proceeds from the liquidation of the COLLATERAL until the balance in
such account equals the aggregate then undrawn and unexpired amount of all
LETTERS OF CREDIT.

Section 8.5. Remedies Cumulative. The rights and remedies provided in this
AGREEMENT and in the other CREDIT DOCUMENTS or otherwise under applicable LAWS
shall be cumulative and the exercise of any particular right or remedy shall not
preclude the exercise of any other rights or remedies in addition to, or as an
alternative of, such right or remedy.

ARTICLE 9
THE ADMINISTRATIVE AGENT

Section 9.1. Appointment. Each of the LENDERS hereby irrevocably designates and
appoints M&T as agent of such LENDER under this AGREEMENT and the other CREDIT
DOCUMENTS and each such LENDER authorizes M&T as agent for such LENDER, to take
such action on its behalf under the provisions of this AGREEMENT and the other
CREDIT DOCUMENTS and to exercise such powers and perform such duties as are
expressly delegated to the ADMINISTRATIVE AGENT by the terms of this AGREEMENT
and such other CREDIT DOCUMENTS, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this AGREEMENT or such other CREDIT DOCUMENTS, the ADMINISTRATIVE
AGENT shall not have any duties or responsibilities, except those expressly set
forth herein and therein, or any fiduciary relationship with any LENDER, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this AGREEMENT or the other CREDIT DOCUMENTS or
otherwise exist against the ADMINISTRATIVE AGENT. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
AGREEMENT is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine or any applicable laws. Instead, such
terms is used merely as a matter of market custom and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

Section 9.2. Administrative Agent May Hold Collateral For Lenders And Others.
The LENDERS and the BORROWER acknowledge that any financing statements,
guaranties, stock pledge agreements, mortgages, deeds of trust, security
documents or other document evidencing or documenting any LIENS relating to or
securing the LOANS, the other OBLIGATIONS, or the COLLATERAL, including all of
such documents filed in the public records in order to evidence or perfect the
LIENS and security interests granted in the CREDIT DOCUMENTS, may name only the
ADMINISTRATIVE AGENT, as agent for the LENDERS, as the secured party, mortgagee,
beneficiary, or as lienholder. The LENDERS and the BORROWER authorize the
ADMINISTRATIVE AGENT to hold any or all of the above-described security
interests and LIENS in and to the COLLATERAL as the agent for the LENDERS.

Section 9.3. Delegation Of Duties. The ADMINISTRATIVE AGENT may execute any of
its duties under this AGREEMENT and the other CREDIT DOCUMENTS by or through
agents or attorneys-in-fact and shall be entitled to rely upon the advice of
counsel concerning all matters pertaining to such duties. The ADMINISTRATIVE
AGENT shall not have any liability to the LENDERS for the negligence or
misconduct of any agents or attorneys-in-fact selected by the ADMINISTRATIVE
AGENT.

Section 9.4. Liability. Neither the ADMINISTRATIVE AGENT nor any of the
officers, directors, employees, agents, attorneys-in-fact, subsidiaries or
affiliates of the ADMINISTRATIVE AGENT shall be: (a) liable to the LENDERS for
any action lawfully taken or omitted to be taken by the ADMINISTRATIVE AGENT or
such PERSON under or in connection with this AGREEMENT or the other CREDIT
DOCUMENTS (except for actions occasioned solely by the ADMINISTRATIVE AGENT’S or
such PERSON’S own gross negligence or willful misconduct); or (b) responsible in
any manner to any of the LENDERS for any recitals, statements, representations
or warranties made by the BORROWER or the GUARANTORS or by any representative or
officer thereof contained in this AGREEMENT or the other CREDIT DOCUMENTS or in
any certificate, report, statement or other document referred to or provided for
in, or received by the ADMINISTRATIVE AGENT under or in connection with, this
AGREEMENT or the other CREDIT DOCUMENTS or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this AGREEMENT or
the other CREDIT DOCUMENTS or for any failure of the BORROWER to pay or perform
the OBLIGATIONS. The ADMINISTRATIVE AGENT shall not be under any obligation to
any LENDER to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this AGREEMENT, or to inspect
the properties, books or records of the BORROWER, the GUARANTORS, or of any
other PERSON.

Section 9.5. Reliance By The Administrative Agent. The ADMINISTRATIVE AGENT
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper PERSON or PERSONS and upon advice and
statements of legal counsel (including, without limitation, counsel to the
BORROWER), independent accountants and other experts selected by the
ADMINISTRATIVE AGENT. The ADMINISTRATIVE AGENT may deem and treat the payee of
any NOTE as the owner thereof for all purposes unless such NOTE shall have been
transferred in accordance with the applicable provisions of this AGREEMENT. The
ADMINISTRATIVE AGENT shall be fully justified in refusing to take any action
requested or suggested by a LENDER in connection with this AGREEMENT or any of
the other CREDIT DOCUMENTS or which otherwise relates to the BORROWER or the
COLLATERAL, unless the ADMINISTRATIVE AGENT shall first receive such advice or
concurrence of the REQUIRED LENDERS, and the ADMINISTRATIVE AGENT is indemnified
to the ADMINISTRATIVE AGENT’S satisfaction by all of the LENDERS against any and
all liability and expense which may be incurred by the ADMINISTRATIVE AGENT by
reason of taking or continuing to take any such action. The ADMINISTRATIVE AGENT
shall in all cases be fully protected in acting, or in refraining from acting,
pursuant to this AGREEMENT and the NOTES in accordance with a request of the
REQUIRED LENDERS and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the LENDERS and all future holders of
the NOTES.

Section 9.6. Notice Of Default. The ADMINISTRATIVE AGENT shall not be deemed to
have knowledge or notice of the occurrence of any EVENT OF DEFAULT unless the
ADMINISTRATIVE AGENT has received notice from a LENDER or the BORROWER referring
to this AGREEMENT, describing such EVENT OF DEFAULT and stating that such notice
is intended to direct the ADMINISTRATIVE AGENT’S attention to such EVENT OF
DEFAULT in accordance with the provisions of this Section. In the event that the
ADMINISTRATIVE AGENT receives such a notice, the ADMINISTRATIVE AGENT shall
promptly give notice thereof to each of the LENDERS within one (1) BUSINESS DAY
of receipt of the ADMINISTRATIVE AGENT. The ADMINISTRATIVE AGENT shall take such
action with respect to an EVENT OF DEFAULT as may be directed by the REQUIRED
LENDERS; provided that unless and until the ADMINISTRATIVE AGENT shall have
received such directions, the ADMINISTRATIVE AGENT may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such EVENT OF DEFAULT as the ADMINISTRATIVE AGENT, in the sole and absolute
discretion of the ADMINISTRATIVE AGENT, deems advisable.

Section 9.7. Non-Reliance On The Administrative Agent And Other Lenders. Each
LENDER expressly acknowledges that neither the ADMINISTRATIVE AGENT nor any of
the officers, directors, employees, agents, attorneys-in-fact, subsidiaries or
affiliates of the ADMINISTRATIVE AGENT have made any representations or
warranties to it and that no act by the ADMINISTRATIVE AGENT hereinafter taken,
including any review of the affairs of the BORROWER shall be deemed to
constitute any representation or warranty by the ADMINISTRATIVE AGENT to any
LENDER. Each LENDER represents to the ADMINISTRATIVE AGENT that it has,
independently and without reliance upon the ADMINISTRATIVE AGENT or any other
LENDER, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the businesses,
operations, properties, financial and other conditions and creditworthiness of
the BORROWER and made its own decision to extend the LOANS to the BORROWER and
to enter into this AGREEMENT. Each LENDER also represents that it will,
independently and without reliance upon the ADMINISTRATIVE AGENT or any other
LENDER, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this AGREEMENT and the other CREDIT
DOCUMENTS, and to make such investigations as it deems necessary to inform
itself as to the businesses, operations, properties, financial and other
conditions and creditworthiness of the BORROWER. Except for notices, reports and
other documents expressly required to be furnished to the LENDERS by the
ADMINISTRATIVE AGENT hereunder or by the other CREDIT DOCUMENTS, the
ADMINISTRATIVE AGENT shall not have any duty or responsibility to provide any
LENDER with any credit or other information concerning the businesses,
operations, properties, financial and other conditions or creditworthiness of
the BORROWER which may come into the possession of the ADMINISTRATIVE AGENT or
any of its officers, directors, employees, agents, attorneys-in-fact,
subsidiaries or affiliates.

Section 9.8. Indemnification. Each LENDER agrees to indemnify the ADMINISTRATIVE
AGENT in the ADMINISTRATIVE AGENT’S capacity as the appointed agent of the
LENDERS (to the extent not reimbursed by the BORROWER and without limiting the
obligations of the BORROWER to do so), ratably according to its COMMITMENT
PERCENTAGE, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the NOTES) be imposed on, incurred by or
asserted against the ADMINISTRATIVE AGENT in any way relating to or arising out
of this AGREEMENT or the other CREDIT DOCUMENTS, or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the ADMINISTRATIVE AGENT under or in
connection with any of the foregoing; provided that no LENDER shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from the ADMINISTRATIVE AGENT’S gross negligence or willful
misconduct. The agreements in this Section shall survive the repayment and
performance of the OBLIGATIONS and the termination of this AGREEMENT.

Section 9.9. No Independent Actions By Lenders With Respect To Collateral Or
Remedies. Each LENDER hereby authorizes the ADMINISTRATIVE AGENT to take such
actions in the name of the ADMINISTRATIVE AGENT or in the name of the LENDERS as
may be required to enforce the terms and conditions of any of the CREDIT
DOCUMENTS, including but not limited to the exercise of any remedies or
enforcement rights. Each LENDER agrees that no LENDER shall have any right
individually to seek to realize upon any security granted by any of the CREDIT
DOCUMENTS or to individually exercise any of the remedies or rights of
enforcement provided by the CREDIT DOCUMENTS or as otherwise available under
applicable LAWS, it being agreed that such rights and remedies shall be
exercised only by the ADMINISTRATIVE AGENT for the benefit of the LENDERS in
accordance with the terms of the CREDIT DOCUMENTS.

Section 9.10. The Administrative Agent In Its Individual Capacity. The
ADMINISTRATIVE AGENT and the ADMINISTRATIVE AGENT’S parent and subsidiaries and
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the BORROWER as though the ADMINISTRATIVE AGENT were not
an ADMINISTRATIVE AGENT hereunder. With respect to any LOAN made or renewed by
the ADMINISTRATIVE AGENT and any NOTE issued to the ADMINISTRATIVE AGENT, the
ADMINISTRATIVE AGENT shall have the same rights and powers provided by this
AGREEMENT and the other CREDIT DOCUMENTS as any other LENDER and may exercise
the same as though it were not the ADMINISTRATIVE AGENT, and the terms “LENDER”
and “LENDERS” shall include the ADMINISTRATIVE AGENT in its individual lending
capacity. The LENDERS, in their individual capacities, may from time to time
issue INTEREST RATE HEDGES for the accounts of the BORROWER and its SUBSIDIARIES
with respect to the OBLIGATIONS.

Section 9.11. Removal Or Resignation Of The Administrative Agent; Successor
Administrative Agent. The ADMINISTRATIVE AGENT may be removed for cause by the
REQUIRED LENDERS. Subject to the appointment and acceptance of a successor as
provided below, the ADMINISTRATIVE AGENT may resign at any time by giving notice
thereof to the LENDERS and the BORROWER. Upon any such removal or resignation,
the REQUIRED LENDERS, with the prior written approval of the BORROWER (which
approval shall not unreasonably be withheld or delayed, and shall not be
required if a DEFAULT or an EVENT OF DEFAULT shall have occurred and be
continuing), shall appoint a successor ADMINISTRATIVE AGENT, which successor
shall have minimum capital and surplus of at least Five Hundred Million Dollars
($500,000,000.00). If a successor ADMINISTRATIVE AGENT has not been so appointed
or has not accepted such appointment within thirty (30) days after the
ADMINISTRATIVE AGENT’S giving of notice of resignation, then the ADMINISTRATIVE
AGENT may, on behalf of the LENDERS, appoint a successor, which successor shall
have minimum capital and surplus of at least Five Hundred Million Dollars
($500,000,000.00). Upon the acceptance of any appointment as ADMINISTRATIVE
AGENT hereunder by a successor ADMINISTRATIVE AGENT, such ADMINISTRATIVE AGENT
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the retiring or removed ADMINISTRATIVE AGENT, and the retiring or
removed ADMINISTRATIVE AGENT shall be discharged from its duties and obligations
hereunder. After the resignation and removal of any ADMINISTRATIVE AGENT, the
provisions of this Article 9 shall continue in effect with respect to actions
taken or omitted to be taken by such ADMINISTRATIVE AGENT while the retired or
removed ADMINISTRATIVE AGENT was acting in the capacity of ADMINISTRATIVE AGENT.

Section 9.12. Benefits Of Article 9. None of the provisions of this Article 9
shall inure to the benefit of the BORROWER or any other PERSON other than the
ADMINISTRATIVE AGENT and the LENDERS; consequently, neither the BORROWER nor any
other PERSON shall be entitled to rely upon, or to raise as a defense, in any
manner whatsoever, the failure of the ADMINISTRATIVE AGENT or any LENDER to
comply with such provisions.

Section 9.13. Syndication And Documentation Agent. No LENDER identified in this
AGREEMENT as a “SYNDICATION AGENT” or as a “DOCUMENTATION AGENT” shall have any
rights, powers, obligations or duties under the CREDIT DOCUMENTS other than
those applicable to all LENDERS.

ARTICLE 10
GENERAL CONDITIONS AND TERMS

Section 10.1. Successors And Assigns; Participations.

Section 10.1.1. Benefit Of Agreement. This AGREEMENT shall be binding upon and
inure to the benefit of the BORROWER, the SECURED PARTIES, all future holders of
the NOTES, and their respective successors and assigns.

Section 10.1.2. Assignment Of Loans By Lenders. Each LENDER may, with the
written consent of the BORROWER and the ADMINISTRATIVE AGENT, such consent not
to be unreasonably withheld or unduly delayed (and shall not be required during
any continuing EVENT OF DEFAULT), assign to one or more ELIGIBLE ASSIGNEES all
or any portion of such LENDER’S interests, rights and obligations set forth in
this AGREEMENT or the other CREDIT DOCUMENTS (including, without limitation, all
or a portion of the LOANS at the time owing to such LENDER and the NOTE held by
such LENDER) provided that: (a) an administrative fee in the amount of Three
Thousand Five Hundred Dollars ($3,500.00) is paid to the ADMINISTRATIVE AGENT in
connection with the assignment; (b) if less than all of the assigning LENDER’S
COMMITMENT AMOUNT is to be assigned, the amount of the COMMITMENT AMOUNT so
assigned shall be for an aggregate principal amount of not less than Five
Million Dollars ($5,000,000.00); (c) the parties to each such assignment shall
execute and deliver to the ADMINISTRATIVE AGENT (with copies to be sent
contemporaneously to each LENDER), for its acceptance, an Assignment And
Acceptance (“LENDER ASSIGNMENT”) in the form of Exhibit 10.1.2.(c) attached
hereto; and (d) such LENDER ASSIGNMENT does not require the filing of a
registration statement with the Securities And Exchange Commission or require
the LOANS or the NOTE to be qualified in conformance with the requirements
imposed by any blue sky laws or other LAWS of any state. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each LENDER ASSIGNMENT, which effective date are at least five (5) BUSINESS
DAYS after the execution thereof, (i) the ASSIGNEE thereunder shall be a party
hereto and, to the extent provided in such LENDER ASSIGNMENT, have the rights,
duties, and obligations of a LENDER hereunder, and (ii) the assigning LENDER
thereunder shall, to the extent provided in such assignment, be released from
its duties and obligations under this AGREEMENT.

Section 10.1.3. Rights And Duties Upon Assignment. By executing and delivering a
LENDER ASSIGNMENT, the assigning LENDER thereunder and the ASSIGNEE thereunder
confirm to and agree with each other and the other parties to this AGREEMENT as
set forth in such LENDER ASSIGNMENT.

Section 10.1.4. Register. The ADMINISTRATIVE AGENT shall maintain a copy of each
LENDER ASSIGNMENT delivered to it and a register for the recordation of the
names and addresses of the LENDERS and the amount of the LOANS with respect to
each LENDER from time to time (the “REGISTER”). The entries in the REGISTER
shall be conclusive, in the absence of manifest error, and the BORROWER, the
ADMINISTRATIVE AGENT and the LENDERS may treat each PERSON whose name is
recorded in the REGISTER as a LENDER hereunder for all purposes of this
AGREEMENT. The REGISTER shall be available for inspection by the BORROWER or
LENDERS at any reasonable time and from time to time upon reasonable prior
notice.

Section 10.1.5. Issuance Of New Notes. Upon the ADMINISTRATIVE AGENT’S receipt
of an LENDER ASSIGNMENT executed by an assigning LENDER and an ELIGIBLE ASSIGNEE
together with any NOTE subject to such LENDER ASSIGNMENT and the written consent
to such LENDER ASSIGNMENT, the ADMINISTRATIVE AGENT shall, if such LENDER
ASSIGNMENT has been completed and is substantially in the form of
Exhibit 10.1.2.(c): (a) accept such LENDER ASSIGNMENT; (b) record the
information contained therein in the REGISTER; (c) give prompt notice thereof to
the LENDERS and the BORROWER; and (d) promptly deliver a copy of such LENDER
ASSIGNMENT to each of the LENDERS and the BORROWER. Within three (3) BUSINESS
DAYS after receipt of notice, the BORROWER shall execute and deliver to the
ADMINISTRATIVE AGENT, in exchange for the surrendered NOTE, a new NOTE to the
order of such ELIGIBLE ASSIGNEE in amounts equal to the COMMITMENT PERCENTAGE
assumed by it pursuant to such LENDER ASSIGNMENT and a new NOTE to the order of
the assigning LENDER in an amount equal to the COMMITMENT PERCENTAGE retained by
the assigning LENDER. Such new NOTE shall be in an aggregate principal amount
equal to the aggregate principal amount of each surrendered NOTE, shall be dated
the effective date of such LENDER ASSIGNMENT and shall otherwise be in
substantially the form of the assigned NOTE delivered to the assigning LENDER.
Each surrendered NOTE shall be canceled and returned to the BORROWER. The
BORROWER expressly acknowledges that the cancellation of any NOTE and the
replacement of any NOTE in accordance with this provision shall not constitute
or be deemed to be a refinancing or a novation of any of the OBLIGATIONS.

Section 10.1.6. Participations. Each LENDER may sell participations to one or
more banks or other entities in all or a portion of its rights and obligations
relating to the LOANS and as provided for in this AGREEMENT and the other CREDIT
DOCUMENTS (including, without limitation, all or a portion of its extensions of
credit and the NOTES held by it) and each such PARTICIPANT shall be entitled to
the indemnification, yield protection and protection from increased costs
provided to the LENDERS under this AGREEMENT, provided that: each such
participation shall be in an amount not less than Five Million Dollars
($5,000,000.00); (b) such LENDER’S obligations under this AGREEMENT (including,
without limitation, its COMMITMENT PERCENTAGE) shall remain unchanged; (c) such
LENDER shall remain responsible to the other parties hereto for the performance
by such LENDER of its duties and obligations under this AGREEMENT; (d) such
LENDER shall remain the holder of the NOTE held by such LENDER for all purposes
of this AGREEMENT; (e) the BORROWER, the ADMINISTRATIVE AGENT, and the other
LENDERS shall continue to deal solely and directly with such LENDER in
connection with such LENDER’S rights and obligations under this AGREEMENT; (f)
such LENDER shall not permit any PARTICIPANT to have any contractual right or
veto directly or indirectly to approve any waivers, amendments or other
modifications to this AGREEMENT or any other CREDIT DOCUMENT other than waivers,
amendments or modifications which would reduce the principal of or the interest
rate on any LOAN in which such PARTICIPANT is acquiring a participation
interest, extend the term or increase the amount of the applicable COMMITMENT
PERCENTAGE of the LENDER selling the subject participation interest, reduce the
amount of any fees to which the LENDER selling the subject participation is
entitled, extend any scheduled payment date for principal upon any LOAN in which
the subject PARTICIPANT is acquiring a participation interest or, except as
expressly contemplated hereby or thereby, release substantially all of the
COLLATERAL securing the LOAN in which the subject PARTICIPANT is acquiring a
participation interest; (g) any such disposition shall not necessitate the
filing of a registration statement with the Securities and Exchange Commission,
or require the qualification of the LOANS or the NOTES under the blue sky law of
any state; and (h) the PARTICIPANT shall not be entitled to any indemnification,
yield protection or protection from increased costs which are in excess of the
rights of the LENDER from which it purchased its participation interest.

Section 10.1.7. Disclosure Of Information; Confidentiality. The SECURED PARTIES
shall hold all non-public information with respect to the BORROWER confidential.
The BORROWER agrees that any LENDER may, in connection with any assignment,
proposed assignment, participation or proposed participation pursuant to this
Section, disclose to the ASSIGNEE, PARTICIPANT, proposed ASSIGNEE or proposed
PARTICIPANT, any information relating to the BORROWER furnished to such LENDER
by or on behalf of the BORROWER; provided, that prior to any such disclosure,
each such ASSIGNEE, proposed ASSIGNEE, PARTICIPANT or proposed PARTICIPANT shall
agree with the BORROWER or such LENDER to preserve the confidentiality of any
confidential information relating to the BORROWER received from such LENDER.
Nothing herein shall prevent any SECURED PARTY from disclosing such information:
(a) to any other SECURED PARTY; (b) upon the order of any court or
administrative agency; (c) upon the request or demand of any regulatory agency
or authority having jurisdiction over such SECURED PARTY; (d) which has been
publicly disclosed; (e) to the extent reasonably required in connection with any
litigation to which such SECURED PARTY may be a party; (f) to its counsel and
auditors; and (g) to the extent reasonably required in connection with the
exercise of any remedy hereunder.

Section 10.1.8. Certain Pledges Or Assignments. Nothing herein shall prohibit
any LENDER from pledging or assigning any NOTE to any Federal Reserve Bank in
accordance with applicable LAW.

Section 10.2. Sharing Of Collections. The LENDERS hereby agree among themselves
that, except as provided to the contrary in this AGREEMENT, if any LENDER shall
receive by voluntary payment, realization upon security, set-off or from any
other source any amount on account of the LOANS, interest thereon, or any other
OBLIGATION contemplated by this AGREEMENT or the other CREDIT DOCUMENTS to be
made by the BORROWER ratably to all LENDERS in greater proportion than any such
amount received by any other LENDER, then the LENDER receiving such
proportionately greater payment shall notify the ADMINISTRATIVE AGENT of such
receipt, and equitable adjustment will be made in the manner stated in this
Section so that, in effect, all such excess amounts will be shared ratably among
all of the LENDERS. The LENDER receiving such excess amount shall purchase
(which it shall be deemed to have done simultaneously upon its receipt of a
disproportionate payment) a participation in the applicable OBLIGATIONS owed to
such other LENDERS in such amount as shall result in a ratable sharing by all
LENDERS of such excess amount. If all or any portion of such excess amount is
thereafter recovered from the LENDER making such purchase, such purchase shall
be rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by LAW to be paid by
the LENDER making such purchase.

Section 10.3. Reversal Of Payments; Revival Of Obligations. To the extent that
the BORROWER makes a payment or payments to the LENDERS or the ADMINISTRATIVE
AGENT for the ratable benefit of the LENDERS, or the ADMINISTRATIVE AGENT or
LENDERS receive any payment or proceeds of the COLLATERAL or from any set-off or
any other source, which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
avoided, and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds repaid, the OBLIGATIONS or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the LENDERS
or the ADMINISTRATIVE AGENT.

Section 10.4. Amendments, Waivers And Consents. Except as expressly set forth
below in this Section, any term, covenant, agreement or condition of this
AGREEMENT or of any of the other CREDIT DOCUMENTS may be amended or waived by
the REQUIRED LENDERS on behalf of the LENDERS, and any consent may be given by
the REQUIRED LENDERS on behalf of the LENDERS; provided, however, that no
amendment, waiver or consent shall, without the prior written consent of all of
the LENDERS: (a) increase the principal amount or extend the time for payment of
any of the LOANS; (b) change any COMMITMENT PERCENTAGE or COMMITMENT AMOUNT of
any LENDER (except as specifically permitted to reflect an increase in the
MAXIMUM AGGREGATE LOAN AMOUNT pursuant to the provisions of Section 2.1.9
hereof, or an assignment pursuant to the assignment provisions of Section 10.1.2
of this AGREEMENT); (c) extend the originally scheduled time or times of payment
of the principal of any of the LOANS or the time or times of payment of interest
on any of the LOANS; (d) increase or reduce the rate of interest or fees payable
on any of the LOANS or as otherwise required by the CREDIT DOCUMENTS; (e) permit
any subordination of the principal or interest of any of the LOANS; release
substantially all of the COLLATERAL or the GUARANTORS; (g) amend the provisions
of this Section 10.4 or of Section 6.3 or the definitions of ADMINISTRATIVE
AGENT, APPLICABLE PERCENTAGE, BORROWER, LENDERS, COMMITMENT AMOUNT, COMMITMENT
PERCENTAGE, or REQUIRED LENDERS, or modify in any other manner the number or
percentage of LENDERS required to make any determinations, waive any rights, or
modify any provisions of this AGREEMENT; (h) reduce or forgive any commitment
fees payable in accordance with Section 2.1.7 of this AGREEMENT; (i) waive any
EVENT OF DEFAULT arising pursuant to a violation of either Section 6.3 or
Section 7.1 of this AGREEMENT; (or) (j) waive the condition precedent to
advances of proceeds of the LOANS set forth in Section 2.1.4 of this AGREEMENT
with respect to any then continuing EVENTS OF DEFAULT. Except as expressly
provided to the contrary in this AGREEMENT and with the exception of amendments
to any provision of Article 9 of this AGREEMENT, this AGREEMENT may not be
amended without the prior written consent of the BORROWER. The ADMINISTRATIVE
AGENT and all of the LENDERS may amend or modify any provision of Article 9 of
this AGREEMENT (excluding (i) those provisions relating to the consent rights of
the BORROWER, and (ii) those provisions relating to the qualifications of a
successor ADMINISTRATIVE AGENT) without the need for any consent or approval
from the BORROWER, it being acknowledged that the BORROWER is not a third-party
beneficiary of any of the provisions of Article 9 (without implying that the
BORROWER has any other third-party beneficiary rights).

Section 10.5. Set Off. The BORROWER agrees that, to the fullest extent permitted
by law, if any OBLIGATION shall be due and payable (by acceleration or
otherwise), each SECURED PARTY or PARTICIPANT (and any branch, subsidiary or
affiliate thereof) shall have the right, without notice to the BORROWER, to set
off against and to appropriate and apply to such OBLIGATION any indebtedness,
liability or obligation of any nature owing to the BORROWER by such SECURED
PARTY, PARTICIPANT (or branch, subsidiary or affiliate thereof), including but
not limited to all deposits (whether time or demand, general or special,
provisionally credited or finally credited, whether or not evidenced by a
certificate of deposit) now or hereafter maintained by the BORROWER with such
SECURED PARTY, PARTICIPANT (or branch, subsidiary or affiliate thereof). Such
right shall be absolute and unconditional in all circumstances and, without
limitation, shall exist whether or not any notice or demand has been given to
the BORROWER or any other PERSON, whether such indebtedness, obligation or
liability owed to the BORROWER is contingent, absolute, matured or unmatured (it
being agreed that any such indebtedness, obligation or liability shall be deemed
to be then due and payable at the time of such set-off), and regardless of the
existence or adequacy of any collateral, guaranty or any other security, right
or remedy available. The rights provided by this Section are in addition to all
other rights of set-off and banker’s LIEN and all other rights and remedies
which the SECURED PARTIES, any PARTICIPANT, or any branch, subsidiary or
affiliate thereof, may otherwise have under this AGREEMENT, any other CREDIT
DOCUMENT, at law or in equity, or otherwise, and nothing in this AGREEMENT or
any other CREDIT DOCUMENT shall be deemed a waiver or prohibition of or
restriction on the rights of set-off or bankers’ LIEN of any such PERSON.

Section 10.6. Secured Party Expenses. All reasonable SECURED PARTY EXPENSES
shall be paid by the BORROWER upon the demand of the ADMINISTRATIVE AGENT,
whether incurred prior to or after the date of CLOSING.

Section 10.7. Obligations Are Unconditional. The payment and performance of the
OBLIGATIONS shall be the absolute and unconditional duty and obligation of the
BORROWER, and shall be independent of any defense or any rights of set-off,
recoupment or counterclaim which the BORROWER might otherwise have against any
of the SECURED PARTIES. The BORROWER shall pay the payments of the principal and
interest to be made upon the OBLIGATIONS, free of any deductions and without
abatement, diminution or set-off other than those herein expressly provided.
Until the OBLIGATIONS have been fully paid and performed, the BORROWER shall
not: (a) suspend or discontinue any payments required by the CREDIT DOCUMENTS;
and (b) fail to perform and observe all of the BORROWER’S covenants and
agreements set forth in the CREDIT DOCUMENTS.

Section 10.8. Indemnity. The BORROWER agrees to defend, indemnify and hold
harmless each of the SECURED PARTIES and the entities affiliated with the
SECURED PARTIES and all of the SECURED PARTIES’ and their respective affiliated
entities’ employees, agents, officers and directors, from and against any
losses, penalties, fines, liabilities, settlements, damages, costs and expenses,
suffered in connection with any claim, investigation, litigation or other
proceeding (whether or not the SECURED PARTY or an affiliated entity is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with any CREDIT DOCUMENT, including without limitation reasonable
attorneys’ and consultant’s fees, except to the extent that any of the foregoing
directly result from the gross negligence or willful misconduct of the party
seeking indemnification therefor. Notwithstanding any termination of this
AGREEMENT or payment and performance of the OBLIGATIONS, the indemnities
provided for herein shall continue in full force and effect and shall protect
all of the above-described PERSONS against events arising after such
termination, payment or performance as well as before.

Section 10.9. Incorporation. The terms and conditions of the CREDIT DOCUMENTS
are incorporated by reference and made a part hereof, as if fully set forth
herein.

Section 10.10. Waivers. The ADMINISTRATIVE AGENT at any time or from time to
time may waive all or any rights under this AGREEMENT or any other CREDIT
DOCUMENT upon the consent of the REQUIRED LENDERS or all LENDERS as required by
the terms of this AGREEMENT, but any waiver or indulgence at any time or from
time to time shall not constitute a future waiver of performance or exact
performance by the BORROWER.

Section 10.11. Continuing Obligation Of Borrower. The terms, conditions, and
covenants set forth herein and in the CREDIT DOCUMENTS shall survive CLOSING and
shall constitute a continuing obligation of the BORROWER during the course of
the transactions contemplated herein. The LIENS and other security provided by
this AGREEMENT shall remain in effect so long as any OBLIGATION, whether direct
or contingent, is outstanding, unpaid, or unsatisfied or is being challenged or
contested. At such time as the OBLIGATIONS have been paid, performed and
satisfied in full and no INTEREST RATE HEDGE or LETTER OF CREDIT remains in
effect and provided that no challenge or contest to such payment and performance
or attempt to avoid or set aside any payment upon the OBLIGATIONS is pending,
the ADMINISTRATIVE AGENT shall provide, at the BORROWER’S expense, documentation
sufficient to release all LIENS of the ADMINISTRATIVE AGENT in the COLLATERAL;
and provided, that without limitation, the foregoing provisions of this Section
shall be subject to Section 2.12 hereof.

Section 10.12. Choice Of Law. The laws of the State of Maryland (excluding,
however, conflict of law principles) shall govern and be applied to determine
all issues relating to this AGREEMENT and the rights and obligations of the
parties hereto, including the validity, construction, interpretation, and
enforceability of this AGREEMENT and its various provisions and the consequences
and legal effect of all transactions and events which resulted in the execution
of this AGREEMENT or which occurred or were to occur as a direct or indirect
result of this AGREEMENT having been executed.

Section 10.13. Submission To Jurisdiction; Venue; Actions Against Secured
Parties. For purposes of any action, in law or in equity, which is based
directly or indirectly on this AGREEMENT, any other CREDIT DOCUMENT or any
matter related to this AGREEMENT or any other CREDIT DOCUMENT, including any
action for recognition or enforcement of any of the SECURED PARTIES’ rights
under the CREDIT DOCUMENTS or any judgment obtained by the SECURED PARTIES in
respect thereof, the BORROWER hereby:

Section 10.13.1. Jurisdiction. Irrevocably submits to the non-exclusive general
jurisdiction of the courts of the State of Maryland and, if a basis for federal
jurisdiction exists at any time, the courts of the United States of America for
the District of Maryland.

Section 10.13.2. Venue. Agrees that venue shall be proper in the Circuit Court
for Baltimore City, Maryland, the Circuit Court for any county in the state of
Maryland, as selected by the SECURED PARTIES, and, if a basis for federal
jurisdiction exists, the courts of the United States of America for the District
of Maryland.

Section 10.13.3. Waiver Of Objections To Venue. Waives any right to object to
the maintenance of any suit in any of the courts specified in Section 10.13.2
above on the basis of improper venue or convenience of forum. The BORROWER
further agrees that it shall not institute any suit or other action against any
of the SECURED PARTIES, in law or in equity, which is based directly or
indirectly on this AGREEMENT, any other CREDIT DOCUMENT or any matter related to
this AGREEMENT or any other CREDIT DOCUMENT, in any court other than a court
specified in Section 10.13.2 above; provided, that in any instance in which
there is then pending a suit instituted by the LENDER against the BORROWER in a
court other than a court specified in Section 10.13.2 above, the BORROWER may
file in such suit any counterclaim which it has against any of the SECURED
PARTIES but only if such counterclaim is a compulsory counterclaim and would be
barred if not filed as a counterclaim in such suit. The BORROWER agrees that any
suit brought by it against any of the SECURED PARTIES not in accordance with
this paragraph should be forthwith dismissed or transferred to a court specified
in Section 10.13.2 above.

Section 10.14. Notices. Any notice required or permitted by or in connection
with this AGREEMENT shall be in writing (except to the extent that telephonic
notice is expressly authorized by the terms of this AGREEMENT) and shall be made
by facsimile (confirmed on the date the facsimile is sent by one of the other
methods of giving notice provided for in this Section) or by hand delivery, by
Federal Express, or other similar overnight delivery service, or by certified
mail, unrestricted delivery, return receipt requested, postage prepaid,
addressed to the ADMINISTRATIVE AGENT, the LENDERS or the BORROWER at the
appropriate addresses set forth below or to such other address as may be
hereafter specified by written notice by the ADMINISTRATIVE AGENT, the LENDERS
or the BORROWER. Notice shall be considered given as of the date of the
facsimile or the hand delivery, one (1) calendar day after delivery to Federal
Express or similar overnight delivery service, or three (3) calendar days after
the date of mailing, independent of the date of actual delivery or whether
delivery is ever in fact made, as the case may be, provided the giver of notice
can establish the fact that notice was given as provided herein. If notice is
tendered pursuant to the provisions of this Section and is refused by the
intended recipient thereof, the notice, nevertheless, shall be considered to
have been given and shall be effective as of the date herein provided.

If to any or all of the LENDERS:

To the addresses set forth on the signature pages of

this AGREEMENT or in any LENDER ASSIGNMENT

If to the ADMINISTRATIVE AGENT (with a copy to each of the LENDERS):

Manufacturers And Traders Trust Company

25 S. Charles Street, 12th Floor

Baltimore, Maryland 21201

Attn: Hugh E. Giorgio, Vice President

Facsimile: (410) 244-4447

-and-

Manufacturers And Traders Trust Company

6395 Dobbin Road, Suite 106

Columbia, Maryland 21045

Attn: Robert F. Topper, Vice President

Facsimile: (410) 964-6810

If to the BORROWER:

Martek Biosciences Corporation

6480 Dobbin Road

Columbia, Maryland 21045

Attn: George P. Barker, Esquire

Facsimile: (410) 740-2985

With A Courtesy Copy To:

HOGAN & HARTSON L.L.P.

111 South Calvert Street, Suite 1600

Baltimore, Maryland 21202

Attn.: Kevin G. Gralley, Esquire

Facsimile: (410) 539-6981

The failure of the SECURED PARTIES to send the above courtesy copy shall not
impair the effectiveness of any notice given to the BORROWER in the manner
provided herein.

Section 10.15. Miscellaneous Provisions. The parties agree that: (a) this
AGREEMENT shall be effective as of the date first above written, independent of
the date of execution or delivery hereof; (b) this AGREEMENT shall be binding
upon the parties and their successors and assigns, contains the final and entire
agreement and understanding of the parties, and may neither be amended or
altered except by a writing signed by the parties; (c) time is strictly of the
essence of this AGREEMENT; (d) as used herein, the singular includes the plural
and the plural includes the singular, the use of any gender applies to all
genders; (e) the captions contained herein are for purposes of convenience only
and are not a part of this AGREEMENT; (f) a carbon, photographic, photocopy or
other reproduction of a security agreement or financing statement shall be
sufficient as a financing statement; (g) this AGREEMENT may be delivered by
facsimile, and a facsimile of any party’s signature to this AGREEMENT shall be
deemed an original signature for all purposes; and (h) this AGREEMENT may be
executed in several counterparts, each of which shall be an original, but all of
which, when taken together, shall constitute one and the same document.

Section 10.16. USA Patriot Act Notice. Each LENDER that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT ACT’), and the ADMINISTRATIVE AGENT (for
itself and not on behalf of any LENDER), hereby notify the BORROWER that
pursuant to the requirements of the PATRIOT ACT, it is required to obtain,
verify and record information that identifies the BORROWER, which information
includes the name and address of the BORROWER and other information that will
allow such LENDER or the ADMINISTRATIVE AGENT, as applicable, to identify the
BORROWER in accordance with the PATRIOT ACT.

Section 10.17. Waiver Of Trial By Jury. Each party to this AGREEMENT agrees that
any suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by either party hereto or any successor or assign of any party on or
with respect to this AGREEMENT or any other CREDIT DOCUMENT or which in any way
relates, directly or indirectly, to the OBLIGATIONS or any event, transaction,
or occurrence arising out of or in any way connected with any of the
OBLIGATIONS, or the dealings of the parties with respect thereto, shall be tried
only by a court and not by a jury. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

2

IN WITNESS WHEREOF, each of the SECURED PARTIES and the BORROWER have duly
executed this AGREEMENT under seal as of the date first above written. This
AGREEMENT may be executed in counterparts and delivered via facsimile and shall
be enforceable against each signatory hereto regardless of whether all indicated
signatories ultimately execute this AGREEMENT.

          WITNESS/ATTEST:   MARTEK BIOSCIENCES CORPORATION,    
 
  A Delaware Corporation  

 
       
 
  By:   (SEAL)
 
     


Peter L. Buzy,

Chief Financial Officer

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

3

COUNTERPART SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT:

WITNESS/ATTEST: MANUFACTURERS AND TRADERS TRUST COMPANY,

In Its Capacity As Administrative Agent

                 
 
  By:
  (SEAL)

 
  Name: ______________________
       
 
  Title: ______________________
       
WITNESS/ATTEST:
  BANK OF AMERICA, N.A.,        
 
  In Its Capacity As Syndication Agent        
 
  By:
  (SEAL)

 
  Name: ______________________
       
 
  Title: ______________________
       
WITNESS/ATTEST:
  SUNTRUST BANK,        
 
  In Its Capacity As Documentation Agent        
 
  By:
  (SEAL)


Name:      

Title:      

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

4

COUNTERPART SIGNATURE PAGE OF “LENDERS” TO LOAN AND SECURITY AGREEMENT:

WITNESS/ATTEST: LENDERS:

MANUFACTURERS AND TRADERS TRUST COMPANY

                                 
      By:

          (SEAL)

 
                                         Name: ______________________
                 Title: ______________________
       
Commitment Percentage:
    33 %                        
Commitment Amount:
  $ 43,500,000                          

Notice Address:
25 S. Charles Street, 12th Floor
Baltimore, Maryland 21201
Attn: Hugh E. Giorgio, Vice President
Facsimile: (410) 244-4447

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

5

COUNTERPART SIGNATURE PAGE OF “LENDERS” TO LOAN AND SECURITY AGREEMENT:

                                  WITNESS/ATTEST:           BANK OF AMERICA,
N.A.                
      By:

          (SEAL)

 
                                         Name: ______________________
                 Title: ______________________
       
Commitment Percentage:
    17 %                        
Commitment Amount:
  $ 23,500,000                          

     
Notice Address:
 

 
    1101 Wootton Parkway, 4th Floor

 
   
Rockville, MD 20852
Attn.:
Fax:
 
Michael J. Radcliffe, Senior Vice President
(301) 517-3120

6

COUNTERPART SIGNATURE PAGE OF “LENDERS” TO LOAN AND SECURITY AGREEMENT:

                                  WITNESS/ATTEST:           SUNTRUST BANK      
         
      By:

          (SEAL)

 
                                         Name: ______________________
                 Title: ______________________
       
Commitment Percentage:
    15 %                        
Commitment Amount:
  $ 20,000,000                          

     
Notice Address:
 

 
    120 E. Baltimore Street, 25th Floor

 
   
Baltimore, MD 21202
Attn.:
Fax:
 
Mac Tisdale, Assistant Vice President
(410) 986-1670

7

COUNTERPART SIGNATURE PAGE OF “LENDERS” TO LOAN AND SECURITY AGREEMENT:

                                  WITNESS/ATTEST:           JP MORGAN CHASE
BANK, N.A.        
      By:

          (SEAL)

 
                                         Name: ______________________
                 Title: ______________________
       
Commitment Percentage:
    11 %                        
Commitment Amount:
  $ 15,000,000                          

Notice Address:
     
     
     

         
Attn.:
    —  
Fax:
    —  

8

*COUNTERPART SIGNATURE PAGE OF “LENDERS” TO LOAN AND SECURITY AGREEMENT:

                                  WITNESS/ATTEST:           COMERICA BANK      
         
      By:

          (SEAL)

 
                                         Name: ______________________
                 Title: ______________________
       
Commitment Percentage:
    9 %                        
Commitment Amount:
  $ 12,000,000                          

     
Notice Address:
 

 
    Comerica Tower at Detroit Center

 
   
500 Woodward Avenue
Detroit, MI 48226
Attn.:
Fax:
 

Kathleen M. Kasperek, Vice President, Middle Market Banking, Metropolitan Loans
— D
(313) 222-3389

9

COUNTERPART SIGNATURE PAGE OF “LENDERS” TO LOAN AND SECURITY AGREEMENT:

                                          WITNESS/ATTEST:                  
FIFTH THIRD BANK                
 
                  By:
          (SEAL)

 
                                       
 
                          Name: ______________________
       
 
                          Title: ______________________
       
Commitment Percentage:
            8 %                        
Commitment Amount:
          $ 11,000,000                          
Notice Address:
                                       
Mailcode: 109046
                                        38 Fountain Square Plaza
                               
Cincinnati, OH 45202 Attn.:
  David Melin
                               
Fax:
    (513) 534-5947                                  

10

COUNTERPART SIGNATURE PAGE OF “LENDERS” TO LOAN AND SECURITY AGREEMENT:

                                  WITNESS/ATTEST:           CHEVY CHASE BANK    
           
 
          By:
          (SEAL)

 
                               
 
                  Name: ______________________
       
 
                  Title: ______________________
       
Commitment Percentage:7%
                                Commitment Amount:$10,000,000
                       
Notice Address:
                               
135 E. Baltimore Street Baltimore, MD 21202 Attn.:
  William J. Olsen, Group Vice President
                       
Fax:
    (410) 685-1990                          

11